UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


EARTHWORKS, et al.,

        Plaintiffs,

        v.                                                   Civil Action No. 09-1972 (HHK/JMF)

U.S. DEPT. OF THE INTERIOR,
et al.,

        Defendants.



                                       MEMORANDUM ORDER

        There has been assigned to me the task of reviewing a large number of documents which

the Department of Interior (“DOI”) claims are protected by the attorney-client and, to a lesser

extent, the work product privileges.

        The attorney-client privilege protects confidential communications made by a client to a

lawyer for the purpose of securing legal advice or services, 1 while the work product privilege

protects a lawyer’s mental processes while that lawyer is preparing for trial or working in

anticipation thereof. 2 The former is said to advance the crucial societal interest in clients being

candid with their lawyers, 3 while the latter advances the equally important value in zealous

advocacy. 4

        Review of privilege logs often discloses that the person doing the log may not understand

the intricacies of the privileges being claimed. Perhaps the greatest deficiency is the failure to

appreciate that the attorney-client privilege does not operate to insulate from disclosure every

1
  Banks v. Office of the Senate Sergeant at Arms, 236 F.R.D. 16, 19-20 (D.D.C. 2006).
2
  Fed. R. Civ. P. 26(b)(3).
3
  Upjohn Co. v. United States, 449 U.S. 383, 389 (1982).
4
  Hickman v. Taylor, 329 U. S. 495, 510-11 (1947).
possible communication between an attorney and client. It should be obvious that

communications from the attorney to client are not ipso facto protected. To the contrary, the

privilege operates to shield communications from an attorney to a client “only if that

communication is based on confidential information provided by the client.” Mead Data Cent. v.

U.S. Dep’t of the Air Force, 566 F.2d 242, 255 (D.C. Cir. 1977). In that case, the district court

determined that several documents were privileged although the court of appeals found that the

government’s description of the documents gave “no indication as to the confidentiality of the

information on which they were based.” Id. at 254. The court of appeals, therefore, ordered that

the documents be remanded so that the Air Force could shield from disclosure, as privileged,

only those documents where the “information upon which they [were] based was supplied by the

Air Force [to counsel] with the expectation of secrecy and was not known or disclosed to any

third party . . . .” Id.

         I have attached to this opinion two charts, which indicate my ruling as to each document.

As will be seen, I have ruled finally on certain documents, but only conditionally as to others.

As I will now explain, the necessity for such conditional rulings is because so many of the

documents are drafts that were exchanged either between two persons or among a group of

persons.

         Whether or not a document styled a draft in a privilege log is privileged can be a

multifaceted and fact-bound determination. The transmittal of a communication from a client to

a lawyer with an express request for guidance presents the easy case: “Here is the draft

employment agreement I am going to ask my boss to sign. Let me know if it protects my legal

rights.” In other circumstances, the absence of an explicit request for advice may not doom the

claim of privilege, if the confidential nature of the communication can be discerned from what



                                                  2
the lawyer has said or done. For example, a red lined edited draft of the agreement from the

lawyer to the client may, in a certain context, itself permit the inference that the client sent the

draft to the lawyer expecting the lawyer to provide confidential guidance as to contents of the

documents. The process of the exchange may itself bespeak an intention by the client that her

transmittal of the draft be a confidential request for guidance.

         On the other hand, and this is particularly true in a governmental situation, the lawyer

may be the chief draftsperson of a particular document which she then sends to her co-workers

for their views and thoughts. While their responses may qualify as communications to a lawyer

intended to be confidential, the lawyer’s draft, transmitted to them, does not yield any

confidential communication from them. In other words, from the lawyer’s draft, we learn only

that she wrote a draft and transmitted it to her clients. Thus, while there are circumstances where

even a draft might yield a secret, client communication (e.g. the draft of a will that provides for

an illegitimate child), the transmittal of drafts in this case does not. That the DOI lawyers and

other employees were in the process of drafting new rules and regulations in response to an order

in this case is hardly a secret. The privilege log itself indicates that such drafting was taking

place.

         As a result of the nuanced distinctions I have just elucidated, and because of the obvious

deficiencies in the privilege log, I must make conditional rulings. For example, I cannot tell

from the names of the authors and recipients who are the attorneys and who are the clients. In

several instances, the email address indicates that the person sending or receiving the

electronically stored information is in the Solicitor’s office, and therefore appears to be an

attorney. In all other instances, however, I cannot ascertain from the log who is the lawyer and

who is the client. Furthermore, the log cannot possibly tell me what I need to know—whether



                                                   3
the document explicitly or implicitly reveals a communication from a client that was intended to

be confidential. Thus, in its current condition, the privilege log fails me in several particulars.

       I will not, however, return to the obligation of reviewing the documents until the parties

consider whether the claims of privilege could be more quickly resolved by resorting to an

agreement pursuant to Rule 502(d) of the Federal Rules of Evidence.

       Having reviewed more privilege logs and assertedly privileged documents than I care to

remember, I can state with certainty that the overwhelming majority of “privileged” documents

are insignificant, and their disclosure would never prejudice the party claiming the privilege or

place that party at any tactical disadvantage. Simply put, in my almost 15 years of being a

magistrate judge and my more than 40 years of practicing law, I am still waiting to see that

“smoking gun”–the privileged document that makes a substantial difference to whether a case is

won or lost. This case is no different. To date, I have not seen a single document in this case

that, if revealed, would harm the DOI’s position in this litigation.

       Often, as may be true here, the assertion of the attorney-client and work product

privileges is usually and understandably self-protective, lest the failure to assert the privilege as

to one document be deemed a waiver of all documents that deal with the same subject matter.

But, Rule 502(a) of the Federal Rules of Evidence abolishes this so-called subject matter waiver

and replaces it with a much more constricted principle that requires the disclosure of a second

document (or a larger amount of a single document) only when the second document deals with

the same subject matter as the disclosed document and the two documents “ought in fairness be

considered together.” Fed. R. Evid. 502(a).

       Rule 502(b) provides further protection against an inadvertent disclosure by permitting

the disclosed document to be “clawed back” under certain circumstances.



                                                  4
        Finally, Rule 502(d) permits the parties to enter into any agreement they see fit pertaining

to the privilege questions, and makes their agreement good against the world. Used creatively, it

can save the parties and the court great expense and burden. As to the latter, in these days of

finite resources, courts can no longer justify spending many hours resolving privilege claims,

document by document, when a party can achieve the protection it needs by use of Rule 502(d).

Thus, I will order DOI to meet with plaintiffs’ counsel to ascertain whether a 502(d) order could

not promptly resolve the outstanding privilege claims so the parties can once again focus on the

merits of the controversy. The DOI now has my views on its privilege assertions and can use

them to shape the agreement it needs. I also expect it to make a conscientious effort to de-

duplicate the remaining documents. As it is well aware, the same email or memorandum appears

again and again in the documents claimed to be privileged. I urge it to use a categorical

grouping of the remaining documents 5 so its discussions with plaintiffs can achieve the

efficiency that is needed.

        I expect the parties to report to me within ten days from the date of this opinion on

whether they can forge such an agreement. If they cannot, I will then decide whether I will order

the DOI to prepare a revised privilege log or enter a Rule 502(d) order myself, sua sponte.

        SO ORDERED.                                                               Digitally signed by John M. Facciola
                                                                                  DN: c=US, st=DC, l=Washington,
                                                                                  email=john_m._facciola@dcd.uscou
                                                                                  rts.gov, o=United States District
                                                                                  Court for the District of Columbia,
                                                                                  cn=John M. Facciola
                                                             _______________________________ 10:26:16 -04'00'
                                                             ______________
                                                                 __
                                                                 _ __             Date: 2013.04.02
                                                             JOHN M. FACCIOLA
                                                             UNITED STATES MAGISTRATE JUDGE



5
 See John M. Facciola & Jonathan Redgrave, Asserting and Challenging Privilege Claims in Modern Litigation:
The Facciola-Redgrave Framework, http://www.fclr.org/fclr/articles/html/2009/facciolaredgrave.pdf (last visited
Mar. 29, 2013).

                                                        5
                                      Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                   Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg     End                             Author /                                                  Document           Privilege
                Attach.      Date                            Receipient              CC                                               Ruling
Doc#    Doc#                             Sender                                                  Description      Designation
                                     Sledge, Queen     Anderson, Bob M.                      Email regarding a   Privileged -  Denied; does not
                                     (proxy for Joel   (Deputy Ass't Director,               summary of the      Attorney-     dislcose a
                                     Yudson            BLM); McNutt, Paul                    district court      Client.       commuication
                                     (Attorney, Div.   (Economist, Solids,                   decision in the                   from a client
                                     of Mineral        BLM); Schwartz,                       case of Mineral                   intended to be
                                     Resources)        Michael (Group                        Policy Center v.                  confididential. It
                                     during period     Manager, Regulatory                   Norton.                           is a report by an
                                     when the          Affairs, BLM); Rabinoff,                                                attorney on a
                                     Solicitor's       Alan (Chief, Solid                                                      decided case.
                                     Office could      Minerals Branch, Utah
                                     not receive       State Office, BLM);
                                     emails from       Hankins, Helen (District
FMV 1   FMV 2   FMV 3     11/19/2003 outside the       Manager, Elko District,
                                     Solicitor's       Nevada, BLM); Haight,
                                     Office)           Scott (Assoc. Field
                                                       Manager, Lewistown
                                                       Field Office, Montana,
                                                       BLM); Lonnie, Thomas
                                                       (Ass't Director, BLM)




                                                                                                                                                    1
                                      Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                   Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
 Beg     End                              Author /                                                Document           Privilege
                Attach.      Date                            Receipient              CC                                               Ruling
 Doc#    Doc#                              Sender                                                Description      Designation
                                       Schwartz,       Hudson, Ted                           Email regarding a   Privileged -  Denied; does not
                                       Michael         (Regulatory Analyst,                  summary of the      Attorney-     disclose a
                                       (Group          Regulatory Affairs,                   district court      Client.       commuication
                                       Manager,        BLM)                                  decision in the                   from a client
         FMV                           Regulatory                                            case of Mineral                   intended to be
FMV 49          FMV 51    12/1/2003
          50                           Affairs, BLM)                                         Policy Center v.                  confididential. It
                                                                                             Norton.                           is a report by an
                                                                                                                               attorney on a
                                                                                                                               decided case.
                                       Hudson, Ted     Schwartz, Michael                     Email regarding a Privileged -     Denied in part.
                                       (Regulatory     (Group Manager,                       summary of the 43 Attorney-        Granted in part.
                                       Analyst,        Regulatory Affairs,                   C.F.R. 3809        Client.         Highlighted area
                                       Regulatory      BLM)                                  meeting discussing                 is discussion
                                       Affairs, BLM)                                         the effects of the                 among lawyer
         FMV                                                                                 courts decision.                   and client that
FMV 97                    12/19/2003                                                                                            would tend to
         97
                                                                                                                                disclose
                                                                                                                                communication
                                                                                                                                intended to be
                                                                                                                                confidential.




                                                                                                                                                    2
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                    Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
 Beg      End                              Author /                                               Document             Privilege
                 Attach.      Date                           Receipient               CC                                                Ruling
 Doc#     Doc#                              Sender                                                Description       Designation
                                        Hudson, Ted Clarke, Kathleen                          Memorandum           Privileged -  Denied in part.
                                        (Regulatory   (Director, BLM)                         regarding the        Attorney-     Granted in part.
                                        Analyst,                                              proper response to   Client.       Highlighted area
                                        Regulatory                                            the decision in                    is discussion
                                        Affairs, BLM)                                         Mineral Policy                     among lawyer
          FMV                           (through                                              Center v. Norton                   and client that
FMV 99                      1/9/2004    Lonnie,                                               under 43 C.F.R.                    would tend to
          100
                                        Thomas (Ass't                                         3809.                              disclose
                                        Director,                                                                                communication
                                        BLM))                                                                                    intended to be
                                                                                                                                 confidential.


                                        Hudson, Ted Clarke, Kathleen                          Memorandum         Privileged -    Appears to be the
                                        (Regulatory    (Director, BLM)                        regarding the      Attorney-       same document
                                        Analyst,                                              proper response to Client.         as the preceding
                                        Regulatory                                            the decision in                    one.
                                        Affairs, BLM);                                        Mineral Policy
                                        Schwartz,                                             Center v. Norton
                                        Michael                                               under 43 C.F.R.
                                        (Group                                                3809.
          FMV                           Manager,
FMV 102                    1/16/2004    Regulatory
          103
                                        Affairs, BLM)
                                        (through
                                        Lonnie,
                                        Thomas (Ass't
                                        Director,
                                        BLM))




                                                                                                                                                     3
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                    Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
 Beg      End                              Author /                                                Document          Privilege
                 Attach.      Date                            Receipient              CC                                              Ruling
 Doc#     Doc#                              Sender                                                Description     Designation
                                        Hudson, Ted Clarke, Kathleen                          Draft              Privileged -    Denied in part.
                                        (Acting Chief, (Director, BLM)                        Memorandum         Attorney-       Granted in part.
                                        Regulatory                                            regarding the      Client          Highlighted area
                                        Affairs, BLM)                                         Departments                        is discussion
                                        (through                                              response to the                    among lawyer
          FMV                           Lonnie,                                               Mineral Policy                     and client that
FMV 105                    1/16/2004    Thomas (Ass't                                         Center decision,                   would tend to
          106
                                        Director,                                             including advice                   disclose
                                        BLM))                                                 from the Office of                 communication
                                                                                              the Solicitor.                     intended to be
                                                                                                                                 confidential.


                                        Hudson, Ted Clarke, Kathleen                          Draft              Privileged -    Early edited
                                        (Regulatory   (Director, BLM)                         Memorandum         Attorney-       edition of same
                                        Analyst,                                              regarding the      Client.         document as 105.
                                        Regulatory                                            proper response to
                                        Affairs, BLM)                                         the decision in
          FMV                           (through                                              Mineral Policy
FMV 108                    1/16/2004
          109                           Lonnie,                                               Center v. Norton
                                        Thomas (Ass't                                         under 43 C.F.R.
                                        Director,                                             3809.
                                        BLM))




                                                                                                                                                    4
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                    Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
 Beg      End                              Author /                                               Document             Privilege
                 Attach.      Date                            Receipient              CC                                                Ruling
 Doc#     Doc#                              Sender                                                Description       Designation
                                        Schwartz,      Clarke, Kathleen                       Memorandum           Privileged -  Denied in part.
                                        Michael        (Director, BLM)                        regarding the        Attorney-     Granted in part.
                                        (Group                                                proper response to   Client.       Highlighted area
                                        Manager,                                              the decision in                    is discussion
                                        Regulatory                                            Mineral Policy                     among lawyer
                                        Affairs, BLM);                                        Center v. Norton                   and client that
                                        Hudson, Ted                                           under 43 C.F.R.                    would tend to
                                        (Regulatory                                           3809.                              disclose
          FMV                           Analyst,                                                                                 communication
FMV 111                     2/4/2004    Regulatory                                                                               intended to be
          113
                                        Affairs, BLM)                                                                            confidential.
                                        (through
                                        Lonnie,
                                        Thomas (Ass't
                                        Director,
                                        BLM))




                                                                                                                                                    5
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                    Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
 Beg      End                              Author /                                               Document             Privilege
                 Attach.      Date                            Receipient              CC                                                Ruling
 Doc#     Doc#                              Sender                                                Description       Designation
                                        Sierra, Selma Clarke, Kathleen                        Memorandum           Privileged -  Denied in part.
                                        (Ass't         (Director, BLM)                        regarding the        Attorney-     Granted in part.
                                        Director, BLM)                                        proper response to   Client.       Highlighted area
                                        (Lonnie,                                              the decision in                    is discussion
                                        Thomas (Ass't                                         Mineral Policy                     among lawyer
                                        Director,                                             Center v. Norton                   and client that
                                        BLM));                                                under 43 C.F.R.                    would tend to
                                        Hudson, Ted                                           3809.                              disclose
                                        (Regulatory                                                                              communication
                                        Analyst,                                                                                 intended to be
          FMV                           Regulatory                                                                               confidential.
FMV 115                     2/4/2004
          117                           Affairs, BLM);
                                        Schwartz,
                                        Michael
                                        (Group
                                        Manager,
                                        Regulatory
                                        Affairs, BLM)




                                                                                                                                                    6
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                    Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
 Beg      End                              Author /                                               Document             Privilege
                 Attach.      Date                            Receipient              CC                                               Ruling
 Doc#     Doc#                              Sender                                                Description       Designation
                                        Sierra, Selma Clarke, Kathleen                        Memorandum           Privileged -  Another copy of
                                        (Ass't         (Director, BLM)                        regarding the        Attorney-     the same
                                        Director, BLM)                                        proper response to   Client.       document as FMV
                                        (through                                              the decision in                    97.
                                        Lonnie,                                               Mineral Policy
                                        Thomas (Ass't                                         Center v. Norton
                                        Director,                                             under 43 C.F.R.
                                        BLM));                                                3809.
                                        Hudson, Ted
                                        (Regulatory
                                        Analyst,
          FMV
FMV 119                     2/4/2004    Regulatory
          121
                                        Affairs, BLM);
                                        Schwartz,
                                        Michael
                                        (Group
                                        Manager,
                                        Regulatory
                                        Affairs, BLM)




                                                                                                                                                   7
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                    Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
 Beg      End                              Author /                                               Document           Privilege
                 Attach.      Date                            Receipient              CC                                                Ruling
 Doc#     Doc#                              Sender                                                Description      Designation
                                        Regulatory                                            Draft ANPR          Document        Sustained--
                                        Affairs, BLM                                          concerning          redacted; not irrelevant
                                                                                              proposed            related to this
                                                                                              amendments to       rulemaking.
                                                                                              the grazing
          FMV                                                                                 administration
FMV 128                    1/14/2003
          137                                                                                 regulations and
                                                                                              announcement of
                                                                                              public meetings
                                                                                              under 43 C.F.R.
                                                                                              4100.




                                                                                                                                                 8
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                    Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
 Beg      End                              Author /                                               Document         Privilege
                 Attach.      Date                            Receipient              CC                                            Ruling
 Doc#     Doc#                              Sender                                                Description   Designation
                                        Haight, Scott                                         Draft ANPR under Privileged -  This is the draft of
                                        (Assoc. Field                                         43 C.F.R. 3809.  Attorney-     a proposed
                                        Manager,                                                               Client.       regulation and
                                        Lewistown                                                                            does not disclose
                                        Field Office,                                                                        in any way a
                                        Montana,                                                                             confidential
                                        BLM); Hudson,                                                                        communciation
                                        Ted (Acting                                                                          from a client to
                                        Chief,                                                                               an attorney
                                        Regulatory                                                                           because there is
                                        Affairs, BLM)                                                                        no indication
          FMV
FMV 140                     4/6/2005                                                                                         whether the
          154
                                                                                                                             author sought a
                                                                                                                             lawyer's review of
                                                                                                                             what the client
                                                                                                                             had drafted.
                                                                                                                             Denied unless
                                                                                                                             supplemented to
                                                                                                                             identify author.




                                                                                                                                                    9
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                    Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
 Beg      End                              Author /                                               Document         Privilege
                 Attach.      Date                            Receipient              CC                                          Ruling
 Doc#     Doc#                              Sender                                                Description   Designation
                                        Haight, Scott                                         Draft ANPR under Privileged -  Same ruling as
                                        (Assoc. Field                                         43 C.F.R. 3809.  Attorney-     preceeding entry.
                                        Manager,                                                               Client
                                        Lewistown
                                        Field Office,
          FMV                           Montana,
FMV 156                    3/10/2005    BLM); Hudson,
          170
                                        Ted (Acting
                                        Chief,
                                        Regulatory
                                        Affairs, BLM)


                                        Haight, Scott                                         Draft Advance      Privileged -    Same ruling as
                                        (Assoc. Field                                         Notice of Proposed Attorney-       preceeding entry.
                                        Manager,                                              Rule Making for    Client.
                                        Lewistown                                             Proposed
                                        Field Office,                                         Amendments to
                                        Montana,                                              the BLM Surface
          FMV                           BLM)                                                  Management
FMV 172                     Undated                                                           Regulations for
          186
                                                                                              Operations
                                                                                              Authorized by the
                                                                                              Mining Laws under
                                                                                              43 C.F.R. 3809.




                                                                                                                                                     10
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                    Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
 Beg      End                              Author /                                                Document          Privilege
                 Attach.      Date                             Receipient             CC                                               Ruling
 Doc#     Doc#                              Sender                                                Description     Designation
                                        Hudson, Ted      Haight, Scott (Assoc.                Email regarding    Privileged -    Denied
                                        (Acting Chief,   Field Manager,                       completion of      Attorney-       conditionally
                                        Regulatory       Lewistown Field Office,              preliminary review Client.         unless DOI
          FMV                           Affairs, BLM)    Montana, BLM)                        of ANPR under 43                   indicates that
FMV 192                    4/19/2005                                                          C.F.R. 3809.                       Hudson is a client
          192
                                                                                                                                 and Haight is a
                                                                                                                                 lawyer.


                                        Hudson, Ted      Haight, Scott (Assoc.                Email regarding     Privileged -   Same ruling as
                                        (Acting Chief,   Field Manager,                       proposed revisions Attorney-       preceeding entry.
          FMV                           Regulatory       Lewistown Field Office,              to draft Federal    Client
FMV 194          FMV 195   5/23/2005    Affairs, BLM)    Montana, BLM)                        Register notice for
          194
                                                                                              FMV rule.

                                        Hudson, Ted                                           Draft ANPR under Privileged -      Appears to be the
                                        (Acting Chief,                                        43 C.F.R. 3809.  Attorney-         same document
                                        Regulatory                                                             Client            or similar to FMV
                                        Affairs, BLM);                                                                           140, 156 and 172.
                                        Haight, Scott                                                                            Same ruling.
                                        (Assoc. Field                                                                            Denied unless
          FMV                           Manager,                                                                                 supplemented to
FMV 195                    4/13/2005
          210                           Lewistown                                                                                identify author.
                                        Field Office,
                                        Montana,
                                        BLM)




                                                                                                                                                      11
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                    Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
 Beg      End                              Author /                                               Document         Privilege
                 Attach.      Date                            Receipient              CC                                          Ruling
 Doc#     Doc#                              Sender                                                Description   Designation
                                        Haight, Scott                                         Draft ANPR under Privileged -  Same ruling as
                                        (Assoc. Field                                         43 C.F.R. 3809.  Attorney-     preceeding entry.
                                        Manager,                                                               Client.
                                        Lewistown
                                        Field Office,
          FMV                           Montana,
FMV 211                     6/2/2005    BLM); Hudson,
          222
                                        Ted (Acting
                                        Chief,
                                        Regulatory
                                        Affairs, BLM)


                                        Haight, Scott                                         Draft ANPR under Privileged -      Same ruling as
                                        (Assoc. Field                                         43 C.F.R. 3809.  Attorney-         preceeding entry.
                                        Manager,                                                               Client.
                                        Lewistown
                                        Field Office,
          FMV                           Montana,
FMV 240                     8/9/2005    BLM); Hudson,
          249
                                        Ted (Acting
                                        Chief,
                                        Regulatory
                                        Affairs, BLM)




                                                                                                                                                     12
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                    Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
 Beg      End                              Author /                                               Document         Privilege
                 Attach.      Date                            Receipient              CC                                          Ruling
 Doc#     Doc#                              Sender                                                Description   Designation
                                        Haight, Scott                                         Draft ANPR under Privileged -  Same ruling as
                                        (Assoc. Field                                         43 C.F.R. 3809.  Attorney-     preceeding entry.
                                        Manager,                                                               Client.
                                        Lewistown
                                        Field Office,
          FMV                           Montana,
FMV 250                    8/11/2005    BLM); Hudson,
          257
                                        Ted (Acting
                                        Chief,
                                        Regulatory
                                        Affairs, BLM)


                                        Haight, Scott                                         Draft ANPR under Privileged -      Same ruling as
                                        (Assoc. Field                                         43 C.F.R. 3809.  Attorney-         preceeding entry.
                                        Manager,                                                               Client
                                        Lewistown
                                        Field Office,
          FMV                           Montana,
FMV 259                    8/10/2005    BLM); Hudson,
          266
                                        Ted (Acting
                                        Chief,
                                        Regulatory
                                        Affairs, BLM)




                                                                                                                                                     13
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                    Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
 Beg      End                              Author /                                               Document           Privilege
                 Attach.      Date                            Receipient              CC                                              Ruling
 Doc#     Doc#                              Sender                                                Description     Designation
                                        Hudson, Ted                                           Document           Privileged -    Denied
                                        (Acting Chief,                                        regarding          Attorney-       conditionally
                                        Regulatory                                            proposed revisions Client.         unless DOI shows
                                        Affairs, BLM)                                         to options to                      that author is a
                                                                                              address remand in                  client and
          FMV                                                                                 Mineral Policy                     transmitted the
FMV 275                    1/26/2006
          277                                                                                 Center v. Norton.                  draft to a lawyer
                                                                                                                                 for review or
                                                                                                                                 comment.



                                        Haight, Scott                                         Draft options      Privileged -    Same ruling as
                                        (Assoc. Field                                         paper regarding    Attorney-       preceeding entry.
                                        Manager,                                              the Mineral Policy Client
          FMV                           Lewistown                                             Center case
FMV 279                    1/25/2006
          281                           Field Office,                                         remand.
                                        Montana,
                                        BLM)
                                        Haight, Scott                                         Draft options      Privileged -    Same ruling as
                                        (Assoc. Field                                         paper regarding    Attorney-       preceeding entry.
                                        Manager,                                              the Mineral Policy Client
                                        Lewistown                                             Center case
                                        Field Office,                                         remand.
          FMV                           Montana,
FMV 284                    1/31/2006    BLM); Hudson,
          286
                                        Ted (Acting
                                        Chief,
                                        Regulatory
                                        Affairs, BLM)




                                                                                                                                                     14
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                    Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
 Beg      End                              Author /                                                  Document           Privilege
                 Attach.      Date                            Receipient               CC                                              Ruling
 Doc#     Doc#                              Sender                                                   Description     Designation
                                        Haight, Scott                                            Draft options      Privileged -  Same ruling as
                                        (Assoc. Field                                            paper regarding    Attorney-     preceeding entry.
                                        Manager,                                                 the Mineral Policy Client.
          FMV                           Lewistown                                                Center case
FMV 288                     2/7/2006
          291                           Field Office,                                            remand.
                                        Montana,
                                        BLM)
                                        Haight, Scott   Anderson, Bob M.          Sledge,        Draft             Privileged -   Same ruling as
                                        (Assoc. Field   (Deputy Ass't Director,   Queen          memorandum        Attorney-      preceeding entry.
                                        Manager,        BLM); Leverette,          (proxy for     regarding options Client
                                        Lewistown       Mitchell (Deputy          Joel Yudson    to address the
                                        Field Office,   Division Chief, Solids,   (Attorney,     remand in Mineral
                                        Montana,        BLM); Murphy, Ted A.      Div. of        Policy Center
                                        BLM)            (Group Manager, Solids,   Mineral        versus Norton
                                                        BLM); Hudson, Ted         Resources)     concerning 43
                                                        (Acting Chief,            during         C.F.R. 3809.
                                                        Regulatory Affairs,       period when
          FMV                                           BLM)                      the
FMV 293                     Undated
          296                                                                     Solicitor's
                                                                                  Office could
                                                                                  not receive
                                                                                  emails from
                                                                                  outside the
                                                                                  Solicitor's
                                                                                  Office)




                                                                                                                                                      15
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                    Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
 Beg      End                              Author /                                                  Document             Privilege
                 Attach.      Date                            Receipient               CC                                                  Ruling
 Doc#     Doc#                              Sender                                                   Description       Designation
                                        Haight, Scott   Anderson, Bob M.          Sledge,        Email regarding      Privileged -  Denied
                                        (Assoc. Field   (Deputy Ass't Director,   Queen          proposed revisions   Attorney-     conditionally
                                        Manager,        BLM); Leverette,          (proxy for     to options paper     Client        unless DOI
                                        Lewistown       Mitchell (Deputy          Joel Yudson    addressing remand                  identifies which
                                        Field Office,   Division Chief, Solids,   (Attorney,     in Mineral Policy                  recipient, if any, is
                                        Montana,        BLM); Murphy, Ted A.      Div. of        Center v. Norton.                  a lawyer and that
                                        BLM)            (Group Manager, Solids,   Mineral                                           Haight was
                                                        BLM); Hudson, Ted         Resources)                                        seeking his or her
                                                        (Acting Chief,            during                                            legal guidance or
                                                        Regulatory Affairs,       period when                                       advice.
FMV000 FMV00 FMV0002                                    BLM)                      the
                            2/7/2006
  297   0297   98                                                                 Solicitor's
                                                                                  Office could
                                                                                  not receive
                                                                                  emails from
                                                                                  outside the
                                                                                  Solicitor's
                                                                                  Office)




                                        Haight, Scott                                            Draft options      Privileged -      Denied
                                        (Assoc. Field                                            paper regarding    Attorney-         conditionally
                                        Manager,                                                 the Mineral Policy Client            unless DOI shows
                                        Lewistown                                                Center case                          that author is a
                                        Field Office,                                            remand.                              client and
          FMV                           Montana,                                                                                      transmitted the
FMV 298                    1/25/2006
          301                           BLM)                                                                                          draft to a lawyer
                                                                                                                                      for review or
                                                                                                                                      comment.




                                                                                                                                                            16
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                    Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
 Beg      End                              Author /                                               Document           Privilege
                 Attach.      Date                            Receipient              CC                                              Ruling
 Doc#     Doc#                              Sender                                                Description     Designation
                                        Haight, Scott                                         Draft options      Privileged -    Denied
                                        (Assoc. Field                                         paper regarding    Attorney-       conditionally
                                        Manager,                                              the Mineral Policy Client.         unless DOI shows
                                        Lewistown                                             Center case                        that author is a
                                        Field Office,                                         remand.                            client and
          FMV                           Montana,                                                                                 transmitted the
FMV 302                    2/15/2006
          305                           BLM)                                                                                     draft to a lawyer
                                                                                                                                 for review or
                                                                                                                                 comment.



                                        Haight, Scott                                         Draft options      Privileged -    Denied
                                        (Assoc. Field                                         paper regarding    Attorney-       conditionally
                                        Manager,                                              the Mineral Policy Client.         unless DOI shows
                                        Lewistown                                             Center case                        that author is a
                                        Field Office,                                         remand.                            client and
          FMV                           Montana,                                                                                 transmitted the
FMV 307                    3/28/2006
          310                           BLM)                                                                                     draft to a lawyer
                                                                                                                                 for review or
                                                                                                                                 comment.




                                                                                                                                                     17
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                    Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
 Beg      End                              Author /                                                Document            Privilege
                 Attach.      Date                            Receipient              CC                                                Ruling
 Doc#     Doc#                              Sender                                                Description       Designation
                                        Haight, Scott                                         Draft document       Privileged -  Denied
                                        (Assoc. Field                                         regarding            Attorney-     conditionally
                                        Manager,                                              proposed revisions   Client.       unless DOI shows
                                        Lewistown                                             to multiple                        that author is a
                                        Field Office,                                         sections under 43                  client and
          FMV                           Montana,                                              C.F.R. 3809                        transmitted the
FMV 312                    3/28/2006    BLM)                                                  concerning mineral                 draft to a lawyer
          313
                                                                                              examination and                    for review or
                                                                                              mining operations.                 comment.




                                        Haight, Scott                                         Draft             Privileged -      Same ruling as
                                        (Assoc. Field                                         memorandum        Attorney-         previous entry.
                                        Manager,                                              regarding options Client
          FMV                           Lewistown                                             to address remand
FMV 314                    3/28/2006    Field Office,                                         in Mineral Policy
          317
                                        Montana,                                              Center v. Norton.
                                        BLM)


                                        Haight, Scott                                         Draft Proposed       Privileged -   Denied
                                        (Assoc. Field                                         Rule under 43        Attorney-      conditionally
                                        Manager,                                              C.F.R. 3809.         Client.        unless DOI shows
                                        Lewistown                                                                                 that author is a
                                        Field Office,                                                                             client and
          FMV                           Montana,                                                                                  transmitted the
FMV 318                     5/1/2006    BLM); Hudson,                                                                             draft to a lawyer
          325
                                        Ted (Acting                                                                               for review or
                                        Chief,                                                                                    comment.
                                        Regulatory
                                        Affairs, BLM)


                                                                                                                                                      18
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                    Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
 Beg      End                              Author /                                                Document           Privilege
                 Attach.      Date                            Receipient              CC                                               Ruling
 Doc#     Doc#                              Sender                                                Description      Designation
                                        Haight, Scott                                         Draft Proposed      Privileged -  Denied
                                        (Assoc. Field                                         Rule under 43       Attorney-     conditionally
                                        Manager,                                              C.F.R. 3809.        Client.       unless DOI shows
                                        Lewistown                                                                               that author is a
                                        Field Office,                                                                           client and
          FMV                           Montana,                                                                                transmitted the
FMV 327                    4/27/2006    BLM); Hudson,                                                                           draft to a lawyer
          334
                                        Ted (Acting                                                                             for review or
                                        Chief,                                                                                  comment.
                                        Regulatory
                                        Affairs, BLM)


                                        Haight, Scott                                         Draft Proposed      Privileged -   Denied
                                        (Assoc. Field                                         Rule under 43       Attorney-      conditionally
                                        Manager,                                              C.F.R. 3809.        Client.        unless DOI shows
                                        Lewistown                                                                                that author is a
                                        Field Office,                                                                            client and
          FMV                           Montana,                                                                                 transmitted the
FMV 349                     5/2/2006    BLM); Hudson,                                                                            draft to a lawyer
          379
                                        Ted (Acting                                                                              for review or
                                        Chief,                                                                                   comment.
                                        Regulatory
                                        Affairs, BLM)




                                                                                                                                                     19
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                    Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
 Beg      End                              Author /                                                Document           Privilege
                 Attach.      Date                            Receipient              CC                                               Ruling
 Doc#     Doc#                              Sender                                                Description      Designation
                                        Haight, Scott                                         Draft Proposed      Privileged -  Denied
                                        (Assoc. Field                                         Rule under 43       Attorney-     conditionally
                                        Manager,                                              C.F.R. 3809.        Client.       unless DOI shows
                                        Lewistown                                                                               that author is a
                                        Field Office,                                                                           client and
          FMV                           Montana,                                                                                transmitted the
FMV 380                     5/2/2006    BLM); Hudson,                                                                           draft to a lawyer
          414
                                        Ted (Acting                                                                             for review or
                                        Chief,                                                                                  comment.
                                        Regulatory
                                        Affairs, BLM)


                                        Hawbecker,                                            Draft Information   Privileged -   Denied
                                        Karen (Ass't                                          Memorandum          Attorney-      conditionally
                                        Solicitor, Div.                                       regarding BLM       Client         unless DOI shows
                                        of Mineral                                            response to the                    that author is a
                                        Resources);                                           District Court                     client and
                                        Briggs, Vickie                                        remand of the                      transmitted the
FMV000 FMV00                            (Public Affairs                                       3809 surface                       draft to a lawyer
                            1/5/2007
  427   0430                            Specialist,                                           management                         for review or
                                        BLM)                                                  regulations in                     comment.
                                                                                              Mineral Policy
                                                                                              Center v. Norton.




                                                                                                                                                     20
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                    Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
 Beg      End                              Author /                                               Document          Privilege
                 Attach.      Date                            Receipient              CC                                              Ruling
 Doc#     Doc#                              Sender                                                Description    Designation
                                        Haight, Scott                                         Draft Proposed    Privileged -     Denied
                                        (Assoc. Field                                         Rule amending the Attorney-        conditionally
                                        Manager,                                              BLM surface       Client           unless DOI shows
                                        Lewistown                                             Management                         that author is a
                                        Field Office,                                         Regulations for                    client and
          FMV                           Montana,                                              Operations                         transmitted the
FMV 432                     5/2/2006
          439                           BLM)                                                  Authorized by the                  draft to a lawyer
                                                                                              Mining Laws under                  for review or
                                                                                              43 C.F.R. 3809.                    comment.




                                                                                                                                                     21
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                    Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
 Beg      End                              Author /                                               Document          Privilege
                 Attach.      Date                            Receipient              CC                                              Ruling
 Doc#     Doc#                              Sender                                                Description    Designation
                                        Haight, Scott   Anderson, Bob M.                      Draft Proposed    Privileged -     Denied
                                        (Assoc. Field   (Deputy Ass't Director,               Rule amending the Attorney-        conditionally
                                        Manager,        BLM); Murphy, Ted A.                  BLM Surface       Client           unless DOI shows
                                        Lewistown       (Group Manager, Solids,               Management                         that author is a
                                        Field Office,   BLM); Leverette,                      Regulations for                    client and
                                        Montana,        Mitchell (Deputy                      Operations                         transmitted the
                                        BLM)            Division Chief, Solids,               Authorized by the                  draft to a lawyer
                                                        BLM); Murrellwright,                  Mining Laws under                  for review or
                                                        Thomas (Physical                      43 C.F.R. 3809.                    comment.
                                                        Scientist, BLM);
                                                        Hudson, Ted (Acting
                                                        Chief, Regulatory
          FMV                                           Affairs, BLM); Sledge,
FMV 440                     Undated
          447                                           Queen (proxy for Joel
                                                        Yudson (Attorney, Div.
                                                        of Mineral Resources)
                                                        during period when the
                                                        Solicitor's Office could
                                                        not receive emails from
                                                        outside the Solicitor's
                                                        Office)




                                                                                                                                                     22
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                    Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
 Beg      End                              Author /                                                Document           Privilege
                 Attach.      Date                            Receipient              CC                                               Ruling
 Doc#     Doc#                              Sender                                                Description      Designation
                                        Haight, Scott                                         Draft Proposed      Privileged -  Denied
                                        (Assoc. Field                                         Rule under 43       Attorney-     conditionally
                                        Manager,                                              C.F.R. 3809.        Client.       unless DOI shows
                                        Lewistown                                                                               that author is a
                                        Field Office,                                                                           client and
          FMV                           Montana,                                                                                transmitted the
FMV 449                     5/2/2006    BLM); Hudson,                                                                           draft to a lawyer
          456
                                        Ted (Acting                                                                             for review or
                                        Chief,                                                                                  comment.
                                        Regulatory
                                        Affairs, BLM)


                                        Haight, Scott                                         Draft Proposed      Privileged -   Denied
                                        (Assoc. Field                                         Rule under 43       Attorney-      conditionally
                                        Manager,                                              C.F.R. 3809.        Client.        unless DOI shows
                                        Lewistown                                                                                that author is a
                                        Field Office,                                                                            client and
          FMV                           Montana,                                                                                 transmitted the
FMV 475                     5/8/2006    BLM); Hudson,                                                                            draft to a lawyer
          482
                                        Ted (Acting                                                                              for review or
                                        Chief,                                                                                   comment
                                        Regulatory
                                        Affairs, BLM)




                                                                                                                                                     23
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                    Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
 Beg      End                              Author /                                                Document           Privilege
                 Attach.      Date                            Receipient              CC                                               Ruling
 Doc#     Doc#                              Sender                                                Description      Designation
                                        Haight, Scott                                         Draft Proposed      Privileged -  Denied
                                        (Assoc. Field                                         Rule under 43       Attorney-     conditionally
                                        Manager,                                              C.F.R. 3809.        Client        unless DOI shows
                                        Lewistown                                                                               that author is a
                                        Field Office,                                                                           client and
          FMV                           Montana,                                                                                transmitted the
FMV 484                     5/8/2006    BLM); Hudson,                                                                           draft to a lawyer
          491
                                        Ted (Acting                                                                             for review or
                                        Chief,                                                                                  comment
                                        Regulatory
                                        Affairs, BLM)


                                        Hudson, Ted                                           Draft Proposed      Privileged -   Denied
                                        (Acting Chief,                                        Rule under 43       Attorney-      conditionally
                                        Regulatory                                            C.F.R. 3809.        Client         unless DOI shows
                                        Affairs, BLM);                                                                           that author is a
                                        Haight, Scott                                                                            client and
                                        (Assoc. Field                                                                            transmitted the
          FMV                           Manager,                                                                                 draft to a lawyer
FMV 493                     5/2/2006
          527                           Lewistown                                                                                for review or
                                        Field Office,                                                                            comment
                                        Montana,
                                        BLM)




                                                                                                                                                     24
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                    Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
 Beg      End                              Author /                                                Document           Privilege
                 Attach.      Date                            Receipient              CC                                               Ruling
 Doc#     Doc#                              Sender                                                Description      Designation
                                        Haight, Scott                                         Draft Proposed      Privileged -  Denied
                                        (Assoc. Field                                         Rule under 43       Attorney-     conditionally
                                        Manager,                                              C.F.R. 3809.        Client.       unless DOI shows
                                        Lewistown                                                                               that author is a
                                        Field Office,                                                                           client and
          FMV                           Montana,                                                                                transmitted the
FMV 530                     8/8/2006    BLM); Hudson,                                                                           draft to a lawyer
          560
                                        Ted (Acting                                                                             for review or
                                        Chief,                                                                                  comment.
                                        Regulatory
                                        Affairs, BLM)


                                        Haight, Scott                                         Draft Proposed      Privileged -   Denied
                                        (Assoc. Field                                         Rule under 43       Attorney-      conditionally
                                        Manager,                                              C.F.R. 3809.        Client.        unless DOI shows
                                        Lewistown                                                                                that author is a
                                        Field Office,                                                                            client and
          FMV                           Montana,                                                                                 transmitted the
FMV 572                    9/19/2006    BLM); Hudson,                                                                            draft to a lawyer
          608
                                        Ted (Acting                                                                              for review or
                                        Chief,                                                                                   comment.
                                        Regulatory
                                        Affairs, BLM)




                                                                                                                                                     25
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                    Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
 Beg      End                              Author /                                                Document           Privilege
                 Attach.      Date                            Receipient              CC                                               Ruling
 Doc#     Doc#                              Sender                                                Description      Designation
                                        Haight, Scott                                         Draft Proposed      Privileged -  Denied
                                        (Assoc. Field                                         Rule under 43       Attorney-     conditionally
                                        Manager,                                              C.F.R. 3809.        Client        unless DOI shows
                                        Lewistown                                                                               that author is a
                                        Field Office,                                                                           client and
          FMV                           Montana,                                                                                transmitted the
FMV 610                    9/20/2006    BLM); Hudson,                                                                           draft to a lawyer
          626
                                        Ted (Acting                                                                             for review or
                                        Chief,                                                                                  comment.
                                        Regulatory
                                        Affairs, BLM)


                                        Haight, Scott                                         Draft Notice of     Privileged -   Denied
                                        (Assoc. Field                                         Inquiry under 43    Attorney-      conditionally
                                        Manager,                                              C.F.R. 3809.        Client.        unless DOI shows
                                        Lewistown                                                                                that author is a
                                        Field Office,                                                                            client and
          FMV                           Montana,                                                                                 transmitted the
FMV 627                    9/27/2006    BLM); Hudson,                                                                            draft to a lawyer
          652
                                        Ted (Acting                                                                              for review or
                                        Chief,                                                                                   comment.
                                        Regulatory
                                        Affairs, BLM)




                                                                                                                                                     26
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                    Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
 Beg      End                              Author /                                                Document           Privilege
                 Attach.      Date                            Receipient              CC                                               Ruling
 Doc#     Doc#                              Sender                                                Description      Designation
                                        Haight, Scott                                         Draft Notice of     Privileged -  Denied
                                        (Assoc. Field                                         Inquiry under 43    Attorney-     conditionally
                                        Manager,                                              C.F.R. 3809.        Client.       unless DOI shows
                                        Lewistown                                                                               that author is a
                                        Field Office,                                                                           client and
          FMV                           Montana,                                                                                transmitted the
FMV 667                    9/28/2006    BLM); Hudson,                                                                           draft to a lawyer
          680
                                        Ted (Acting                                                                             for review or
                                        Chief,                                                                                  comment.
                                        Regulatory
                                        Affairs, BLM)


                                        Haight, Scott                                         Draft Notice of     Privileged -   Denied
                                        (Assoc. Field                                         Inquiry under 43    Attorney-      conditionally
                                        Manager,                                              C.F.R. 3809.        Client.        unless DOI shows
                                        Lewistown                                                                                that author is a
                                        Field Office,                                                                            client and
          FMV                           Montana,                                                                                 transmitted the
FMV 682                    9/28/2006    BLM); Hudson,                                                                            draft to a lawyer
          695
                                        Ted (Acting                                                                              for review or
                                        Chief,                                                                                   comment.
                                        Regulatory
                                        Affairs, BLM)




                                                                                                                                                     27
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                    Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
 Beg      End                              Author /                                                   Document            Privilege
                 Attach.      Date                            Receipient               CC                                                  Ruling
 Doc#     Doc#                              Sender                                                   Description       Designation
                                        Haight, Scott                                            Draft Notice of      Privileged -  Denied
                                        (Assoc. Field                                            Inquiry under 43     Attorney-     conditionally
                                        Manager,                                                 C.F.R. 3809.         Client.       unless DOI shows
                                        Lewistown                                                                                   that author is a
                                        Field Office,                                                                               client and
          FMV                           Montana,                                                                                    transmitted the
FMV 696                    10/2/2006    BLM); Hudson,                                                                               draft to a lawyer
          709
                                        Ted (Acting                                                                                 for review or
                                        Chief,                                                                                      comment.
                                        Regulatory
                                        Affairs, BLM)


                                        Hawbecker, Harris, James (Assoc.          Yudson, Joel   Email regarding      Privileged -    Denied
                                        Karen (Ass't Solicitor, Div. of Mineral   (Attorney,     draft federal        Attorney-       conditionally
                                        Solicitor, Div. Resources)                Div. of        register notice      Client;         unless DOI shows
                                        of Mineral                                Mineral        addressing Fair      Attorney Work   that author is a
                                        Resources)                                Resources)     Market Value rule.   Product         client and
          FMV                                                                                                                         transmitted the
FMV 710          FMV 711   10/2/2006
          710                                                                                                                         draft to a lawyer
                                                                                                                                      for review or
                                                                                                                                      comment.




                                                                                                                                                          28
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                    Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
 Beg      End                              Author /                                                Document           Privilege
                 Attach.      Date                            Receipient              CC                                               Ruling
 Doc#     Doc#                              Sender                                                Description      Designation
                                        Haight, Scott                                         Draft Notice of     Privileged -    Denied
                                        (Assoc. Field                                         Inquiry under 43    Attorney-       conditionally as
                                        Manager,                                              C.F.R. 3809.        Client;         to Attorney-Client
                                        Lewistown                                                                 Attorney Work   privilege unless
                                        Field Office,                                                             Product         DOI shows that
                                        Montana,                                                                                  author is a client
                                        BLM); Hudson,                                                                             and transmitted
                                        Ted (Acting                                                                               the draft to a
                                        Chief,                                                                                    lawyer for review
          FMV                           Regulatory                                                                                or comment.
FMV 711                    10/2/2006
          724                           Affairs, BLM);                                                                            Decision as to
                                        Hawbecker,                                                                                Work Product
                                        Karen (Ass't                                                                              held in abeyance.
                                        Solicitor, Div.
                                        of Mineral
                                        Resources)




                                                                                                                                                       29
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                    Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
 Beg      End                              Author /                                               Document         Privilege
                 Attach.      Date                            Receipient              CC                                            Ruling
 Doc#     Doc#                              Sender                                                Description   Designation
                                        Haight, Scott                                         Draft ANPR under Privileged -  Denied
                                        (Assoc. Field                                         43 C.F.R. 3809.  Attorney-     conditionally
                                        Manager,                                                               Client.       unless DOI shows
                                        Lewistown                                                                            that author is
                                        Field Office,                                                                        client and
                                        Montana,                                                                             transmitted the
                                        BLM); Hudson,                                                                        draft to a lawyer
                                        Ted (Acting                                                                          for review or
                                        Chief,                                                                               comment.
          FMV                           Regulatory
FMV 725                    10/3/2006
          739                           Affairs, BLM);
                                        Hawbecker,
                                        Karen (Ass't
                                        Solicitor, Div.
                                        of Mineral
                                        Resources)




                                        Hawbecker, Yudson, Joel (Attorney,                    Email regarding    Privileged -    Denied
                                        Karen (Ass't Div. of Mineral                          proposed revisions Attorney-       conditionally
                                        Solicitor, Div. Resources)                            to FMV rule.       Client;         unless DOI shows
                                        of Mineral                                                               Attorney Work   that author is
                                        Resources)                                                               Product         client and
          FMV                                                                                                                    transmitted the
FMV 740          FMV 741   10/3/2006
          740                                                                                                                    draft to a lawyer
                                                                                                                                 for review or
                                                                                                                                 comment.




                                                                                                                                                     30
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                    Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
 Beg      End                              Author /                                                Document           Privilege
                 Attach.      Date                            Receipient              CC                                               Ruling
 Doc#     Doc#                              Sender                                                Description      Designation
                                        Haight, Scott                                         Draft Notice of     Privileged -    Denied
                                        (Assoc. Field                                         Inquiry under 43    Attorney-       conditionally as
                                        Manager,                                              C.F.R. 3809.        Client;         to Attorney-Client
                                        Lewistown                                                                 Attorney Work   privilege unless
                                        Field Office,                                                             Product         DOI shows that
                                        Montana,                                                                                  author is a client
                                        BLM); Hudson,                                                                             and transmitted
                                        Ted (Acting                                                                               the draft to a
                                        Chief,                                                                                    lawyer for review
          FMV                           Regulatory                                                                                or comment.
FMV 741                    10/3/2006
          754                           Affairs, BLM);                                                                            Decision as to
                                        Hawbecker,                                                                                Work Product
                                        Karen (Ass't                                                                              held in abeyance.
                                        Solicitor, Div.
                                        of Mineral
                                        Resources)




                                        Hawbecker,                                            Draft Notice of     Privileged -    Denied
                                        Karen (Ass't                                          Inquiry under 43    Attorney-       conditionally
                                        Solicitor, Div.                                       C.F.R. 3809.        Client          unless DOI shows
                                        of Mineral                                                                                that author is a
          FMV                           Resources)                                                                                client and
FMV 756                    10/3/2006
          769                                                                                                                     transmitted the
                                                                                                                                  draft to a lawyer
                                                                                                                                  for review or
                                                                                                                                  comment.




                                                                                                                                                       31
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                    Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
 Beg      End                              Author /                                                   Document           Privilege
                 Attach.      Date                             Receipient                CC                                                Ruling
 Doc#     Doc#                              Sender                                                    Description      Designation
                                        Hawbecker, Hudson, Ted (Acting              Anderson,     Email regarding    Non-privileged No claim of
                                        Karen (Ass't Chief, Regulatory              Bob M.        proposed revisions - to be        privilege.
                                        Solicitor, Div. Affairs, BLM)               (Deputy Ass't to draft notice of released
                                        of Mineral                                  Director,     the Fair Market
                                        Resources)                                  BLM);         Value Rule.
                                                                                    Haskins,
                                                                                    Roger
                                                                                    (Senior
                                                                                    Specialist,
                                                                                    Mining Law
          FMV                                                                       Adjudication,
FMV 770                    10/3/2006
          770                                                                       BLM);
                                                                                    Murphy, Ted
                                                                                    A. (Group
                                                                                    Manager,
                                                                                    Solids, BLM);
                                                                                    Haight, Scott
                                                                                    (Assoc. Field
                                                                                    Manager,
                                                                                    Montana,
                                                                                    BLM)

                                        Hawbecker,        Anderson, Bob M.                       Email regarding     Privileged -    Denied; does not
                                        Karen (Ass't      (Deputy Ass't Director,                draft of FMV        Attorney-       disclose a
                                        Solicitor, Div.   BLM); Murphy, Ted A.                   notice.             Client.         communication
                                        of Mineral        (Group Manager, Solids,                                                    from a client
                                        Resources)        BLM); Haskins, Roger                                                       intended to be
          FMV
FMV 771          FMV 772   10/3/2006                      (Senior Specialist,                                                        confidential.
          771
                                                          Mining Law
                                                          Adjudication, BLM);
                                                          Hudson, Ted (Acting
                                                          Chief, Regulatory
                                                          Affairs, BLM)

                                                                                                                                                        32
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                    Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
 Beg      End                              Author /                                                Document           Privilege
                 Attach.      Date                            Receipient              CC                                               Ruling
 Doc#     Doc#                              Sender                                                Description      Designation
                                        Haight, Scott                                         Draft Notice of     Privileged -  Denied
                                        (Assoc. Field                                         Inquiry under 43    Attorney-     conditionally
                                        Manager,                                              C.F.R. 3809.        Client.       unless DOI shows
                                        Lewistown                                                                               that author is a
                                        Field Office,                                                                           client and
                                        Montana,                                                                                transmitted the
                                        BLM); Hudson,                                                                           draft to a lawyer
          FMV                           Ted (Acting                                                                             for review or
FMV 772                    10/3/2006
          785                           Chief,                                                                                  comment.
                                        Regulatory
                                        Affairs, BLM);
                                        Hawbecker,
                                        Karen (Ass't
                                        Solicitor, Div.
                                        of Mineral
                                        Resources)




                                                                                                                                                    33
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                    Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
 Beg      End                              Author /                                                  Document         Privilege
                 Attach.      Date                            Receipient              CC                                              Ruling
 Doc#     Doc#                              Sender                                                  Description    Designation
                                        Haight, Scott   Anderson, Bob M.        Hawbecker, Email regarding        Privileged -  Sustained.
                                        (Assoc. Field   (Deputy Ass't Director, Karen (Ass't proposed revisions Attorney-
                                        Manager,        BLM)                    Solicitor, Div. to regulations    Client.
                                        Lewistown                               of Mineral      concerning notice
                                        Field Office,                           Resources); of the Fair Market
                                        Montana,                                Loomas,         Value Rule.
                                        BLM)                                    Michael
                                                                                (Roseburg
                                                                                District
                                                                                Office,
                                                                                Oregon,
                                                                                BLM);
          FMV                                                                   Haskins,
FMV 786                    10/4/2006
          789                                                                   Roger
                                                                                (Senior
                                                                                Specialist,
                                                                                Mining Law
                                                                                Adjud.,
                                                                                BLM);
                                                                                Hudson, Ted
                                                                                (A.C., Reg.
                                                                                Aff., BLM);
                                                                                Murphy, Ted
                                                                                A. (Gr. Mgr.,
                                                                                BLM)




                                                                                                                                               34
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                    Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
 Beg      End                              Author /                                                  Document         Privilege
                 Attach.      Date                             Receipient             CC                                              Ruling
 Doc#     Doc#                              Sender                                                  Description    Designation
                                        Anderson, Bob Hudson, Ted (Acting       Hawbecker, Email regarding        Privileged -  Sustained.
                                        M. (Deputy      Chief, Regulatory       Karen (Ass't proposed revisions Attorney-
                                        Ass't Director, Affairs, BLM)           Solicitor, Div. to regulations    Client.
                                        BLM)                                    of Mineral      concerning notice
                                                                                Resources); of the Fair Market
                                                                                Haskins,        Value Rule.
                                                                                Roger
                                                                                (Senior
                                                                                Specialist,
                                                                                Mining Law
                                                                                Adjudication,
                                                                                BLM);
          FMV
FMV 790                    10/4/2006                                            Haight, Scott
          792
                                                                                (Assoc. Field
                                                                                Manager,
                                                                                Montana,
                                                                                BLM);
                                                                                Murphy, Ted
                                                                                A. (Gr. Mgr.,
                                                                                BLM);
                                                                                Loomas,
                                                                                Michael
                                                                                (Oregon,
                                                                                BLM)




                                                                                                                                               35
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                    Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
 Beg      End                              Author /                                                   Document            Privilege
                 Attach.      Date                             Receipient               CC                                                Ruling
 Doc#     Doc#                              Sender                                                   Description       Designation
                                        Hudson, Ted Hawbecker, Karen               Anderson,     Email regarding      Privileged -  Sustained.
                                        (Acting Chief, (Ass't Solicitor, Div. of   Bob M.        proposed revisions   Attorney-
                                        Regulatory     Mineral Resources)          (Deputy Ass't to regulations       Client.
                                        Affairs, BLM)                              Director,     concerning draft
                                                                                   BLM);         notice of the Fair
                                                                                   Haskins,      Market Value Rule.
                                                                                   Roger
                                                                                   (Senior
                                                                                   Specialist,
                                                                                   Mining Law
                                                                                   Adjudication,
          FMV
FMV 793                    10/4/2006                                               BLM);
          794
                                                                                   Haight, Scott
                                                                                   (Assoc. Field
                                                                                   Manager,
                                                                                   Lewistown
                                                                                   Field Office,
                                                                                   Montana,
                                                                                   BLM);
                                                                                   Murphy, Ted
                                                                                   A. (Gr. Mgr.,
                                                                                   BLM)




                                                                                                                                                   36
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                    Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
 Beg      End                              Author /                                                  Document          Privilege
                 Attach.      Date                             Receipient             CC                                              Ruling
 Doc#     Doc#                              Sender                                                   Description     Designation
                                        Hudson, Ted      Haight, Scott (Assoc.   Anderson,       Email regarding    Privileged - Same ruling as
                                        (Acting Chief,   Field Manager,          Bob M.          proposed revisions Attorney-    preceeding entry.
                                        Regulatory       Lewistown Field Office, (Deputy Ass't to draft notice of Client.
                                        Affairs, BLM)    Montana, BLM)           Director,       the Fair Market
                                                                                 BLM);           Value Rule.
                                                                                 Hawbecker,
                                                                                 Karen (Ass't
                                                                                 Solicitor, Div.
                                                                                 of Mineral
                                                                                 Resources);
                                                                                 Loomas,
                                                                                 Michael
          FMV
FMV 795          FMV 798   10/5/2006                                             (Roseburg
          797
                                                                                 District
                                                                                 Office,
                                                                                 Oregon,
                                                                                 BLM);
                                                                                 Haskins,
                                                                                 Roger (Sr.
                                                                                 Spec., BLM);
                                                                                 Murphy, Ted
                                                                                 A. (Gr. Mgr.,
                                                                                 BLM)




                                                                                                                                                     37
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                    Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
 Beg      End                              Author /                                               Document         Privilege
                 Attach.      Date                            Receipient              CC                                            Ruling
 Doc#     Doc#                              Sender                                                Description   Designation
                                        Hudson, Ted                                           Draft ANPR under Privileged -  Denied
                                        (Acting Chief,                                        43 C.F.R. 3809.  Attorney-     conditionally
                                        Regulatory                                                             Client.       unless DOI shows
                                        Affairs, BLM);                                                                       that author is a
                                        Haight, Scott                                                                        client and
                                        (Assoc. Field                                                                        transmitted the
                                        Manager,                                                                             draft to a lawyer
          FMV                           Lewistown                                                                            for review or
FMV 798                    10/3/2006
          812                           Field Office,                                                                        comment.
                                        Montana,
                                        BLM);
                                        Hawbecker,
                                        Karen (Ass't
                                        Solicitor, Div.
                                        of Mineral
                                        Resources)




                                                                                                                                                 38
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                    Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
 Beg      End                              Author /                                                  Document         Privilege
                 Attach.      Date                            Receipient              CC                                                Ruling
 Doc#     Doc#                              Sender                                                  Description     Designation
                                        Haight, Scott   Hudson, Ted (Acting     Anderson,       Email regarding    Privileged -   Denied
                                        (Assoc. Field   Chief, Regulatory       Bob M.          proposed revisions Attorney-      conditionally until
                                        Manager,        Affairs, BLM)           (Deputy Ass't draft notice of the Client.         DOI identifies the
                                        Lewistown                               Director,       Fair Market Value                 author as a client
                                        Field Office,                           BLM);           Rule.                             seeking legal
                                        Montana,                                Hawbecker,                                        guidance or
                                        BLM)                                    Karen (Ass't                                      advice from a
                                                                                Solicitor, Div.                                   lawyer.
                                                                                of Mineral
                                                                                Resources);
                                                                                Loomas,
                                                                                Michael
                                                                                (Roseburg
          FMV
FMV 813          FMV 819   10/6/2006                                            District
          818
                                                                                Office,
                                                                                Oregon,
                                                                                BLM);
                                                                                Haskins,
                                                                                Roger
                                                                                (Senior
                                                                                Specialist,
                                                                                BLM);
                                                                                Murphy, Ted
                                                                                A. (Gr. Mgr.,
                                                                                BLM)




                                                                                                                                                        39
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                    Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
 Beg      End                              Author /                                               Document         Privilege
                 Attach.      Date                            Receipient              CC                                            Ruling
 Doc#     Doc#                              Sender                                                Description   Designation
                                        Haight, Scott                                         Draft ANPR under Privileged -  Denied
                                        (Assoc. Field                                         43 C.F.R. 3809.  Attorney-     conditionally
                                        Manager,                                                               Client.       unless DOI shows
                                        Lewistown                                                                            that author is a
                                        Field Office,                                                                        client and
                                        Montana,                                                                             transmitted the
                                        BLM); Hudson,                                                                        draft to a lawyer
          FMV                           Ted (Acting                                                                          for review or
FMV 819                    10/3/2006
          833                           Chief,                                                                               comment.
                                        Regulatory
                                        Affairs, BLM);
                                        Hawbecker,
                                        Karen (Ass't
                                        Solicitor, Div.
                                        of Mineral
                                        Resources)
                                        Hawbecker, Yudson, Joel (Attorney,                    Email regarding      Privileged -    Denied.
                                        Karen (Ass't Div. of Mineral                          proposed revisions   Attorney-       Transmittal of
                                        Solicitor, Div. Resources)                            to fair market       Client;         draft. Does not
                                        of Mineral                                            value notice.        Attorney Work   disclose
                                        Resources)                                                                 Product         communication
                                                                                                                                   from client
          FMV                                                                                                                      intended to be
FMV 834          FMV 835   10/20/2006
          834                                                                                                                      confidential nor
                                                                                                                                   the mental
                                                                                                                                   impressions,
                                                                                                                                   conclusions,
                                                                                                                                   opinions, or legal
                                                                                                                                   theories of a
                                                                                                                                   lawyer.




                                                                                                                                                        40
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                    Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
 Beg      End                            Author /                                                 Document         Privilege
                 Attach.      Date                          Receipient                CC                                                 Ruling
 Doc#     Doc#                            Sender                                                  Description   Designation
                                      Haight, Scott                                           Draft ANPR under Privileged -        Denied
                                      (Assoc. Field                                           43 C.F.R. 3809.  Attorney-           conditionally
                                      Manager,                                                                 Client;             unless DOI shows
                                      Lewistown                                                                Attorney Work       that author is a
                                      Field Office,                                                            Product             client and
                                      Montana,                                                                                     transmitted the
                                      BLM); Hudson,                                                                                draft to a lawyer
          FMV                         Ted (Acting                                                                                  for review or
FMV 835                    10/20/2006
          849                         Chief,                                                                                       comment.
                                      Regulatory
                                      Affairs, BLM);
                                      Hawbecker,
                                      Karen (Ass't
                                      Solicitor, Div.
                                      of Mineral
                                      Resources)
                                      Hawbecker, Yudson, Joel (Attorney,                      Email regarding      Privileged -    Denied.
                                      Karen (Ass't Div. of Mineral                            proposed revisions   Attorney-       Transmittal of
                                      Solicitor, Div. Resources)                              to fair market       Client;         draft. Does not
                                      of Mineral                                              value notice.        Attorney Work   disclose
                                      Resources)                                                                   Product         communication
                                                                                                                                   from client
          FMV                                                                                                                      intended to be
FMV 850          FMV 851   10/20/2006
          850                                                                                                                      confidential nor
                                                                                                                                   the mental
                                                                                                                                   impressions,
                                                                                                                                   conclusions,
                                                                                                                                   opinions, or legal
                                                                                                                                   theories of a
                                                                                                                                   lawyer.




                                                                                                                                                        41
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                    Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
 Beg      End                            Author /                                                 Document         Privilege
                 Attach.      Date                            Receipient              CC                                              Ruling
 Doc#     Doc#                            Sender                                                  Description   Designation
                                      Haight, Scott                                           Draft ANPR under Privileged -      Denied
                                      (Assoc. Field                                           43 C.F.R. 3809.  Attorney-         conditionally
                                      Manager,                                                                 Client;           unless DOI shows
                                      Lewistown                                                                Attorney Work     that author is a
                                      Field Office,                                                            Product           client and
                                      Montana,                                                                                   transmitted the
                                      BLM); Hudson,                                                                              draft to a lawyer
          FMV                         Ted (Acting                                                                                for review or
FMV 851                    10/20/2006
          865                         Chief,                                                                                     comment.
                                      Regulatory
                                      Affairs, BLM);
                                      Hawbecker,
                                      Karen (Ass't
                                      Solicitor, Div.
                                      of Mineral
                                      Resources)
                                      Haight, Scott                                           Draft ANPR under Privileged -      Denied
                                      (Assoc. Field                                           43 C.F.R. 3809.  Attorney-         conditionally
                                      Manager,                                                                 Client;           unless DOI shows
                                      Lewistown                                                                Attorney Work     that author is a
                                      Field Office,                                                            Product.          client and
                                      Montana,                                                                                   transmitted the
                                      BLM); Hudson,                                                                              draft to a lawyer
          FMV                         Ted (Acting                                                                                for review or
FMV 866                    10/23/2006
          882                         Chief,                                                                                     comment.
                                      Regulatory
                                      Affairs, BLM);
                                      Hawbecker,
                                      Karen (Ass't
                                      Solicitor, Div.
                                      of Mineral
                                      Resources)


                                                                                                                                                     42
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                    Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
 Beg      End                            Author /                                                 Document         Privilege
                 Attach.      Date                             Receipient             CC                                               Ruling
 Doc#     Doc#                            Sender                                                  Description   Designation
                                      Haight, Scott                                           Draft ANPR under Privileged -      Denied
                                      (Assoc. Field                                           43 C.F.R. 3809.  Attorney-         conditionally
                                      Manager,                                                                 Client;           unless DOI shows
                                      Lewistown                                                                Attorney Work     that author is a
                                      Field Office,                                                            Product.          client and
                                      Montana,                                                                                   transmitted the
                                      BLM); Hudson,                                                                              draft to a lawyer
          FMV                         Ted (Acting                                                                                for review or
FMV 883                    10/23/2006
          899                         Chief,                                                                                     comment.
                                      Regulatory
                                      Affairs, BLM);
                                      Hawbecker,
                                      Karen (Ass't
                                      Solicitor, Div.
                                      of Mineral
                                      Resources)
                                      Harris, James     Hawbecker, Karen                      Email regarding    Privileged -    Denied.
                                      (Assoc.           (Ass't Solicitor, Div. of             comments to Fair Attorney-         Transmittal of
                                      Solicitor, Div.   Mineral Resources);                   Market Value rule. Client;         draft. Does not
                                      of Mineral        Yudson, Joel (Attorney,                                  Attorney Work   disclose
                                      Resources)        Div. of Mineral                                          Product.        communication
                                                        Resources)                                                               from client
          FMV                                                                                                                    intended to be
FMV 900          FMV 901   10/24/2006
          900                                                                                                                    confidential nor
                                                                                                                                 the mental
                                                                                                                                 impressions,
                                                                                                                                 conclusions,
                                                                                                                                 opinions, or legal
                                                                                                                                 theories of a
                                                                                                                                 lawyer.




                                                                                                                                                      43
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                    Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
 Beg      End                            Author /                                                 Document         Privilege
                 Attach.      Date                            Receipient              CC                                              Ruling
 Doc#     Doc#                            Sender                                                  Description   Designation
                                      Haight, Scott                                           Draft ANPR under Privileged -      Denied
                                      (Assoc. Field                                           43 C.F.R. 3809.  Attorney-         conditionally
                                      Manager,                                                                 Client;           unless DOI shows
                                      Lewistown                                                                Attorney Work     that author is a
                                      Field Office,                                                            Product.          client and
                                      Montana,                                                                                   transmitted the
                                      BLM); Hudson,                                                                              draft to a lawyer
                                      Ted (Acting                                                                                for review or
                                      Chief,                                                                                     comment.
                                      Regulatory
          FMV
FMV 901                    10/23/2006 Affairs, BLM);
          917
                                      Hawbecker,
                                      Karen (Ass't
                                      Solicitor, Div.
                                      of Mineral
                                      Resources);
                                      Harris, James
                                      (Assoc.
                                      Solicitor, Div.
                                      of Mineral
                                      Resources)




                                                                                                                                                     44
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                    Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
 Beg      End                              Author /                                                Document            Privilege
                 Attach.      Date                            Receipient               CC                                             Ruling
 Doc#     Doc#                              Sender                                                 Description      Designation
                                        Hawbecker, Harris, James (Assoc.          Yudson, Joel Email regarding                Denied.
                                                                                                                   Privileged -
                                        Karen (Ass't Solicitor, Div. of Mineral   (Attorney,   draft FMV notice.   Attorney-  Transmittal of
                                        Solicitor, Div. Resources)                Div. of                          Client;    draft. Does not
                                        of Mineral                                Mineral                                     disclose
                                                                                                                   Attorney Work
                                        Resources)                                Resources)                       Product.   communication
                                                                                                                              from client
                                                                                                                              intended to be
          FMV                                                                                                                 confidential nor
FMV 918          FMV 919   10/24/2006
          918                                                                                                                 the mental
                                                                                                                              impressions,
                                                                                                                              conclusions,
                                                                                                                              opinions, or legal
                                                                                                                              theories of a
                                                                                                                              lawyer, except for
                                                                                                                              a trivial
                                                                                                                              comment.
                                      Haight, Scott                                            Draft ANPR under Privileged -  Denied
                                      (Assoc. Field                                            43 C.F.R. 3809.  Attorney-     conditionally
                                      Manager,                                                                  Client;       unless DOI shows
                                      Lewistown                                                                 Attorney Work that author is a
                                      Field Office,                                                             Product.      client and
                                      Montana,                                                                                transmitted the
                                      BLM); Hudson,                                                                           draft to a lawyer
          FMV                         Ted (Acting                                                                             for review or
FMV 919                    10/23/2006
          934                         Chief,                                                                                  comment.
                                      Regulatory
                                      Affairs, BLM);
                                      Hawbecker,
                                      Karen (Ass't
                                      Solicitor, Div.
                                      of Mineral
                                      Resources)


                                                                                                                                                   45
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                    Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
 Beg      End                              Author /                                               Document           Privilege
                 Attach.      Date                              Receipient            CC                                              Ruling
 Doc#     Doc#                              Sender                                                Description     Designation
                                        Harris, James Hawbecker, Karen                        Email regarding    Privileged -Denied.
                                        (Assoc.         (Ass't Solicitor, Div. of             proposed revisions Attorney-   Transmittal of
                                        Solicitor, Div. Mineral Resources)                    to FMV notice.     Client;     draft. Does not
                                        of Mineral                                                                           disclose
                                                                                                                 Attorney Work
                                        Resources)                                                               Product     communication
                                                                                                                             from client
                                                                                                                             intended to be
          FMV FMV 937;                                                                                                       confidential nor
FMV 935                10/24/2006
          936 FMV 954                                                                                                        the mental
                                                                                                                             impressions,
                                                                                                                             conclusions,
                                                                                                                             opinions, or legal
                                                                                                                             theories of a
                                                                                                                             lawyer, except for
                                                                                                                             a trivial
                                                                                                                             comment.
                                      Haight, Scott                                           Draft ANPR under Privileged -  Denied
                                      (Assoc. Field                                           43 C.F.R. 3809.  Attorney-     conditionally
                                      Manager,                                                                 Client;       unless DOI shows
                                      Lewistown                                                                Attorney Work that author is a
                                      Field Office,                                                            Product       client and
                                      Montana,                                                                               transmitted the
                                      BLM); Hudson,                                                                          draft to a lawyer
          FMV                         Ted (Acting                                                                            for review or
FMV 937                    10/23/2006
          953                         Chief,                                                                                 comment.
                                      Regulatory
                                      Affairs, BLM);
                                      Hawbecker,
                                      Karen (Ass't
                                      Solicitor, Div.
                                      of Mineral
                                      Resources)


                                                                                                                                                  46
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                    Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
 Beg      End                            Author /                                                 Document         Privilege
                 Attach.      Date                          Receipient                CC                                               Ruling
 Doc#     Doc#                            Sender                                                  Description   Designation
                                      Haight, Scott                                           Draft ANPR under Privileged -       Denied
                                      (Assoc. Field                                           43 C.F.R. 3809.  Attorney-          conditionally
                                      Manager,                                                                 Client;            unless DOI shows
                                      Lewistown                                                                Attorney Work      that author is a
                                      Field Office,                                                            Product            client and
                                      Montana,                                                                                    transmitted the
                                      BLM); Hudson,                                                                               draft to a lawyer
          FMV                         Ted (Acting                                                                                 for review or
FMV 954                    10/23/2006
          970                         Chief,                                                                                      comment.
                                      Regulatory
                                      Affairs, BLM);
                                      Hawbecker,
                                      Karen (Ass't
                                      Solicitor, Div.
                                      of Mineral
                                      Resources)
                                      Hawbecker, Harris, James (Assoc.          Yudson, Joel Email regarding      Privileged -    Denied.
                                      Karen (Ass't Solicitor, Div. of Mineral   (Attorney,   proposed revisions   Attorney-       Transmittal of
                                      Solicitor, Div. Resources)                Div. of      to FMV rule.         Client;         draft. Does not
                                      of Mineral                                Mineral                           Attorney Work   disclose
                                      Resources)                                Resources)                        Product         communication
                                                                                                                                  from client
                                                                                                                                  intended to be
          FMV FMV 972;                                                                                                            confidential nor
FMV 971                10/24/2006
          971 FMV 989                                                                                                             the mental
                                                                                                                                  impressions,
                                                                                                                                  conclusions,
                                                                                                                                  opinions, or legal
                                                                                                                                  theories of a
                                                                                                                                  lawyer, except for
                                                                                                                                  a trivial
                                                                                                                                  comment.


                                                                                                                                                       47
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                    Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
 Beg      End                            Author /                                                 Document         Privilege
                 Attach.      Date                            Receipient              CC                                              Ruling
 Doc#     Doc#                            Sender                                                  Description   Designation
                                      Haight, Scott                                           Draft ANPR under Privileged -      Denied
                                      (Assoc. Field                                           43 C.F.R. 3809.  Attorney-         conditionally
                                      Manager,                                                                 Client;           unless DOI shows
                                      Lewistown                                                                Attorney Work     that author is a
                                      Field Office,                                                            Product           client and
                                      Montana,                                                                                   transmitted the
                                      BLM); Hudson,                                                                              draft to a lawyer
          FMV                         Ted (Acting                                                                                for review or
FMV 972                    10/23/2006
          988                         Chief,                                                                                     comment.
                                      Regulatory
                                      Affairs, BLM);
                                      Hawbecker,
                                      Karen (Ass't
                                      Solicitor, Div.
                                      of Mineral
                                      Resources)
                                      Haight, Scott                                           Draft ANPR under Privileged -      Denied
                                      (Assoc. Field                                           43 C.F.R. 3809.  Attorney-         conditionally
                                      Manager,                                                                 Client;           unless DOI shows
                                      Lewistown                                                                Attorney Work     that author is a
                                      Field Office,                                                            Product           client and
                                      Montana,                                                                                   transmitted the
                                      BLM); Hudson,                                                                              draft to a lawyer
          FMV                         Ted (Acting                                                                                for review or
FMV 989                    10/23/2006
          1005                        Chief,                                                                                     comment.
                                      Regulatory
                                      Affairs, BLM);
                                      Hawbecker,
                                      Karen (Ass't
                                      Solicitor, Div.
                                      of Mineral
                                      Resources)


                                                                                                                                                     48
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                                Document          Privilege
              Attach.      Date                              Receipient            CC                                               Ruling
Doc#   Doc#                              Sender                                                Description     Designation
                                     Hawbecker,        Hudson, Ted (Acting                 Email regarding    Privileged -    Denied.
                                     Karen (Ass't      Chief, Regulatory                   proposed revisions Attorney-       Transmittal of
                                     Solicitor, Div.   Affairs, BLM);                      to notice of the   Client.         draft. Does not
                                     of Mineral        Leverette, Mitchell                 Fair Market Value                  disclose
                                     Resources)        (Deputy Division Chief,             Rule.                              communication
                                                       Solids, BLM); Murphy,                                                  from client
                                                       Ted A. (Group Manager,                                                 intended to be
                                                       Solids, BLM); Haskins,                                                 confidential nor,
FMV    FMV     FMV
                        10/25/2006                     Roger (Senior Specialist,                                              except for the
1006   1006    1007
                                                       Mining Law                                                             highlighted
                                                       Adjudication, BLM)                                                     section, the
                                                                                                                              mental
                                                                                                                              impressions,
                                                                                                                              conclusions,
                                                                                                                              opinions, or legal
                                                                                                                              theories of a
                                                                                                                              lawyer.
                                   Haight, Scott                                           Draft ANPR under Privileged -      Denied
                                   (Assoc. Field                                           43 C.F.R. 3809.  Attorney-         conditionally
                                   Manager,                                                                 Client.           unless DOI shows
                                   Lewistown                                                                                  that author is a
                                   Field Office,                                                                              client and
                                   Montana,                                                                                   transmitted the
                                   BLM); Hudson,                                                                              draft to a lawyer
FMV    FMV                         Ted (Acting                                                                                for review or
                        10/23/2006
1007   1023                        Chief,                                                                                     comment.
                                   Regulatory
                                   Affairs, BLM);
                                   Hawbecker,
                                   Karen (Ass't
                                   Solicitor, Div.
                                   of Mineral
                                   Resources)

                                                                                                                                                   49
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                                     Document           Privilege
              Attach.      Date                             Receipient                CC                                                Ruling
Doc#   Doc#                              Sender                                                      Description     Designation
                                     Haight, Scott   Hawbecker, Karen            Yudson, Joel Email regarding       Privileged -  Sustained.
                                     (Assoc. Field   (Ass't Solicitor, Div. of   (Atty., Div. of proposed revisions Attorney-
                                     Manager,        Mineral Resources)          Min. Res.); to fair market         Client.
                                     Lewistown                                   Leverette,      value rule notice.
                                     Field Office,                               Mitchell
                                     Montana,                                    (Dep. Div.
                                     BLM)                                        Chief, Solids,
                                                                                 BLM);
                                                                                 Haskins,
                                                                                 Roger (Sr.
FMV    FMV     FMV
                        11/3/2006                                                Spec., BLM);
1024   1029    1030
                                                                                 Hudson, Ted
                                                                                 (Acting Chief,
                                                                                 Regulatory
                                                                                 Affairs,
                                                                                 BLM);
                                                                                 Murphy, Ted
                                                                                 A. (Gr. Mgr.,
                                                                                 Solids, BLM)




                                                                                                                                                 50
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                               Document         Privilege
              Attach.      Date                            Receipient              CC                                            Ruling
Doc#   Doc#                              Sender                                                Description   Designation
                                     Haight, Scott                                         Draft ANPR under Privileged -  Denied
                                     (Assoc. Field                                         43 C.F.R. 3809.  Attorney-     conditionally
                                     Manager,                                                               Client.       unless DOI shows
                                     Lewistown                                                                            that author is a
                                     Field Office,                                                                        client and
                                     Montana,                                                                             transmitted the
                                     BLM); Hudson,                                                                        draft to a lawyer
FMV    FMV                           Ted (Acting                                                                          for review or
                        11/2/2006
1030   1046                          Chief,                                                                               comment.
                                     Regulatory
                                     Affairs, BLM);
                                     Hawbecker,
                                     Karen (Ass't
                                     Solicitor, Div.
                                     of Mineral
                                     Resources)




                                                                                                                                              51
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                                   Document           Privilege
              Attach.      Date                              Receipient              CC                                                Ruling
Doc#   Doc#                              Sender                                                   Description      Designation
                                     Leverette,        Haight, Scott (Assoc.   Yudson, Joel Email regarding       Privileged -    Denied
                                     Mitchell          Field Manager,          (Atty., Div. of proposed revisions Attorney-       conditionally
                                     (Deputy           Lewistown Field Office, Min. Res.); to fair market         Client.         unless DOI shows
                                     Division Chief,   Montana, BLM)           Hawbecker, value rule notice.                      that author is a
                                     Solids, BLM)                              Karen (Ass't                                       client and
                                                                               Solicitor, Div.                                    transmitted the
                                                                               of Mineral                                         draft to a lawyer
                                                                               Resources);                                        for review or
                                                                               Haskins,                                           comment.
                                                                               Roger
                                                                               (Senior
FMV    FMV     FMV                                                             Specialist,
                        11/3/2006
1047   1052    1053                                                            Mining Law
                                                                               Adjudication,
                                                                               BLM);
                                                                               Hudson, Ted
                                                                               (Act. Chief,
                                                                               Reg. Aff.,
                                                                               BLM);
                                                                               Murphy, Ted
                                                                               A. (Gr. Mgr.,
                                                                               Solids, BLM)




                                                                                                                                                      52
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                               Document         Privilege
              Attach.      Date                            Receipient              CC                                            Ruling
Doc#   Doc#                              Sender                                                Description   Designation
                                     Haight, Scott                                         Draft ANPR under Privileged -  Denied
                                     (Assoc. Field                                         43 C.F.R. 3809.  Attorney-     conditionally
                                     Manager,                                                               Client.       unless DOI shows
                                     Lewistown                                                                            that author is a
                                     Field Office,                                                                        client and
                                     Montana,                                                                             transmitted the
                                     BLM); Hudson,                                                                        draft to a lawyer
FMV    FMV                           Ted (Acting                                                                          for review or
                        11/2/2006
1053   1069                          Chief,                                                                               comment.
                                     Regulatory
                                     Affairs, BLM);
                                     Hawbecker,
                                     Karen (Ass't
                                     Solicitor, Div.
                                     of Mineral
                                     Resources)




                                                                                                                                              53
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                                   Document          Privilege
              Attach.      Date                              Receipient             CC                                               Ruling
Doc#   Doc#                              Sender                                                    Description     Designation
                                     Hawbecker,        Haight, Scott (Assoc.   Yudson, Joel Email regarding       Privileged - Sustained.
                                     Karen (Ass't      Field Manager,          (Atty., Div. of proposed revisions Attorney-
                                     Solicitor, Div.   Lewistown Field Office, Min. Res.); to the fair market Client.
                                     of Mineral        Montana, BLM)           Leverette,      value notice.
                                     Resources)                                Mitchell
                                                                               (Dep. Div.
                                                                               Chief, Solids,
                                                                               BLM);
                                                                               Haskins,
                                                                               Roger (Sr.
FMV    FMV     FMV                                                             Spec., Mining
                        11/3/2006
1070   1074    1075                                                            Law
                                                                               Adjudication,
                                                                               BLM);
                                                                               Hudson, Ted
                                                                               (Acting Chief,
                                                                               Reg. Aff.,
                                                                               BLM);
                                                                               Murphy, Ted
                                                                               A. (Gr. Mgr.,
                                                                               Solids, BLM)




                                                                                                                                              54
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                               Document         Privilege
              Attach.      Date                            Receipient              CC                                            Ruling
Doc#   Doc#                              Sender                                                Description   Designation
                                     Haight, Scott                                         Draft ANPR under Privileged -  Denied
                                     (Assoc. Field                                         43 C.F.R. 3809.  Attorney-     conditionally
                                     Manager,                                                               Client.       unless DOI shows
                                     Lewistown                                                                            that author is a
                                     Field Office,                                                                        client and
                                     Montana,                                                                             transmitted the
                                     BLM); Hudson,                                                                        draft to a lawyer
FMV    FMV                           Ted (Acting                                                                          for review or
                        11/2/2006
1075   1091                          Chief,                                                                               comment.
                                     Regulatory
                                     Affairs, BLM);
                                     Hawbecker,
                                     Karen (Ass't
                                     Solicitor, Div.
                                     of Mineral
                                     Resources)




                                                                                                                                              55
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                                  Document          Privilege
              Attach.      Date                            Receipient              CC                                                Ruling
Doc#   Doc#                              Sender                                                  Description     Designation
                                     Haight, Scott   Leverette, Mitchell     Yudson, Joel Email regarding       Privileged -    Denied
                                     (Assoc. Field   (Deputy Division Chief, (Atty., Div. of proposed revisions Attorney-       conditionally
                                     Manager,        Solids, BLM)            Mineral         to fair market     Client.         unless DOI shows
                                     Lewistown                               Resources); value notice.                          that author is a
                                     Field Office,                           Hawbecker,                                         client and
                                     Montana,                                Karen (Ass't                                       transmitted the
                                     BLM)                                    Solicitor, Div.                                    draft to a lawyer
                                                                             of Min. Res.);                                     for review or
                                                                             Haskins,                                           comment.
                                                                             Roger (Sr.
                                                                             Spec., Mining
FMV    FMV     FMV                                                           Law
                        11/3/2006
1092   1098    1099                                                          Adjudication,
                                                                             BLM);
                                                                             Hudson, Ted
                                                                             (Acting Chief,
                                                                             Regulatory
                                                                             Affairs,
                                                                             BLM);
                                                                             Murphy, Ted
                                                                             A. (Gr. Mgr.,
                                                                             Solids, BLM)




                                                                                                                                                    56
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                               Document         Privilege
              Attach.      Date                              Receipient            CC                                            Ruling
Doc#   Doc#                              Sender                                                Description   Designation
                                     Haight, Scott                                         Draft ANPR under Privileged -  Denied
                                     (Assoc. Field                                         43 C.F.R. 3809.  Attorney-     conditionally
                                     Manager,                                                               Client.       unless DOI shows
                                     Lewistown                                                                            that author is a
                                     Field Office,                                                                        client and
                                     Montana,                                                                             transmitted the
                                     BLM); Hudson,                                                                        draft to a lawyer
FMV    FMV                           Ted (Acting                                                                          for review or
                        11/2/2006
1099   1115                          Chief,                                                                               comment.
                                     Regulatory
                                     Affairs, BLM);
                                     Hawbecker,
                                     Karen (Ass't
                                     Solicitor, Div.
                                     of Mineral
                                     Resources)
                                     Hawbecker,        Yudson, Joel (Attorney,             Email regarding      Privileged -   Sustained
                                     Karen (Ass't      Div. of Mineral                     proposed revisions Attorney-        because one or
                                     Solicitor, Div.   Resources); Harris,                 to invalidly claimed Client.        more recipients is
FMV    FMV     FMV
                        11/7/2006    of Mineral        James (Assoc. Solicitor,            sections of notice                  a lawyer.
1116   1116    1117
                                     Resources)        Div. of Mineral                     of Fair Market
                                                       Resources)                          Value Rule.




                                                                                                                                                    57
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                            Author /                                                 Document         Privilege
              Attach.      Date                            Receipient              CC                                            Ruling
Doc#   Doc#                            Sender                                                  Description   Designation
                                   Haight, Scott                                           Draft ANPR under Privileged -  Denied
                                   (Assoc. Field                                           43 C.F.R. 3809.  Attorney-     conditionally
                                   Manager,                                                                 Client.       unless DOI shows
                                   Lewistown                                                                              that author is a
                                   Field Office,                                                                          client and
                                   Montana,                                                                               transmitted the
                                   BLM); Hudson,                                                                          draft to a lawyer
FMV    FMV                         Ted (Acting                                                                            for review or
                        11/23/2006
1117   1133                        Chief,                                                                                 comment.
                                   Regulatory
                                   Affairs, BLM);
                                   Hawbecker,
                                   Karen (Ass't
                                   Solicitor, Div.
                                   of Mineral
                                   Resources)




                                                                                                                                              58
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                                   Document          Privilege
              Attach.      Date                             Receipient              CC                                                Ruling
Doc#   Doc#                              Sender                                                   Description     Designation
                                     Hudson, Ted      Haight, Scott (Assoc.   Yudson, Joel Email regarding       Privileged -    Denied
                                     (Acting Chief,   Field Manager,          (Attorney,      proposed revisions Attorney-       conditionally
                                     Regulatory       Lewistown Field Office, Div. of         to fair market     Client.         unless DOI shows
                                     Affairs, BLM)    Montana, BLM)           Mineral         value notice.                      that author is a
                                                                              Resources);                                        client and
                                                                              Hawbecker,                                         transmitted the
                                                                              Karen (Ass't                                       draft to a lawyer
                                                                              Solicitor, Div.                                    for review or
                                                                              of Min. Res.);                                     comment.
                                                                              Leverette,
FMV    FMV     FMV                                                            Mitchell
                        11/8/2006
1134   1139    1140                                                           (Dep. Div.
                                                                              Chief, Solids,
                                                                              BLM);
                                                                              Haskins,
                                                                              Roger (Sr.
                                                                              Spec., BLM);
                                                                              Murphy, Ted
                                                                              A. (Group
                                                                              Manager,
                                                                              Solids, BLM)




                                                                                                                                                     59
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                            Author /                                                 Document         Privilege
              Attach.      Date                           Receipient               CC                                            Ruling
Doc#   Doc#                            Sender                                                  Description   Designation
                                   Haight, Scott                                           Draft ANPR under Privileged -  Denied
                                   (Assoc. Field                                           43 C.F.R. 3809.  Attorney-     conditionally
                                   Manager,                                                                 Client.       unless DOI shows
                                   Lewistown                                                                              that author is a
                                   Field Office,                                                                          client and
                                   Montana,                                                                               transmitted the
                                   BLM); Hudson,                                                                          draft to a lawyer
FMV    FMV                         Ted (Acting                                                                            for review or
                         11/2/2006
1140   1156                        Chief,                                                                                 comment.
                                   Regulatory
                                   Affairs, BLM);
                                   Hawbecker,
                                   Karen (Ass't
                                   Solicitor, Div.
                                   of Mineral
                                   Resources)
                                   Haight, Scott Hudson, Ted (Acting         Hawbecker, Email regarding      Privileged -     Denied
                                   (Assoc. Field Chief, Regulatory           Karen (Ass't proposed revisions Attorney-        conditionally
                                   Manager,        Affairs, BLM)             Solicitor, Div. to ANPR.        Client.          unless DOI shows
                                   Lewistown                                 of Mineral                                       that author is a
                                   Field Office,                             Resources)                                       client and
FMV    FMV
                        11/16/2006 Montana,                                                                                   transmitted the
1216   1218
                                   BLM)                                                                                       draft to a lawyer
                                                                                                                              for review or
                                                                                                                              comment.




                                                                                                                                                  60
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                                  Document             Privilege
              Attach.      Date                              Receipient               CC                                                Ruling
Doc#   Doc#                              Sender                                                  Description        Designation
                                     Hawbecker,        Haight, Scott (Assoc.   Hudson, Ted Email regarding         Privileged -  Denied
                                     Karen (Ass't      Field Manager,          (Acting Chief, proposed revisions   Attorney-     conditionally
                                     Solicitor, Div.   Lewistown Field Office, Regulatory to language              Client.       unless DOI shows
                                     of Mineral        Montana, BLM)           Affairs, BLM) contained in ANPR.                  that author is a
FMV    FMV                           Resources)                                                                                  client and
                        11/16/2006
1219   1219                                                                                                                      transmitted the
                                                                                                                                 draft to a lawyer
                                                                                                                                 for review or
                                                                                                                                 comment.

                                     Hudson, Ted       Haight, Scott (Assoc.     Hawbecker, Email regarding      Privileged -    Denied
                                     (Acting Chief,    Field Manager,            Karen (Ass't correcting mistake Attorney-       conditionally
                                     Regulatory        Lewistown Field Office,   Solicitor, Div. in ANPR.        Client          unless DOI shows
                                     Affairs, BLM)     Montana, BLM)             of Mineral                                      that author is a
FMV    FMV                                                                       Resources)                                      client and
                        11/20/2006
1220   1221                                                                                                                      transmitted the
                                                                                                                                 draft to a lawyer
                                                                                                                                 for review or
                                                                                                                                 comment.

                                     Hudson, Ted       Haight, Scott (Assoc.     Hawbecker, Email regarding      Privileged -    Denied
                                     (Acting Chief,    Field Manager,            Karen (Ass't correcting mistake Attorney-       conditionally
                                     Regulatory        Lewistown Field Office,   Solicitor, Div. in ANPR.        Client          unless DOI shows
              FMV                    Affairs, BLM)     Montana, BLM)             of Mineral                                      that author is a
FMV    FMV    1223;                                                              Resources)                                      client and
                        11/20/2006
1222   1222   FMV                                                                                                                transmitted the
              1240                                                                                                               draft to a lawyer
                                                                                                                                 for review or
                                                                                                                                 comment.




                                                                                                                                                     61
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                            Author /                                                 Document         Privilege
              Attach.      Date                            Receipient              CC                                            Ruling
Doc#   Doc#                            Sender                                                  Description   Designation
                                   Haight, Scott                                           Draft ANPR under Privileged -  Denied
                                   (Assoc. Field                                           43 C.F.R. 3809.  Attorney-     conditionally
                                   Manager,                                                                 Client.       unless DOI shows
                                   Lewistown                                                                              that author is a
                                   Field Office,                                                                          client and
                                   Montana,                                                                               transmitted the
                                   BLM); Hudson,                                                                          draft to a lawyer
FMV    FMV                         Ted (Acting                                                                            for review or
                        11/20/2006
1223   1239                        Chief,                                                                                 comment.
                                   Regulatory
                                   Affairs, BLM);
                                   Hawbecker,
                                   Karen (Ass't
                                   Solicitor, Div.
                                   of Mineral
                                   Resources)
                                   Haight, Scott                                           Draft ANPR under Privileged -      Denied
                                   (Assoc. Field                                           43 C.F.R. 3809.  Attorney-         conditionally
                                   Manager,                                                                 Client.           unless DOI shows
                                   Lewistown                                                                                  that author is a
                                   Field Office,                                                                              client and
                                   Montana,                                                                                   transmitted the
                                   BLM); Hudson,                                                                              draft to a lawyer
FMV    FMV                         Ted (Acting                                                                                for review or
                        11/20/2006
1240   1256                        Chief,                                                                                     comment.
                                   Regulatory
                                   Affairs, BLM);
                                   Hawbecker,
                                   Karen (Ass't
                                   Solicitor, Div.
                                   of Mineral
                                   Resources)


                                                                                                                                                  62
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                            Author /                                                 Document         Privilege
              Attach.      Date                            Receipient              CC                                            Ruling
Doc#   Doc#                            Sender                                                  Description   Designation
                                   Haight, Scott                                           Draft ANPR under Privileged -  Denied
                                   (Assoc. Field                                           43 C.F.R. 3809.  Attorney-     conditionally
                                   Manager,                                                                 Client.       unless DOI shows
                                   Lewistown                                                                              that author is a
                                   Field Office,                                                                          client and
                                   Montana,                                                                               transmitted the
                                   BLM); Hudson,                                                                          draft to a lawyer
FMV    FMV                         Ted (Acting                                                                            for review or
                        11/21/2006
1259   1275                        Chief,                                                                                 comment.
                                   Regulatory
                                   Affairs, BLM);
                                   Hawbecker,
                                   Karen (Ass't
                                   Solicitor, Div.
                                   of Mineral
                                   Resources)
                                   Hawbecker,        Hudson, Ted (Acting                   Email regarding    Privileged -    Denied,
                                   Karen (Ass't      Chief, Regulatory                     proposed revisions Attorney-       Transmittal of
                                   Solicitor, Div.   Affairs, BLM); Haight,                to ANPR.           Client.         draft. Does not
                                   of Mineral        Scott (Assoc. Field                                                      disclose
                                   Resources)        Manager, Lewistown                                                       communication
                                                     Field Office, Montana,                                                   from client
FMV    FMV     FMV                                   BLM); Murphy, Ted A.                                                     intended to be
                        11/28/2006
1278   1278    1279                                  (Group Manager, Solids,                                                  confidential.
                                                     BLM); Leverette,
                                                     Mitchell (Deputy
                                                     Division Chief, Solids,
                                                     BLM); Anderson, Bob
                                                     (Deputy Asst Director,
                                                     BLM)




                                                                                                                                                63
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                            Author /                                                 Document         Privilege
              Attach.      Date                            Receipient              CC                                            Ruling
Doc#   Doc#                            Sender                                                  Description   Designation
                                   Haight, Scott                                           Draft ANPR under Privileged -  Denied
                                   (Assoc. Field                                           43 C.F.R. 3809.  Attorney-     conditionally
                                   Manager,                                                                 Client.       unless DOI shows
                                   Lewistown                                                                              that author is a
                                   Field Office,                                                                          client and
                                   Montana,                                                                               transmitted the
                                   BLM); Hudson,                                                                          draft to a lawyer
FMV    FMV                         Ted (Acting                                                                            for review or
                        11/27/2006
1279   1295                        Chief,                                                                                 comment.
                                   Regulatory
                                   Affairs, BLM);
                                   Hawbecker,
                                   Karen (Ass't
                                   Solicitor, Div.
                                   of Mineral
                                   Resources)
                                   Hawbecker,        Hudson, Ted (Acting                   Email regarding    Privileged -    Denied. Does not
                                   Karen (Ass't      Chief, Regulatory                     proposed revisions Attorney-       disclose
                                   Solicitor, Div.   Affairs, BLM); Haight,                of ANPR.           Client.         communication
                                   of Mineral        Scott (Assoc. Field                                                      from client
                                   Resources)        Manager, Lewistown                                                       intended to be
FMV    FMV FMV0012                                   Field Office, Montana,                                                   confidential nor
                   11/29/2006
1296   1296  97                                      BLM)                                                                     the mental
                                                                                                                              impressions,
                                                                                                                              conclusions,
                                                                                                                              opinions, or legal
                                                                                                                              theories of a
                                                                                                                              lawyer.




                                                                                                                                                   64
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                            Author /                                                       Document         Privilege
              Attach.      Date                            Receipient                CC                                                Ruling
Doc#   Doc#                            Sender                                                        Description   Designation
                                   Haight, Scott                                                 Draft ANPR under Privileged -  Denied
                                   (Assoc. Field                                                 43 C.F.R. 3809.  Attorney-     conditionally
                                   Manager,                                                                       Client.       unless DOI shows
                                   Lewistown                                                                                    that author is a
                                   Field Office,                                                                                client and
                                   Montana,                                                                                     transmitted the
                                   BLM); Hudson,                                                                                draft to a lawyer
FMV    FMV                         Ted (Acting                                                                                  for review or
                        11/29/2006
1297   1313                        Chief,                                                                                       comment.
                                   Regulatory
                                   Affairs, BLM);
                                   Hawbecker,
                                   Karen (Ass't
                                   Solicitor, Div.
                                   of Mineral
                                   Resources)
                                   Haight, Scott     Anderson, Bob M. (Ass't   Hawbecker,        Draft Information Privileged -   Denied
                                   (Assoc. Field     Director, BLM);           Karen (Ass't      Memorandum        Attorney-      conditionally
                                   Manager,          Murphy, Ted (Group        Solicitor, Div.   regarding Remand Client          unless DOI shows
                                   Lewistown         Manager, Solids, BLM)     of Mineral        of 43 C.F.R. 3809                that author is a
                                   Field Office,                               Resources);       Regulations in                   client and
FMV    FMV                         Montana,                                    Hudson, Ted       Mineral Policy                   transmitted the
                        11/21/2006
1349   1349                        BLM)                                        (Acting Chief,    Center versus                    draft to a lawyer
                                                                               Regulatory        Norton.                          for review or
                                                                               Affairs, BLM)                                      comment.




                                                                                                                                                      65
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                                     Document           Privilege
              Attach.      Date                          Receipient                  CC                                                  Ruling
Doc#   Doc#                              Sender                                                      Description     Designation
                                     Hudson, Ted Murphy, Ted (Group            Anderson,         Draft              Privileged -  Denied
                                     (Acting Chief, Manager, Solids, BLM)      Bob M. (Ass't     memorandum         Attorney-     conditionally
                                     Regulatory                                Director,         regarding          Client        unless DOI shows
                                     Affairs, BLM)                             BLM);             Communication                    that author is a
                                                                               Hawbecker,        Plan and ANPR                    client and
                                                                               Karen (Ass't      under 43 C.F.R.                  transmitted the
                                                                               Solicitor, Div.   3809.                            draft to a lawyer
                                                                               of Mineral                                         for review or
FMV    FMV                                                                     Resources);                                        comment.
                        11/13/2006
1353   1356                                                                    Haight, Scott
                                                                               (Assoc. Field
                                                                               Manager,
                                                                               Lewistown
                                                                               Field Office,
                                                                               Montana,
                                                                               BLM)


                                   Haight, Scott     Anderson, Bob M. (Ass't   Hawbecker,        Draft Information Privileged -   Denied
                                   (Assoc. Field     Director, BLM);           Karen (Ass't      Memorandum        Attorney-      conditionally
                                   Manager,          Murphy, Ted (Group        Solicitor, Div.   regarding Remand Client          unless DOI shows
                                   Lewistown         Manager, Solids, BLM)     of Mineral        of 43 C.F.R. 3809                that author is a
                                   Field Office,                               Resources);       Regulations in                   client and
FMV    FMV                         Montana,                                    Hudson, Ted       Mineral Policy                   transmitted the
                        11/21/2006
1357   1357                        BLM)                                        (Acting Chief,    Center v. Norton.                draft to a lawyer
                                                                               Regulatory                                         for review or
                                                                               Affairs, BLM)                                      comment.




                                                                                                                                                      66
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                             Author /                                                 Document             Privilege
              Attach.      Date                            Receipient              CC                                                 Ruling
Doc#   Doc#                             Sender                                                 Description        Designation
                                     Murphy, Ted                                           Draft Information     Privileged -  Denied
                                                                                           Memorandum            Attorney-     conditionally
                                                                                           regarding District    Client        unless DOI shows
                                                                                           Court remand of                     that author is a
                                                                                           43 C.F.R. 3809                      cleint and
FMV    FMV
                        12/21/2006                                                         surface                             transmitted the
1359   1360
                                                                                           management                          draft to a lawyer
                                                                                           regulations in                      for review or
                                                                                           Mineral Policy                      comment.
                                                                                           Center versus
                                                                                           Norton.
                                     Murphy, Ted                                           Draft Information     Privileged -   Denied
                                                                                           Memorandum            Attorney-      conditionally
                                                                                           regarding BLM         Client         unless DOI shows
                                                                                           response to the                      that author is a
                                                                                           District Court                       client and
FMV    FMV                                                                                 remand of the 43                     transmitted the
                        12/21/2006
1362   1363                                                                                C.F.R. 3809 surface                  draft to a lawyer
                                                                                           management                           for review or
                                                                                           regulations in                       comment.
                                                                                           Mineral Policy
                                                                                           Center v. Norton.




                                                                                                                                                    67
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                                 Document          Privilege
              Attach.      Date                          Receipient                CC                                                Ruling
Doc#   Doc#                              Sender                                                  Description    Designation
                                     Hudson, Ted Murphy, Ted (Group          Anderson,       Memorandum        Privileged -    Denied.
                                     (Acting Chief, Manager, Solids, BLM)    Bob M. (Ass't regarding the       Attorney-       Transmittal of
                                     Regulatory                              Director,       communication     Client          draft. Does not
                                     Affairs, BLM)                           BLM);           plan for the ANPR                 disclose
                                                                             Hawbecker, on surface                             communication
                                                                             Karen (Ass't management.                          from client
                                                                             Solicitor, Div.                                   intended to be
                                                                             of Mineral                                        confidential nor
FMV    FMV                                                                   Resources);                                       the mental
                         Undated
1367   1370                                                                  Haight, Scott                                     impressions,
                                                                             (Assoc. Field                                     conclusions,
                                                                             Manager,                                          opinions, or legal
                                                                             Lewistown                                         theories of a
                                                                             Field Office,                                     lawyer.
                                                                             Montana,
                                                                             BLM)


                                     Murphy, Ted                                           Draft Information Privileged -      Denied.
                                     (Group                                                Memorandum          Attorney-       Transmittal of
                                     Manager,                                              regarding BLM       Client          draft. Does not
                                     Solids, BLM)                                          response to the                     disclose
                                                                                           District Court                      communication
FMV    FMV                                                                                 remand of the 43                    from client
                        11/21/2006
1371   1371                                                                                C.F.R. 3809 surface                 intended to be
                                                                                           management                          confidential.
                                                                                           regulations in
                                                                                           Mineral Policy
                                                                                           Center v. Norton.




                                                                                                                                                    68
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                            Author /                                                  Document           Privilege
              Attach.      Date                            Receipient              CC                                               Ruling
Doc#   Doc#                            Sender                                                  Description      Designation
                                   Murphy, Ted                                             Draft Information Privileged -      Denied.
                                   (Group                                                  Memorandum          Attorney-       Transmittal of
                                   Manager,                                                regarding BLM       Client          draft. Does not
                                   Solids, BLM);                                           response to the                     disclose
                                   Haight, Scott                                           District Court                      communication
FMV    FMV                         (Assoc. Field                                           remand of the 43                    from client
                        12/26/2006
1378   1379                        Manager,                                                C.F.R. 3809 surface                 intended to be
                                   Lewistown                                               management                          confidential.
                                   Field Office,                                           regulations in
                                   Montana,                                                Mineral Policy
                                   BLM)                                                    Center v. Norton.

                                     Briggs, Vickie                                        Draft Information   Privileged -    Denied.
                                     (Public Affairs                                       Memorandum          Attorney-       Transmittal of
                                     Specialist,                                           regarding BLM       Client.         draft. Does not
                                     BLM)                                                  response to                         disclose
                                                                                           District Court                      communication
FMV    FMV                                                                                 remand of the                       from client
                        12/28/2006
1386   1388                                                                                3809 Surface                        intended to be
                                                                                           Management                          confidential.
                                                                                           Regulations in
                                                                                           Mineral Policy
                                                                                           Center versus
                                                                                           Norton.




                                                                                                                                                 69
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                               Document         Privilege
              Attach.      Date                              Receipient            CC                                              Ruling
Doc#   Doc#                              Sender                                                Description    Designation
                                     Hawbecker,        Haight, Scott (Assoc.               Draft Information Privileged -     Denied.
                                     Karen (Ass't      Field Manager,                      Memorandum        Attorney-        Transmittal of
                                     Solicitor, Div.   Lewistown Field Office,             regarding Remand Client            draft. Does not
                                     of Mineral        Montana, BLM), Aird,                of 43 C.F.R. 3809                  disclose
                                     Resources)        Brenda (Senior Advisor,             Regulations in                     communication
                                                       Office of the Ass't                 Mineral Policy                     from client
FMV    FMV                                             Sec'y); Anderson, Bob               Center versus                      intended to be
                        12/28/2006
1397   1399                                            (Ass't Director, BLM);              Norton.                            confidential.
                                                       Hudson, Ted (Acting
                                                       Chief, Regulatory
                                                       Affairs, BLM), Murphy,
                                                       Ted (Group Manager,
                                                       Solids, BLM)

                                   Anderson, Bob Hawbecker, Karen                          Draft Information Privileged -     Denied.
                                   (Ass't         (Ass't Solicitor, Div. of                Memorandum        Attorney-        Transmittal of
                                   Director, BLM) Mineral Resources);                      regarding Remand Client            draft. Does not
                                                  Haight, Scott (Assoc.                    of 43 C.F.R. 3809                  disclose
                                                  Field Manager,                           Regulations in                     communication
                                                  Lewistown Field Office,                  Mineral Policy                     from client
FMV    FMV
                        12/28/2006                Montana, BLM);                           Center versus                      intended to be
1409   1411
                                                  Leverette, Mitchell                      Norton.                            confidential.
                                                  (Deputy Division Chief,
                                                  Solids, BLM); Abbott,
                                                  Jim (Acting Ass't
                                                  Director, BLM)




                                                                                                                                                70
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                            Author /                                                 Document         Privilege
              Attach.      Date                           Receipient               CC                                                Ruling
Doc#   Doc#                            Sender                                                  Description    Designation
                                   Anderson, Bob Hawbecker, Karen                          Draft Information Privileged -      Denied.
                                   (Ass't         (Ass't Solicitor, Div. of                Memorandum        Attorney-         Transmittal of
                                   Director, BLM) Mineral Resources);                      regarding Remand Client             draft. Does not
                                                  Haight, Scott (Assoc.                    of 43 C.F.R. 3809                   disclose
                                                  Field Manager,                           Regulations in                      communication
                                                  Lewistown Field Office,                  Mineral Policy                      from client
FMV    FMV                                        Montana, BLM);                           Center versus                       intended to be
                        12/28/2006
1412   1415                                       Leverette, Mitchell                      Norton.                             confidential nor
                                                  (Deputy Division Chief,                                                      the mental
                                                  Solids, BLM); Abbott,                                                        impressions,
                                                  Jim (Acting Ass't                                                            conclusions,
                                                  Director, BLM)                                                               opinions, or legal
                                                                                                                               theories of a
                                                                                                                               lawyer.
                                     Hawbecker,        Haight, Scott (Assoc.               Draft Information    Privileged -   Denied.
                                     Karen (Ass't      Field Manager,                      Memorandum           Attorney-      Transmittal of
                                     Solicitor, Div.   Lewistown Field Office,             regarding District   Client         draft. Does not
                                     of Mineral        Montana, BLM), Aird,                Court remand of                     disclose
                                     Resources)        Brenda (Senior Advisor,             43 C.F.R. 3809                      communication
                                                       Office of the Ass't                 surface                             from client
FMV    FMV                                             Sec'y); Anderson, Bob               management                          intended to be
                        12/28/2006
1420   1422                                            (Ass't Director, BLM);              regulations in                      confidential.
                                                       Hudson, Ted (Acting                 Mineral Policy
                                                       Chief, Regulatory                   Center versus
                                                       Affairs, BLM), Murphy,              Norton.
                                                       Ted (Group Manager,
                                                       Solids, BLM)




                                                                                                                                                    71
                                     Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                  Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
 Beg    End                              Author /                                                Document           Privilege
               Attach.      Date                            Receipient              CC                                               Ruling
 Doc#   Doc#                              Sender                                                Description      Designation
                                      Hawbecker,                                            Draft Information   Privileged -    Denied as to
                                      Karen (Ass't                                          Memorandum          Attorney-       Attorney-Client
                                      Solicitor, Div.                                       regarding BLM's     Client;         and sustained as
                                      of Mineral                                            response to the     Attorney Work   to work product.
                                      Resources)                                            District Court      Product.
FMV     FMV
                          1/5/2007                                                          remand of the
1438    1441
                                                                                            3809 surface
                                                                                            management
                                                                                            regulations in
                                                                                            Mineral Policy
                                                                                            Center v. Norton.
                                      Hawbecker,                                            Draft Information   Privileged -    Denied.
                                      Karen (Ass't                                          Memorandum          Attorney-       Transmittal of
                                      Solicitor, Div.                                       regarding BLM       Client.         draft. Does not
                                      of Mineral                                            response to                         disclose
                                      Resources);                                           District Court                      communication
 FMV    FMV                           Briggs, Vickie                                        remand of the                       from client
                          1/5/2007
 1447   1449                          (Public Affairs                                       3809 Surface                        intended to be
                                      Specialist,                                           Management                          confidential.
                                      BLM)                                                  Regulations in
                                                                                            Mineral Policy
                                                                                            Center versus
                                                                                            Norton.




                                                                                                                                                   72
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                                Document           Privilege
              Attach.      Date                            Receipient              CC                                              Ruling
Doc#   Doc#                              Sender                                                Description      Designation
                                     Hawbecker,                                            Draft Information   Privileged -  Denied.
                                     Karen (Ass't                                          Memorandum          Attorney-     Transmittal of
                                     Solicitor, Div.                                       regarding BLM       Client.       draft. Does not
                                     of Mineral                                            response to                       disclose
                                     Resources);                                           District Court                    communication
FMV    FMV                           Briggs, Vickie                                        remand of the                     from client
                         1/5/2007
1450   1453                          (Public Affairs                                       3809 Surface                      intended to be
                                     Specialist,                                           Management                        confidential.
                                     BLM)                                                  Regulations in
                                                                                           Mineral Policy
                                                                                           Center versus
                                                                                           Norton.




                                                                                                                                               73
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                               Document         Privilege
              Attach.      Date                              Receipient            CC                                              Ruling
Doc#   Doc#                              Sender                                                Description    Designation
                                     Aird, Brenda      Hawbecker, Karen                    Draft Information Privileged -     Denied.
                                     (Senior           (Ass't Solicitor, Div. of           Memorandum        Attorney-        Transmittal of
                                     Advisor, Office   Mineral Resources);                 regarding Remand Client.           draft. Does not
                                     of the Ass't      Anderson, Bob (Deputy               of 43 C.F.R. 3809                  disclose
                                     Sec'y)            Ass't Director, BLM);               Regulations in                     communication
                                                       Abbott, Jim (Acting                 Mineral Policy                     from client
                                                       Ass't Director, BLM);               Center versus                      intended to be
                                                       Leverette, Mitchell                 Norton.                            confidential.
                                                       (Deputy Division Chief,
                                                       Solids, BLM); Haight,
FMV    FMV                                             Scott (Assoc. Field
                         1/5/2007
1459   1462                                            Manager, Lewistown
                                                       Field Office, Montana
                                                       BLM); Hudson, Ted
                                                       (Acting Chief,
                                                       Regulatory Affairs,
                                                       BLM); Murphy, Ted,
                                                       (Group Manager, Solids,
                                                       BLM); Gauthier-
                                                       Warriner, Barbara (BLM
                                                       Liaison, Office of the
                                                       Ass't Sec'y)




                                                                                                                                                74
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                               Document         Privilege
              Attach.      Date                              Receipient            CC                                              Ruling
Doc#   Doc#                              Sender                                                Description    Designation
                                     Aird, Brenda      Hawbecker, Karen                    Draft Information Privileged -     Denied.
                                     (Senior           (Ass't Solicitor, Div. of           Memorandum        Attorney-        Transmittal of
                                     Advisor, Office   Mineral Resources);                 regarding Remand Client            draft. Does not
                                     of the Ass't      Anderson, Bob (Deputy               of 43 C.F.R. 3809                  disclose
                                     Sec'y)            Ass't Director, BLM);               Regulations in                     communication
                                                       Abbott, Jim (Acting                 Mineral Policy                     from client
                                                       Ass't Director, BLM);               Center versus                      intended to be
                                                       Leverette, Mitchell                 Norton.                            confidential.
                                                       (Deputy Division Chief,
                                                       Solids, BLM); Haight,
FMV    FMV                                             Scott (Assoc. Field
                         1/5/2007
1463   1465                                            Manager, Lewistown
                                                       Field Office, Montana
                                                       BLM); Hudson, Ted
                                                       (Acting Chief,
                                                       Regulatory Affairs,
                                                       BLM); Murphy, Ted,
                                                       (Group Manager, Solids,
                                                       BLM); Gauthier-
                                                       Warriner, Barbara (BLM
                                                       Liaison, Office of the
                                                       Ass't Sec'y)




                                                                                                                                                75
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                               Document         Privilege
              Attach.      Date                              Receipient            CC                                              Ruling
Doc#   Doc#                              Sender                                                Description    Designation
                                     Aird, Brenda      Hawbecker, Karen                    Draft Information Privileged -     Denied.
                                     (Senior           (Ass't Solicitor, Div. of           Memorandum        Attorney-        Transmittal of
                                     Advisor, Office   Mineral Resources);                 regarding Remand Client            draft. Does not
                                     of the Ass't      Anderson, Bob (Deputy               of 43 C.F.R. 3809                  disclose
                                     Sec'y)            Ass't Director, BLM);               Regulations in                     communication
                                                       Abbott, Jim (Acting                 Mineral Policy                     from client
                                                       Ass't Director, BLM);               Center versus                      intended to be
                                                       Leverette, Mitchell                 Norton.                            confidential.
                                                       (Deputy Division Chief,
                                                       Solids, BLM); Haight,
FMV    FMV                                             Scott (Assoc. Field
                         1/5/2007
1466   1469                                            Manager, Lewistown
                                                       Field Office, Montana
                                                       BLM); Hudson, Ted
                                                       (Acting Chief,
                                                       Regulatory Affairs,
                                                       BLM); Murphy, Ted,
                                                       (Group Manager, Solids,
                                                       BLM); Gauthier-
                                                       Warriner, Barbara (BLM
                                                       Liaison, Office of the
                                                       Ass't Sec'y)




                                                                                                                                                76
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                                   Document        Privilege
              Attach.      Date                              Receipient              CC                                                Ruling
Doc#   Doc#                              Sender                                                   Description     Designation
                                     Hawbecker,        Aird, Brenda             Anderson,     Email regarding    Nonprivileged - To be released.
                                     Karen (Ass't      (Renewable Energy        Bob M. (Dep. proposed revisions to be released
                                     Solicitor, Div.   Advisor, Office of the   AD, BLM);     to the fair market
                                     of Mineral        Ass't Sec'y)             Abbott, Jim value rule briefing
                                     Resources)                                 (Act. AD,     paper.
                                                                                BLM);
                                                                                Leverette,
                                                                                M. (Dep. DC,
                                                                                BLM);
                                                                                Haight, S.
                                                                                (Ass. Field
FMV    FMV
                         1/8/2007                                               Mgr., BLM);
1470   1474
                                                                                Hudson, Ted
                                                                                (AC, Reg.
                                                                                Aff., BLM);
                                                                                Murphy, Ted
                                                                                A. (Gr. Mgr.,
                                                                                BLM);
                                                                                Gauthier-
                                                                                Warinner, B.
                                                                                (Office of
                                                                                Ass't Sec'y)




                                                                                                                                                   77
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                               Document            Privilege
              Attach.      Date                            Receipient              CC                                                Ruling
Doc#   Doc#                              Sender                                                Description      Designation
                                     Abbott, Jim                                           Information         Privileged -    Denied. Does not
                                     (Acting Ass't                                         Memorandum          Attorney-       disclose a
                                     Director,                                             regarding           Client          communication
                                     BLM); Haight,                                         proposed rule       Privileged      from a client
                                     Scott (Assoc.                                         amending the                        intended to be
                                     Field                                                 Bureau of Land                      confidential.
                                     Manager,                                              Management
                                     Lewistown                                             Surface
                                     Field Office,                                         Management
FMV    FMV                           Montana,                                              Regulations for
                        1/10/2007
1476   1479                          BLM); Briggs,                                         Operations
                                     Vickie (Public                                        Authorized by the
                                     Affairs                                               Mining Laws under
                                     Specialist,                                           43 C.F.R. 3809.
                                     BLM);
                                     Anderson,
                                     Robert M.
                                     (Deputy Ass't
                                     Director, BLM)

                                     Briggs, Vickie                                        Draft Information   Privileged -    Denied. Does not
                                     (Public Affairs                                       Memorandum          Attorney-       disclose a
                                     Specialist,                                           regarding BLM       Client          communication
                                     BLM);                                                 response to         Privileged      from a client
FMV    FMV                           Gauthier-                                             Mineral Policy                      intended to be
                        1/10/2007
1481   1484                          Warinner,                                             Center v. Norton                    confidential. It is
                                     Barbara (BLM                                          Court remand of                     a report by an
                                     Liaison, Office                                       regulations.                        attorney on a
                                     of the Ass't                                                                              decided case.
                                     Sec'y)




                                                                                                                                                     78
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                                  Document            Privilege
              Attach.      Date                            Receipient              CC                                                  Ruling
Doc#   Doc#                               Sender                                                  Description      Designation
                                     Murrellwright,                                           Draft Information   Privileged -    Denied. Does not
                                     Scott                                                    Memorandum          Attorney-       disclose a
                                     (Geologist,                                              regarding BLM       Client          communication
                                     BLM);                                                    response to         Privileged      from a client
                                     Maybee, J.;                                              Mineral Policy                      intended to be
                                     Gauthier-                                                Center v. Norton                    confidential.
FMV    FMV                           Warinner,                                                Court remand of
                         1/9/2007
1485   1486                          Barbara                                                  regulations.
                                     Gauthier-
                                     Warinner,
                                     Barbara (BLM
                                     Liaison, Office
                                     of the Ass't
                                     Sec'y)
                                     Brady, Ray      Murrellwright, Thomas   Leverette,       Email regarding    Privileged -     Denied
                                     (Energy Team (Geologist, BLM)           Mitchell         follow-up          Attorney-        conditionally
                                     Manager,                                (Deputy          questions on the Client.            unless DOI shows
                                     BLM)                                    Division         discussion on how                   that author is a
                                                                             Chief, Solids,   to proceed with                     client and sought
                                                                             BLM);            notice of FMV rule                  advice or legal
                                                                             Kupferman,       under Kennedy                       guidance from a
                                                                             Steve            decision.                           lawyer.
                                                                             (Geologist,
FMV    FMV
                        11/14/2007                                           California
1703   1705
                                                                             State Office,
                                                                             BLM);
                                                                             Haskins,
                                                                             Roger
                                                                             (Senior
                                                                             Specialist,
                                                                             Mining Law
                                                                             Adjudication,
                                                                             BLM)

                                                                                                                                                      79
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                                Document           Privilege
              Attach.      Date                            Receipient              CC                                               Ruling
Doc#   Doc#                              Sender                                                 Description     Designation
                                     Murrellwright, Brady, Ray (Energy       Leverette,     Email regarding    Privileged -    Denied
                                     Thomas         Team Manager, BLM)       Mitchell       discussion on how Attorney-        conditionally
                                     (Geologist,                             (Deputy        to proceed with    Client.         unless DOI shows
                                     BLM)                                    Division       notice of FMV rule                 that author is a
                                                                             Chief, Solids, under Kennedy                      client and sought
                                                                             BLM);          decision.                          advice or legal
                                                                             Kupferman,                                        guidance from a
                                                                             Steve                                             lawyer.
                                                                             (Geologist,
FMV    FMV
                        11/14/2007                                           California
1706   1707
                                                                             State Office,
                                                                             BLM);
                                                                             Haskins,
                                                                             Roger
                                                                             (Senior
                                                                             Specialist,
                                                                             Mining Law
                                                                             Adjudication,
                                                                             BLM)




                                                                                                                                                   80
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                                 Document         Privilege
              Attach.      Date                            Receipient              CC                                              Ruling
Doc#   Doc#                              Sender                                                 Description    Designation
                                     Murrellwright, Brady, Ray (Energy       Leverette,     Email regarding   Privileged -    Denied
                                     Thomas         Team Manager, BLM)       Mitchell       followup question Attorney-       conditionally
                                     (Geologist,                             (Deputy        on the FMV rule   Client.         unless DOI shows
                                     BLM)                                    Division       under Mineral                     that author is a
                                                                             Chief, Solids, Policy Center v.                  client and sought
                                                                             BLM);          Norton.                           advice or legal
                                                                             Haskins,                                         guidance from a
                                                                             Roger                                            lawyer.
                                                                             (Senior
                                                                             Specialist,
                                                                             Mining Law
                                                                             Adjudication,
FMV    FMV
                        11/15/2007                                           BLM);
1708   1711
                                                                             Kupferman,
                                                                             Steve
                                                                             (Geologist,
                                                                             California
                                                                             State Office,
                                                                             BLM);
                                                                             Hudson, Ted
                                                                             (Acting Chief,
                                                                             Regulatory
                                                                             Affairs, BLM)




                                                                                                                                                  81
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                             Author /                                                Document           Privilege
              Attach.      Date                             Receipient             CC                                                 Ruling
Doc#   Doc#                             Sender                                                 Description      Designation
                                     BLM             Nitta, Kendra (Attorney,              Draft Interim Final Privileged -      Denied
                                                     Div. of Mineral                       Rule.               attorney client   conditionally as
                                                     Resources); Hawbecker,                                    Attorney Work     to Attorney-Client
                                                     Karen (Ass't Solicitor,                                   Product.          privilege unless
                                                     Div. of Mineral                                                             DOI shows that
                                                     Resources); McKeown,                                                        author is a client
                                                     Matt (Deputy Assoc.                                                         and transmitted
FMV    FMV                                           Solicitor, Div. of Mineral                                                  the draft to a
                        11/26/2007
1712   1720                                          Resources); Harris,                                                         lawyer for review
                                                     James (Assoc. Solicitor,                                                    or comment.
                                                     Div. of Mineral                                                             Decision as to
                                                     Resources)                                                                  Work Product
                                                                                                                                 held in abeyance.




                                   Haight, Scott                                           Draft interim final Privileged -      Denied
                                   (Assoc. Field                                           fair market value Attorney-           conditionally as
                                   Manager,                                                rule.               Client -          to Attorney-Client
                                   Lewistown                                                                   Attorney Work     privilege unless
                                   Field Office,                                                               Product.          DOI shows that
                                   Montana,                                                                                      author is a client
                                   BLM); Hudson,                                                                                 and transmitted
FMV    FMV                         Ted (Acting                                                                                   the draft to a
                        11/27/2007
1721   1726                        Chief,                                                                                        lawyer for review
                                   Regulatory                                                                                    or comment.
                                   Affairs, BLM)                                                                                 Decision as to
                                                                                                                                 Work Product
                                                                                                                                 held in abeyance.




                                                                                                                                                      82
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                             Author /                                                Document           Privilege
              Attach.      Date                             Receipient             CC                                                Ruling
Doc#   Doc#                             Sender                                                 Description     Designation
                         11/29/2007 Nitta, Kendra Hawbecker, Karen                         Email regarding    Privileged -      Denied.
                                    (Attorney, Div. (Ass't Solicitor, Div. of              draft interim fair Attorney-         Transmittal of
                                    of Mineral      Mineral Resources)                     market value rule. Client -          draft. Does not
                                    Resources)                                                                Attorney Work     disclose
                                                                                                              Product.          communication
                                                                                                                                from client
                                                                                                                                intended to be
FMV    FMV                                                                                                                      confidential nor
1727   1727                                                                                                                     the mental
                                                                                                                                impressions,
                                                                                                                                conclusions,
                                                                                                                                opinions, or legal
                                                                                                                                theories of a
                                                                                                                                lawyer, except for
                                                                                                                                a trivial
                                                                                                                                comment.
                         12/11/2007 Hawbecker,        Anderson, Bob M.                     Email regarding      Nonprivileged - To be released.
                                    Karen (Ass't      (Deputy Ass't Director,              draft of the FMV     to be released
FMV    FMV
                                    Solicitor, Div.   BLM)                                 rule and
1728   1728
                                    of Mineral                                             reclamation
                                    Resources)                                             handbook.
                          1/15/2008 Harris, James     Hawbecker, Karen                     Email regarding    Nonprivileged - To be released.
                                    (Assoc.           (Ass't Solicitor, Div. of            proposed revisions to be released
FMV    FMV     FMV
                                    Solicitor, Div.   Mineral Resources)                   to FMV Rule.
1748   1748    1749
                                    of Mineral
                                    Resources)
                          1/15/2008 Harris, James                                          Draft document       Privileged -  Sustained as to
                                    (Assoc.                                                regarding            Attorney-     work product.
FMV    FMV
                                    Solicitor, Div.                                        proposed revisions   Client;
1749   1750
                                    of Mineral                                             to Insert A of the   Attorney Work
                                    Resources)                                             FMV rule.            Product



                                                                                                                                                     83
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                               Document          Privilege
              Attach.      Date                              Receipient            CC                                               Ruling
Doc#   Doc#                              Sender                                                Description     Designation
                                     Harris, James     McKeown, Matthew                    Email regarding    Nonprivileged - To be released.
                                     (Assoc.           (Deputy Assoc. Solicitor,           proposed revisions to be released
                                     Solicitor, Div.   Div. of Mineral                     to FMV rule.
                                     of Mineral        Resources); Hawbecker,
FMV    FMV                           Resources)        Karen (Ass't Solicitor,
                        1/15/2008
1751   1751                                            Div. of Mineral
                                                       Resources); Nitta,
                                                       Kendra (Attorney, Div.
                                                       of Mineral Resources)

                                     Hawbecker,        McKeown, Matthew                    Email regarding    Nonprivileged - To be released.
                                     Karen (Ass't      (Deputy Assoc. Solicitor,           proposed revisions to be released
                                     Solicitor, Div.   Div. of Mineral                     to FMV rule.
FMV    FMV     FMV
                        1/15/2008    of Mineral        Resources); Harris,
1752   1752    1753
                                     Resources)        James (Assoc. Solicitor,
                                                       Div. of Mineral
                                                       Resources)
                                     Haight, Scott                                         Draft Interim Final Privileged -    Denied
                                     (Assoc. Field                                         Rule.               Attorney-       conditionally as
                                     Manager,                                                                  Client;         to Attorney-Client
                                     Lewistown                                                                 Attorney Work   privilege unless
                                     Field Office,                                                             Product         DOI shows that
                                     Montana,                                                                                  author is a client
                                     BLM); Hudson,                                                                             and transmitted
FMV    FMV                           Ted (Acting                                                                               the draft to a
                        1/11/2008
1753   1758                          Chief,                                                                                    lawyer for review
                                     Regulatory                                                                                or comment.
                                     Affairs, BLM)                                                                             Decision as to
                                                                                                                               Work Product
                                                                                                                               held in abeyance.




                                                                                                                                                    84
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                                      Document             Privilege
              Attach.      Date                             Receipient                CC                                                     Ruling
Doc#   Doc#                              Sender                                                       Description       Designation
                                     Harris, James   Hawbecker, Karen                             Email regarding      Privileged -    Sustianed as to
                                     (Assoc.         (Ass't Solicitor, Division                   proposed revisions   Attorney-       the work product
                                     Solicitor, Div. of Mineral Resources);                       to preamble          Client;         privilege but only
FMV    FMV
                        1/16/2008    of Mineral      McKeown, Matthew                             language of the      Attorney Work   as to highlighted
1760   1760
                                     Resources)      (Deputy Assoc. Solicitor,                    FMV rule.            Product         material.
                                                     Div. of Mineral
                                                     Resources)
                                     Hawbecker, Harris, James (Assoc.           McKeown,          Email regarding      Privileged -  Sustained as to
                                     Karen (Ass't Solicitor, Div. of Mineral Matthew              proposed revisions   Attorney-     work product.
                                     Solicitor, Div. Resources)                 (Deputy           to preamble          Client;
FMV    FMV     FMV                   of Mineral                                 Assoc.            language of draft    Attorney Work
                        1/17/2008
1761   1761    1762                  Resources)                                 Solicitor, Div.   interim final FMV    Product
                                                                                of Mineral        rule.
                                                                                Resources)

                                     Haight, Scott                                                Draft Interim Final Privileged -     Denied
                                     (Assoc. Field                                                Rule.               Attorney-        conditionally as
                                     Manager,                                                                         Client;          to Attorney-Client
                                     Lewistown                                                                        Attorney Work    privilege unless
                                     Field Office,                                                                    Product          DOI shows that
                                     Montana,                                                                                          author is a client
                                     BLM); Hudson,                                                                                     and transmitted
FMV    FMV                           Ted (Acting                                                                                       the draft to a
                        1/15/2008
1762   1768                          Chief,                                                                                            lawyer for review
                                     Regulatory                                                                                        or comment.
                                     Affairs, BLM)                                                                                     Decision as to
                                                                                                                                       Work Product
                                                                                                                                       held in abeyance.




                                                                                                                                                            85
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                                    Document            Privilege
              Attach.      Date                            Receipient               CC                                                  Ruling
Doc#   Doc#                              Sender                                                    Description       Designation
                                     Hawbecker, Harris, James (Assoc.          McKeown, Email regarding             Privileged -  Sustained as to
                                     Karen (Ass't Solicitor, Div. of Mineral   Matthew         proposed revisions   Attorney-     work product.
                                     Solicitor, Div. Resources)                (Deputy         to preamble          Client;
FMV    FMV     FMV                   of Mineral                                Assoc.          language of draft    Attorney Work
                        1/17/2008
1769   1769    1770                  Resources)                                Solicitor, Div. interim final FMV    Product
                                                                               of Mineral      rule.
                                                                               Resources)

                                     Haight, Scott                                           Draft Interim Final Privileged -     Denied
                                     (Assoc. Field                                           Rule.               Attorney-        conditionally as
                                     Manager,                                                                    Client;          to Attorney-Client
                                     Lewistown                                                                   Attorney Work    privilege unless
                                     Field Office,                                                               Product          DOI shows that
                                     Montana,                                                                                     author is a client
                                     BLM); Hudson,                                                                                and transmitted
FMV    FMV                           Ted (Acting                                                                                  the draft to a
                        1/15/2008
1770   1776                          Chief,                                                                                       lawyer for review
                                     Regulatory                                                                                   or comment.
                                     Affairs, BLM)                                                                                Decision as to
                                                                                                                                  Work Product
                                                                                                                                  held in abeyance.




                                                                                                                                                       86
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                               Document            Privilege
              Attach.      Date                            Receipient              CC                                               Ruling
Doc#   Doc#                              Sender                                                Description      Designation
                                     Haight, Scott                                         Draft Interim Final Privileged -    Denied
                                     (Assoc. Field                                         Rule.               Attorney-       conditionally as
                                     Manager,                                                                  Client;         to Attorney-Client
                                     Lewistown                                                                 Attorney Work   privilege unless
                                     Field Office,                                                             Product         DOI shows that
                                     Montana,                                                                                  author is a client
                                     BLM); Hudson,                                                                             and transmitted
FMV    FMV                           Ted (Acting                                                                               the draft to a
                        1/23/2008
1777   1789                          Chief,                                                                                    lawyer for review
                                     Regulatory                                                                                or comment.
                                     Affairs, BLM)                                                                             Decision as to
                                                                                                                               Work Product
                                                                                                                               held in abeyance.




                                     Haight, Scott                                         Draft Interim Final Privileged -    Denied
                                     (Assoc. Field                                         Rule.               Attorney-       conditionally
                                     Manager,                                                                  Client.         unless DOI shows
                                     Lewistown                                                                                 that author is a
                                     Field Office,                                                                             client and
FMV    FMV
                        1/29/2008    Montana,                                                                                  transmitted the
1790   1796
                                     BLM); Hudson,                                                                             draft to a lawyer
                                     Ted (Acting                                                                               for review or
                                     Chief,                                                                                    comment.
                                     Regulatory
                                     Affairs, BLM)




                                                                                                                                                    87
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                                Document            Privilege
              Attach.      Date                              Receipient            CC                                              Ruling
Doc#   Doc#                              Sender                                                Description       Designation
                                     Harris, James     Hawbecker, Karen                    Email regarding      Privileged - Denied.
                                     (Assoc.           (Ass't Solicitor, Div. of           proposed revisions   Attorney-    Transmittal of
                                     Solicitor, Div.   Mineral Resources);                 to draft interim     Client;      draft. Does not
                                     of Mineral        McKeown, Matthew                    final FMV rule.      Attorney Workdisclose
                                     Resources)        (Deputy Assoc. Solicitor,                                Product      communication
                                                       Div. of Mineral                                                       from client
FMV    FMV     FMV                                     Resources)                                                            intended to be
                        1/29/2008
1797   1797    1798                                                                                                          confidential nor
                                                                                                                             the mental
                                                                                                                             impressions,
                                                                                                                             conclusions,
                                                                                                                             opinions, or legal
                                                                                                                             theories of a
                                                                                                                             lawyer.
                                     Haight, Scott                                         Draft Interim Final Privileged -  Denied
                                     (Assoc. Field                                         Rule.               Attorney-     conditionally as
                                     Manager,                                                                  Client;       to Attorney-Client
                                     Lewistown                                                                 Attorney Work privilege unless
                                     Field Office,                                                             Product       DOI shows that
                                     Montana,                                                                                author is a client
                                     BLM); Hudson,                                                                           and transmitted
FMV    FMV                           Ted (Acting                                                                             the draft to a
                        1/29/2008
1798   1804                          Chief,                                                                                  lawyer for review
                                     Regulatory                                                                              or comment.
                                     Affairs, BLM);                                                                          Decision as to
                                     Harris, James                                                                           Work Product
                                     (Assoc.                                                                                 held in abeyance.
                                     Solicitor, Div.
                                     of Mineral
                                     Resources)




                                                                                                                                                  88
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                                        Document            Privilege
              Attach.      Date                              Receipient                CC                                                    Ruling
Doc#   Doc#                              Sender                                                        Description       Designation
                                     Harris, James Hawbecker, Karen              McKeown,          Email regarding      Privileged -    Denied. Does not
                                     (Assoc.         (Ass't Solicitor, Div. of   Matthew           proposed revisions   Attorney-       disclose
                                     Solicitor, Div. Mineral Resources)          (Deputy           to draft interim     Client -        communication
                                     of Mineral                                  Assoc.            final FMV rule.      Attorney Work   from client
              FMV                    Resources)                                  Solicitor, Div.                        Product         intended to be
              1807;                                                              of Mineral                                             confidential nor
FMV    FMV    FMV                                                                Resources)                                             the mental
                        1/29/2008
1805   1806   1814;                                                                                                                     impressions,
              FMV                                                                                                                       conclusions,
              1821                                                                                                                      opinions, or legal
                                                                                                                                        theories of a
                                                                                                                                        lawyer.




                                                                                                                                                             89
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                               Document            Privilege
              Attach.      Date                            Receipient              CC                                               Ruling
Doc#   Doc#                              Sender                                                Description      Designation
                                     Haight, Scott                                         Draft Interim Final Privileged -    Denied
                                     (Assoc. Field                                         Rule.               Attorney-       conditionally as
                                     Manager,                                                                  Client;         to Attorney-Client
                                     Lewistown                                                                 Attorney Work   privilege unless
                                     Field Office,                                                             Product         DOI shows that
                                     Montana,                                                                                  author is a client
                                     BLM); Hudson,                                                                             and transmitted
                                     Ted (Acting                                                                               the draft to a
                                     Chief,                                                                                    lawyer for review
                                     Regulatory                                                                                or comment.
FMV    FMV
                        1/29/2008    Affairs, BLM);                                                                            Decision as to
1807   1813
                                     Nitta, Kendra                                                                             Work Product
                                     (Attorney, Div.                                                                           held in abeyance.
                                     of Mineral
                                     Resources);
                                     Hawbecker,
                                     Karen (Ass't
                                     Solicitor, Div.
                                     of Mineral
                                     Resources)




                                                                                                                                                    90
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                               Document            Privilege
              Attach.      Date                            Receipient              CC                                               Ruling
Doc#   Doc#                              Sender                                                Description      Designation
                                     Haight, Scott                                         Draft Interim Final Privileged -    Denied
                                     (Assoc. Field                                         Rule.               Attorney-       conditionally as
                                     Manager,                                                                  Client;         to Attorney-Client
                                     Lewistown                                                                 Attorney Work   privilege unless
                                     Field Office,                                                             Product         DOI shows that
                                     Montana,                                                                                  author is a client
                                     BLM); Hudson,                                                                             and transmitted
                                     Ted (Acting                                                                               the draft to a
                                     Chief,                                                                                    lawyer for review
                                     Regulatory                                                                                or comment.
FMV    FMV
                        1/29/2008    Affairs, BLM);                                                                            Decision as to
1814   1820
                                     Nitta, Kendra                                                                             Work Product
                                     (Attorney, Div.                                                                           held in abeyance.
                                     of Mineral
                                     Resources);
                                     Harris, James
                                     (Assoc.
                                     Solicitor, Div.
                                     of Mineral
                                     Resources)

                                                                                           Restatement of    Non-privileged To be released.
FMV    FMV                                                                                 the Law regarding - to be
                         1/1/1944
1821   1823                                                                                Property, Section released
                                                                                           512 on licenses.




                                                                                                                                                    91
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                                      Document            Privilege
              Attach.      Date                            Receipient                CC                                                     Ruling
Doc#   Doc#                              Sender                                                      Description       Designation
                                     Hawbecker, Harris, James (Assoc.          McKeown,          Email regarding      Privileged -    Denied.
                                     Karen (Ass't Solicitor, Div. of Mineral   Matthew           proposed revisions   Attorney-       Transmittal of
                                     Solicitor, Div. Resources)                (Deputy           to draft interim     Client -        draft. Does not
                                     of Mineral                                Assoc.            final FMV rule.      Attorney Work   disclose
                                     Resources)                                Solicitor, Div.                        Product         communication
              FMV                                                              of Mineral                                             from client
FMV    FMV    1825;                                                            Resources)                                             intended to be
                        1/29/2008
1824   1824   FMV                                                                                                                     confidential nor
              1832                                                                                                                    the mental
                                                                                                                                      impressions,
                                                                                                                                      conclusions,
                                                                                                                                      opinions, or legal
                                                                                                                                      theories of a
                                                                                                                                      lawyer.




                                                                                                                                                           92
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                               Document            Privilege
              Attach.      Date                            Receipient              CC                                               Ruling
Doc#   Doc#                              Sender                                                Description      Designation
                                     Haight, Scott                                         Draft Interim Final Privileged -    Denied
                                     (Assoc. Field                                         Rule.               Attorney-       conditionally as
                                     Manager,                                                                  Client;         to Attorney-Client
                                     Lewistown                                                                 Attorney Work   privilege unless
                                     Field Office,                                                             Product         DOI shows that
                                     Montana,                                                                                  author is a client
                                     BLM); Hudson,                                                                             and transmitted
                                     Ted (Acting                                                                               the draft to a
                                     Chief,                                                                                    lawyer for review
                                     Regulatory                                                                                or comment.
FMV    FMV
                        1/29/2008    Affairs, BLM);                                                                            Decision as to
1825   1831
                                     Nitta, Kendra                                                                             Work Product
                                     (Attorney, Div.                                                                           held in abeyance.
                                     of Mineral
                                     Resources);
                                     Hawbecker,
                                     Karen (Ass't
                                     Solicitor, Div.
                                     of Mineral
                                     Resources)




                                                                                                                                                    93
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                               Document            Privilege
              Attach.      Date                            Receipient              CC                                               Ruling
Doc#   Doc#                              Sender                                                Description      Designation
                                     Haight, Scott                                         Draft Interim Final Privileged -    Denied
                                     (Assoc. Field                                         Rule.               Attorney-       conditionally as
                                     Manager,                                                                  Client;         to Attorney-Client
                                     Lewistown                                                                 Attorney Work   privilege unless
                                     Field Office,                                                             Product         DOI shows that
                                     Montana,                                                                                  author is a client
                                     BLM); Hudson,                                                                             and transmitted
                                     Ted (Acting                                                                               the draft to a
                                     Chief,                                                                                    lawyer for review
                                     Regulatory                                                                                or comment.
FMV    FMV
                        1/29/2008    Affairs, BLM);                                                                            Decision as to
1832   1838
                                     Harris, James                                                                             Work Product
                                     (Assoc.                                                                                   held in abeyance.
                                     Solicitor, Div.
                                     of Mineral
                                     Resources);
                                     Nitta, Kendra
                                     (Attorney, Div.
                                     of Mineral
                                     Resources)




                                                                                                                                                    94
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                                    Document            Privilege
              Attach.      Date                            Receipient               CC                                               Ruling
Doc#   Doc#                              Sender                                                    Description       Designation
                                     Hawbecker, Harris, James (Assoc.          McKeown, Email regarding                        Denied.
                                                                                                                    Privileged -
                                     Karen (Ass't Solicitor, Div. of Mineral   Matthew         proposed revisions   Attorney-  Transmittal of
                                     Solicitor, Div. Resources)                (Deputy         to draft interim     Client;    draft. Does not
                                     of Mineral                                Assoc.          final fair market               disclose
                                                                                                                    Attorney Work
                                     Resources)                                Solicitor, Div. value rule.          Product.   communication
                                                                               of Mineral                                      from client
            FMV0018
FMV    FMV                                                                     Resources)                                      intended to be
            40;FMV0     1/29/2008
1839   1839                                                                                                                    confidential nor
             01847
                                                                                                                               the mental
                                                                                                                               impressions,
                                                                                                                               conclusions,
                                                                                                                               opinions, or legal
                                                                                                                               theories of a
                                                                                                                               lawyer
                                     Hawbecker,                                              Draft interim final Privileged -  Denied
                                     Karen (Ass't                                            rule amending the Attorney-       conditionally as
                                     Solicitor, Div.                                         BLM Surface         Client;       to Attorney-Client
                                     of Mineral                                              Management          Attorney Work privilege unless
                                     Resources);                                             Regulations for     Product.      DOI shows that
                                     Nitta, Kendra                                           Operations                        author is a client
                                     (Attorney, Div.                                         Authorized by the                 and transmitted
FMV    FMV                           of Mineral                                              Mining Laws under                 the draft to a
                        1/29/2008
1840   1846                          Resources);                                             43 C.F.R. 3809.                   lawyer for review
                                     Hudson, Scott;                                                                            or comment.
                                     Haight, Ted                                                                               Decision as to
                                                                                                                               Work Product
                                                                                                                               held in abeyance.




                                                                                                                                                    95
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                                Document             Privilege
              Attach.      Date                            Receipient              CC                                                Ruling
Doc#   Doc#                              Sender                                                Description        Designation
                                     Harris, James                                         Draft interim final   Privileged -  Sustained as to
                                     (Assoc.                                               rule amending the     Attorney-     work product.
                                     Solicitor, Div.                                       BLM Surface           Client;
                                     of Mineral                                            Management            Attorney Work
                                     Resources);                                           Regulations for       Product.
                                     Nitta, Kendra                                         Operations
                                     (Attorney, Div.                                       Authorized by the
                                     of Mineral                                            Mining Laws under
                                     Resources);                                           43 C.F.R. 3809.
                                     Haight, Scott
FMV    FMV
                        1/29/2008    (Assoc. Field
1847   1853
                                     Manager,
                                     Lewistown
                                     Field Office,
                                     Montana,
                                     BLM); Hudson,
                                     Ted (Acting
                                     Chief,
                                     Regulatory
                                     Affairs, BLM)




                                                                                                                                                 96
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                                      Document            Privilege
              Attach.      Date                            Receipient                CC                                                    Ruling
Doc#   Doc#                              Sender                                                      Description       Designation
                                     Hawbecker, Harris, James (Assoc.          McKeown,          Email regarding      Privileged -    Denied. Does not
                                     Karen (Ass't Solicitor, Div. of Mineral   Matthew           proposed revisions   Attorney-       disclose
                                     Solicitor, Div. Resources)                (Deputy           to draft interim     Client;         communication
                                     of Mineral                                Assoc.            final FMV rule.      Attorney Work   from client
              FMV                    Resources)                                Solicitor, Div.                        Product         intended to be
              1856;                                                            of Mineral                                             confidential nor
FMV    FMV    FMV                                                              Resources)                                             the mental
                        1/30/2008
1854   1855   1863;                                                                                                                   impressions,
              FMV                                                                                                                     conclusions,
              1870                                                                                                                    opinions, or legal
                                                                                                                                      theories of a
                                                                                                                                      lawyer.




                                                                                                                                                           97
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                               Document            Privilege
              Attach.      Date                            Receipient              CC                                               Ruling
Doc#   Doc#                              Sender                                                Description      Designation
                                     Haight, Scott                                         Draft Interim Final Privileged -    Denied
                                     (Assoc. Field                                         Rule.               Attorney-       conditionally as
                                     Manager,                                                                  Client;         to Attorney-Client
                                     Lewistown                                                                 Attorney Work   privilege unless
                                     Field Office,                                                             Product         DOI shows that
                                     Montana,                                                                                  author is a client
                                     BLM); Hudson,                                                                             and transmitted
                                     Ted (Acting                                                                               the draft to a
                                     Chief,                                                                                    lawyer for review
                                     Regulatory                                                                                or comment.
FMV    FMV
                        1/29/2008    Affairs, BLM);                                                                            Decision as to
1856   1862
                                     Hawbecker,                                                                                Work Product
                                     Karen (Ass't                                                                              held in abeyance.
                                     Solicitor, Div.
                                     of Mineral
                                     Resources);
                                     Nitta, Kendra
                                     (Attorney, Div.
                                     of Mineral
                                     Resources)




                                                                                                                                                    98
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                               Document            Privilege
              Attach.      Date                            Receipient              CC                                               Ruling
Doc#   Doc#                              Sender                                                Description      Designation
                                     Haight, Scott                                         Draft Interim Final Privileged -    Denied
                                     (Assoc. Field                                         Rule.               Attorney-       conditionally as
                                     Manager,                                                                  Client;         to Attorney-Client
                                     Lewistown                                                                 Attorney Work   privilege unless
                                     Field Office,                                                             Product         DOI shows that
                                     Montana,                                                                                  author is a client
                                     BLM); Hudson,                                                                             and transmitted
                                     Ted (Acting                                                                               the draft to a
                                     Chief,                                                                                    lawyer for review
                                     Regulatory                                                                                or comment.
FMV    FMV
                        1/29/2008    Affairs, BLM);                                                                            Decision as to
1863   1869
                                     Nitta, Kendra                                                                             Work Product
                                     (Attorney, Div.                                                                           held in abeyance.
                                     of Mineral
                                     Resources);
                                     Harris, James
                                     (Assoc.
                                     Solicitor, Div.
                                     of Mineral
                                     Resources)

                                                                                           Restatement of    Nonprivileged - To be released.
FMV    FMV                                                                                 the Law regarding to be released
                         1/1/1944
1870   1872                                                                                Property, Section
                                                                                           512 on licenses.




                                                                                                                                                    99
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                               Document            Privilege
              Attach.      Date                            Receipient              CC                                               Ruling
Doc#   Doc#                              Sender                                                Description      Designation
                                     Hawbecker,                                            Draft Interim Final Privileged -  Denied
                                     Karen (Ass't                                          Rule.               Attorney-     conditionally
                                     Solicitor, Div.                                                           Client.       unless DOI shows
                                     of Mineral                                                                              that author is a
                                     Resources);                                                                             client and
                                     Nitta, Kendra                                                                           transmitted the
                                     (Attorney, Div.                                                                         draft to a lawyer
                                     of Mineral                                                                              for review or
                                     Resources);                                                                             comment.
                                     Haight, Scott
FMV    FMV
                        1/30/2008    (Assoc. Field
1874   1880
                                     Manager,
                                     Lewistown
                                     Field Office,
                                     Montana,
                                     BLM); Hudson,
                                     Ted (Acting
                                     Chief,
                                     Regulatory
                                     Affairs, BLM)




                                                                                                                                                 100
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                                   Document        Privilege
              Attach.      Date                           Receipient               CC                                              Ruling
Doc#   Doc#                              Sender                                                   Description   Designation
                                     Hudson, Ted Anderson, Bob M.             Hawbecker, Email regarding       Privileged -  Denied, except
                                     (Acting Chief, (Deputy Ass't Director,   Karen (Ass't proposed revisions Attorney-      for highlighted
                                     Regulatory     BLM)                      Solicitor, Div. to draft interim Client.       part.
                                     Affairs, BLM)                            of Mineral      final FMV rule.
                                                                              Resources);
                                                                              Nitta, Kendra
                                                                              (Attorney,
                                                                              Div. of
                                                                              Mineral
                                                                              Resources);
                                                                              Leverette,
FMV    FMV     FMV
                        1/31/2008                                             Mitchell
1881   1882    1883
                                                                              (Deputy
                                                                              Division
                                                                              Chief, Solids,
                                                                              BLM);
                                                                              Haight, Scott
                                                                              (Assoc. Field
                                                                              Manager,
                                                                              Montana,
                                                                              BLM)




                                                                                                                                               101
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                               Document            Privilege
              Attach.      Date                            Receipient              CC                                               Ruling
Doc#   Doc#                              Sender                                                Description      Designation
                                     Hudson, Ted                                           Draft Interim Final Privileged -  Denied
                                     (Acting Chief,                                        Rule.               Attorney-     conditionally
                                     Regulatory                                                                Client.       unless DOI shows
                                     Affairs, BLM);                                                                          that author is a
                                     Nitta, Kendra                                                                           client and
                                     (Attorney, Div.                                                                         transmitted the
                                     of Mineral                                                                              draft to a lawyer
FMV    FMV                           Resources);                                                                             for review or
                        1/31/2008
1883   1898                          Haight, Scott                                                                           comment.
                                     (Assoc. Field
                                     Manager,
                                     Lewistown
                                     Field Office,
                                     Montana,
                                     BLM)

                                     Hudson, Ted                                           Draft Interim Final Privileged -   Denied
                                     (Acting Chief,                                        Rule.               Attorney-      conditionally
                                     Regulatory                                                                Client.        unless DOI shows
                                     Affairs, BLM);                                                                           that author is a
                                     Nitta, Kendra                                                                            client and
                                     (Attorney, Div.                                                                          transmitted the
                                     of Mineral                                                                               draft to a lawyer
FMV    FMV                           Resources);                                                                              for review or
                        1/31/2008
1900   1906                          Haight, Scott                                                                            comment.
                                     (Assoc. Field
                                     Manager,
                                     Lewistown
                                     Field Office,
                                     Montana,
                                     BLM)



                                                                                                                                                  102
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                               Document            Privilege
              Attach.      Date                            Receipient              CC                                               Ruling
Doc#   Doc#                              Sender                                                Description      Designation
                                     Nitta, Kendra                                         Draft Interim Final Privileged -  Denied
                                     (Attorney, Div.                                       Rule.               Attorney-     conditionally
                                     of Mineral                                                                Client.       unless DOI shows
                                     Resources);                                                                             that author is a
                                     Hawbecker,                                                                              client and
                                     Karen (Ass't                                                                            transmitted the
                                     Solicitor, Div.                                                                         draft to a lawyer
                                     of Mineral                                                                              for review or
                                     Resources);                                                                             comment.
                                     Hudson, Ted
FMV    FMV
                        1/31/2008    (Acting Chief,
1908   1914
                                     Regulatory
                                     Affairs, BLM);
                                     Haight, Scott
                                     (Assoc. Field
                                     Manager,
                                     Lewistown
                                     Field Office,
                                     Montana,
                                     BLM)




                                                                                                                                                 103
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                                    Document        Privilege
              Attach.      Date                             Receipient               CC                                             Ruling
Doc#   Doc#                              Sender                                                     Description  Designation
                                     Hudson, Ted Hawbecker, Karen               Anderson,       Email regarding Privileged -  Granted as to
                                     (Acting Chief, (Ass't Solicitor, Div. of   Bob M. (Dep. proposed revisions Attorney-     highlighted part.
                                     Regulatory     Mineral Resources)          A.D., BLM); to draft interim    Client
                                     Affairs, BLM)                              Nitta, Kendra final fair market
                                                                                (Atty., Div. of value rule.
                                                                                Mineral
                                                                                Resources);
                                                                                Leverette,
                                                                                Mitchell
                                                                                (Deputy
FMV    FMV     FMV
                         2/1/2008                                               Division
1915   1916    1917
                                                                                Chief, Solids,
                                                                                BLM);
                                                                                Haight, Scott
                                                                                (Assoc. Field
                                                                                Manager,
                                                                                Lewistown
                                                                                Field Office,
                                                                                Montana,
                                                                                BLM)




                                                                                                                                                  104
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                               Document            Privilege
              Attach.      Date                            Receipient              CC                                               Ruling
Doc#   Doc#                              Sender                                                Description      Designation
                                     Hudson, Ted                                           Draft Interim Final Privileged -  Denied
                                     (Acting Chief,                                        Rule.               Attorney-     conditionally
                                     Regulatory                                                                Client        unless DOI shows
                                     Affairs, BLM);                                                                          that author is a
                                     Nitta, Kendra                                                                           client and
                                     (Attorney, Div.                                                                         transmitted the
                                     of Mineral                                                                              draft to a lawyer
FMV    FMV                           Resources);                                                                             for review or
                         2/1/2008
1917   1929                          Haight, Scott                                                                           comment.
                                     (Assoc. Field
                                     Manager,
                                     Lewistown
                                     Field Office,
                                     Montana,
                                     BLM)




                                                                                                                                                 105
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                                    Document           Privilege
              Attach.      Date                             Receipient             CC                                                  Ruling
Doc#   Doc#                              Sender                                                    Description      Designation
                                     Anderson, Bob Hudson, Ted (Acting       Hawbecker,        Email regarding     Privileged -  Denied, except
                                     M. (Deputy      Chief, Regulatory       Karen (Ass't      decision to discuss Attorney-     for highlighted
                                     Ass't Director, Affairs, BLM)           Solicitor, Div.   draft interim final Client        section.
                                     BLM)                                    of M.R.);         FMV rule with
                                                                             Nitta, Kendra     solids experts.
                                                                             (Attorney,
                                                                             Div. of M.R.);
                                                                             Leverette,
                                                                             Mitchell
                                                                             (Deputy
FMV    FMV     FMV                                                           Division
                         2/6/2008
1930   1931    1932                                                          Chief, Solids,
                                                                             BLM);
                                                                             Haight, Scott
                                                                             (Assoc. Field
                                                                             Manager,
                                                                             Lewistown
                                                                             Field Office,
                                                                             Montana,
                                                                             BLM)




                                                                                                                                                   106
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                               Document            Privilege
              Attach.      Date                            Receipient              CC                                               Ruling
Doc#   Doc#                              Sender                                                Description      Designation
                                     Hudson, Ted                                           Draft Interim Final Privileged -  Denied
                                     (Acting Chief,                                        Rule.               Attorney-     conditionally
                                     Regulatory                                                                Client.       unless DOI shows
                                     Affairs, BLM);                                                                          that author is a
                                     Nitta, Kendra                                                                           client and
                                     (Attorney, Div.                                                                         transmitted the
                                     of Mineral                                                                              draft to a lawyer
FMV    FMV                           Resources);                                                                             for review or
                         2/6/2008
1932   1945                          Haight, Scott                                                                           comment.
                                     (Assoc. Field
                                     Manager,
                                     Lewistown
                                     Field Office,
                                     Montana,
                                     BLM)




                                                                                                                                                 107
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                                      Document          Privilege
              Attach.      Date                             Receipient               CC                                                 Ruling
Doc#   Doc#                              Sender                                                      Description     Designation
                                     Hudson, Ted Hawbecker, Karen               Anderson,        Email regarding    Privileged -  Sustained.
                                     (Acting Chief, (Ass't Solicitor, Div. of   Bob; Nitta,      proposed revisions Attorney-
                                     Regulatory     Mineral Resources)          Kendra           to draft interim   Client
                                     Affairs, BLM)                              (Attorney,       final FMV rule.
                                                                                Div. of
                                                                                Mineral
                                                                                Resources);
                                                                                Leverette,
                                                                                Mitchell
FMV    FMV     FMV                                                              (Deputy
                         2/6/2008
1946   1946    1947                                                             Division
                                                                                Chief, Solids,
                                                                                BLM);
                                                                                Haight, Scott
                                                                                (Assoc. Field
                                                                                Manager,
                                                                                Lewistown
                                                                                Field Office,
                                                                                Montana,
                                                                                BLM)




                                                                                                                                                 108
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                               Document            Privilege
              Attach.      Date                            Receipient              CC                                              Ruling
Doc#   Doc#                              Sender                                                Description      Designation
                                     Hudson, Ted                                           Draft Interim Final Privileged -  Sustained as to
                                     (Acting Chief,                                        Rule.               Attorney-     the highlighted
                                     Regulatory                                                                Client.       part.
                                     Affairs, BLM);
                                     Nitta, Kendra
                                     (Attorney, Div.
                                     of Mineral
FMV    FMV                           Resources);
                         2/6/2008
1947   1960                          Haight, Scott
                                     (Assoc. Field
                                     Manager,
                                     Lewistown
                                     Field Office,
                                     Montana,
                                     BLM)




                                                                                                                                               109
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                                  Document        Privilege
              Attach.      Date                            Receipient              CC                                              Ruling
Doc#   Doc#                              Sender                                                  Description   Designation
                                     Haight, Scott   Anderson, Bob M.        Hawbecker, Email regarding       Privileged -    Denied
                                     (Assoc. Field   (Deputy Ass't Director, Karen (Ass't proposed revisions Attorney-        conditionally
                                     Manager,        BLM)                    Solicitor, Div. to draft interim Client          unless DOI shows
                                     Lewistown                               of Mineral      final FMV rule.                  that author is a
                                     Field Office,                           Resources);                                      client and
                                     Montana,                                Nitta, Kendra                                    transmitted the
                                     BLM)                                    (Attorney,                                       draft to a lawyer
                                                                             Div. of                                          for review or
                                                                             Mineral                                          comment.
                                                                             Resources);
                                                                             Leverette,
FMV    FMV     FMV                                                           Mitchell
                         2/7/2008
1961   1963    1964                                                          (Deputy
                                                                             Division
                                                                             Chief, Solids,
                                                                             BLM);
                                                                             Hudson, Ted
                                                                             (Acting Chief,
                                                                             Regulatory
                                                                             Affairs, BLM)




                                                                                                                                                  110
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                               Document            Privilege
              Attach.      Date                            Receipient              CC                                               Ruling
Doc#   Doc#                              Sender                                                Description      Designation
                                     Haight, Scott                                         Draft Interim Final Privileged -  Denied
                                     (Assoc. Field                                         Rule.               Attorney-     conditionally
                                     Manager,                                                                  Client.       unless DOI shows
                                     Lewistown                                                                               that author is a
                                     Field Office,                                                                           client and
                                     Montana,                                                                                transmitted the
                                     BLM); Nitta,                                                                            draft to a lawyer
FMV    FMV                           Kendra                                                                                  for review or
                         2/7/2008
1964   1977                          (Attorney, Div.                                                                         comment.
                                     of Mineral
                                     Resources);
                                     Hudson, Ted
                                     (Acting Chief,
                                     Regulatory
                                     Affairs, BLM)




                                                                                                                                                 111
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                                  Document          Privilege
              Attach.      Date                              Receipient            CC                                               Ruling
Doc#   Doc#                              Sender                                                   Description    Designation
                                     Hawbecker,        Haight, Scott (Assoc.   Anderson,      Email regarding   Privileged -  Denied, except
                                     Karen (Ass't      Field Manager,          Bob M.         concerns and      Attorney-     for highlighted
                                     Solicitor, Div.   Lewistown Field Office, (Deputy Ass't proposed revisions Client.       section.
                                     of Mineral        Montana, BLM)           Director,      to draft interim
                                     Resources)                                BLM); Nitta, final fair market
                                                                               Kendra         value rule.
                                                                               (Attorney,
                                                                               Div. of
                                                                               Mineral
                                                                               Resources);
                                                                               Leverette,
FMV    FMV
                        2/11/2008                                              Mitchell
1978   1980
                                                                               (Deputy
                                                                               Division
                                                                               Chief, Solids,
                                                                               BLM);
                                                                               Hudson, Ted
                                                                               (Acting Chief,
                                                                               Regulatory
                                                                               Affairs, BLM)




                                                                                                                                                112
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                                     Document          Privilege
              Attach.      Date                              Receipient               CC                                                Ruling
Doc#   Doc#                              Sender                                                      Description    Designation
                                     Harris, James Hawbecker, Karen              McKeown, Email regarding          Privileged -    Denied. Does not
                                     (Assoc.         (Ass't Solicitor, Div. of   Matthew         Mike Nedd         Attorney-       disclose
                                     Solicitor, Div. Mineral Resources)          (Deputy         Attorney-Client   Client;         communication
                                     of Mineral                                  Assoc.          communication     Attorney Work   from client
              FMV                    Resources)                                  Solicitor, Div. with review of    Product         intended to be
              1984;                                                              of Mineral      FMV rule.                         confidential nor
FMV    FMV    FMV                                                                Resources)                                        the mental
                        2/14/2008
1981   1983   1991;                                                                                                                impressions,
              FMV                                                                                                                  conclusions,
              1998                                                                                                                 opinions, or legal
                                                                                                                                   theories of a
                                                                                                                                   lawyer, except for
                                                                                                                                   a trivial
                                                                                                                                   comment.




                                                                                                                                                        113
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                               Document            Privilege
              Attach.      Date                            Receipient              CC                                               Ruling
Doc#   Doc#                              Sender                                                Description      Designation
                                     Haight, Scott                                         Draft Interim Final Privileged -    Denied
                                     (Assoc. Field                                         Rule.               Attorney-       conditionally as
                                     Manager,                                                                  Client;         to Attorney-Client
                                     Lewistown                                                                 Attorney Work   privilege unless
                                     Field Office,                                                             Product         DOI shows that
                                     Montana,                                                                                  author is a client
                                     BLM); Hudson,                                                                             and transmitted
                                     Ted (Acting                                                                               the draft to a
                                     Chief,                                                                                    lawyer for review
                                     Regulatory                                                                                or comment.
FMV    FMV
                        1/29/2008    Affairs, BLM);                                                                            Decision as to
1984   1990
                                     Hawbecker,                                                                                Work Product
                                     Karen (Ass't                                                                              held in abeyance.
                                     Solicitor, Div.
                                     of Mineral
                                     Resources);
                                     Nitta, Kendra
                                     (Attorney, Div.
                                     of Mineral
                                     Resources)




                                                                                                                                                    114
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                               Document            Privilege
              Attach.      Date                            Receipient              CC                                               Ruling
Doc#   Doc#                              Sender                                                Description      Designation
                                     Haight, Scott                                         Draft Interim Final Privileged -    Denied
                                     (Assoc. Field                                         Rule.               Attorney-       conditionally as
                                     Manager,                                                                  Client;         to Attorney-Client
                                     Lewistown                                                                 Attorney Work   privilege unless
                                     Field Office,                                                             Product         DOI shows that
                                     Montana,                                                                                  author is a client
                                     BLM); Hudson,                                                                             and transmitted
                                     Ted (Acting                                                                               the draft to a
                                     Chief,                                                                                    lawyer for review
                                     Regulatory                                                                                or comment.
FMV    FMV
                        1/29/2008    Affairs, BLM);                                                                            Decision as to
1991   1997
                                     Harris, James                                                                             Work Product
                                     (Assoc.                                                                                   held in abeyance.
                                     Solicitor, Div.
                                     of Mineral
                                     Resources);
                                     Nitta, Kendra
                                     (Attorney, Div.
                                     of Mineral
                                     Resources)

                                                                                           Restatement of    Nonprivileged - To be released.
FMV    FMV                                                                                 the Law regarding to be released
                         1/1/1944
1998   2000                                                                                Property, Section
                                                                                           512 on licenses.




                                                                                                                                                    115
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                                      Document            Privilege
              Attach.      Date                            Receipient                CC                                                    Ruling
Doc#   Doc#                              Sender                                                      Description       Designation
                                     Hawbecker, Harris, James (Assoc.          McKeown,          Email regarding      Privileged -    Denied. Does not
                                     Karen (Ass't Solicitor, Div. of Mineral   Matthew           proposed revisions   Attorney-       disclose
                                     Solicitor, Div. Resources)                (Deputy           to draft interim     Client;         communication
                                     of Mineral                                Assoc.            final FMV rule.      Attorney Work   from client
              FMV
                                     Resources)                                Solicitor, Div.                        Product         intended to be
              2003;
                                                                               of Mineral                                             confidential nor
FMV    FMV    FMV
                        2/14/2008                                              Resources)                                             the mental
2001   2002   2010;
                                                                                                                                      impressions,
              FMV
                                                                                                                                      conclusions,
              2017
                                                                                                                                      opinions, or legal
                                                                                                                                      theories of a
                                                                                                                                      lawyer ecept for
                                                                                                                                      highlighted part.




                                                                                                                                                           116
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                               Document            Privilege
              Attach.      Date                            Receipient              CC                                               Ruling
Doc#   Doc#                              Sender                                                Description      Designation
                                     Haight, Scott                                         Draft Interim Final Privileged -    Denied
                                     (Assoc. Field                                         Rule.               Attorney-       conditionally as
                                     Manager,                                                                  Client;         to Attorney-Client
                                     Lewistown                                                                 Attorney Work   privilege unless
                                     Field Office,                                                             Product         DOI shows that
                                     Montana,                                                                                  author is a client
                                     BLM); Hudson,                                                                             and transmitted
                                     Ted (Acting                                                                               the draft to a
                                     Chief,                                                                                    lawyer for review
                                     Regulatory                                                                                or comment.
FMV    FMV
                        1/29/2008    Affairs, BLM);                                                                            Decision as to
2003   2009
                                     Nitta, Kendra                                                                             Work Product
                                     (Attorney, Div.                                                                           held in abeyance.
                                     of Mineral
                                     Resources);
                                     Hawbecker,
                                     Karen (Ass't
                                     Solicitor, Div.
                                     of Mineral
                                     Resources)




                                                                                                                                                    117
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                               Document            Privilege
              Attach.      Date                            Receipient              CC                                               Ruling
Doc#   Doc#                              Sender                                                Description      Designation
                                     Haight, Scott                                         Draft Interim Final Privileged -    Denied
                                     (Assoc. Field                                         Rule.               Attorney-       conditionally as
                                     Manager,                                                                  Client;         to Attorney-Client
                                     Lewistown                                                                 Attorney Work   privilege unless
                                     Field Office,                                                             Product         DOI shows that
                                     Montana,                                                                                  author is a client
                                     BLM); Hudson,                                                                             and transmitted
                                     Ted (Acting                                                                               the draft to a
                                     Chief,                                                                                    lawyer for review
                                     Regulatory                                                                                or comment.
FMV    FMV
                        1/29/2008    Affairs, BLM);                                                                            Decision as to
2010   2016
                                     Harris, James                                                                             Work Product
                                     (Assoc.                                                                                   held in abeyance.
                                     Solicitor, Div.
                                     of Mineral
                                     Resources);
                                     Nitta, Kendra
                                     (Attorney, Div.
                                     of Mineral
                                     Resources)

                                                                                           Restatement of     Nonprivileged - To be released.
FMV    FMV
                         1/1/1944                                                          the Law, Property, to be released
2017   2019
                                                                                           Section 512.




                                                                                                                                                    118
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                               Document            Privilege
              Attach.      Date                              Receipient            CC                                              Ruling
Doc#   Doc#                              Sender                                                Description      Designation
                                     Sledge, Queen     Anderson, Bob M.                    Email regarding     Privileged -  Denied; does not
                                     (proxy for Joel   (Deputy Ass't Director,             option paper        Attorney-     disclose a
                                     Yudson            BLM); Leverette,                    concerning          Client.       communication
                                     (Attorney, Div.   Mitchell (Deputy                    Mineral Policy                    from a client
                                     of Mineral        Division Chief, Solids,             Center versus                     intended to be
                                     Resources)        BLM); Haight, Scott                 Norton.                           confidential.
                                     during period     (Assoc. Field Manager,
                                     when the          Lewistown Field Office,
FMV    FMV     FMV
                        2/14/2008    Solicitor's       Montana, BLM)
2020   2020    2021
                                     Office could
                                     not receive
                                     emails from
                                     outside the
                                     Solicitor's
                                     Office)


                                                       Anderson, Bob M.                    Edited briefing   Privileged -     Denied; does not
                                                       (Deputy Ass't Director,             paper regarding   Attorney-        disclose a
                                                       BLM); Leverette,                    FMV options after Client.          communication
                                                       Mitchell (Deputy                    the Mining Policy                  from a client
FMV    FMV
                         Undated                       Division Chief, Solids,             Center decision.                   intended to be
2021   2027
                                                       BLM); Haight, Scott                                                    confidential.
                                                       (Assoc. Field Manager,                                                 Work product
                                                       Lewistown Field Office,                                                privilege not
                                                       Montana, BLM)                                                          claimed.




                                                                                                                                                 119
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                                        Document            Privilege
              Attach.      Date                               Receipient                CC                                                   Ruling
Doc#   Doc#                              Sender                                                         Description      Designation
                                     Hawbecker,                                                     Draft Interim Final Privileged -  Denied
                                     Karen (Ass't                                                   Rule.               Attorney-     conditionally
                                     Solicitor, Div.                                                                    Client.       unless DOI shows
                                     of Mineral                                                                                       that author is a
                                     Resources);                                                                                      client and
                                     Hudson, Ted                                                                                      transmitted the
                                     (Acting Chief,                                                                                   draft to a lawyer
                                     Regulatory                                                                                       for review or
                                     Affairs, BLM);                                                                                   comment.
                                     Haight, Scott
FMV    FMV
                         3/4/2008    (Assoc. Field
2029   2043
                                     Manager,
                                     Lewistown
                                     Field Office,
                                     Montana,
                                     BLM); Nitta,
                                     Kendra
                                     (Attorney, Div.
                                     of Mineral
                                     Resources)

                                     Haight, Scott     Hawbecker, Karen            Nitta, Kendra    Email regarding    Privileged -   Sustained.
                                     (Assoc. Field     (Ass't Solicitor, Div. of   (Attorney,       proposed revisions Attorney-
                                     Manager,          Mineral Resources)          Div. of          to draft interim   Client.
                                     Lewistown                                     Mineral          final FMV rule.
                                     Field Office,                                 Resources);
FMV    FMV     FMV                   Montana,                                      Hudson, Ted
                        3/13/2008
2044   2045    2046                  BLM)                                          (Acting Chief,
                                                                                   Regulatory
                                                                                   Affairs, BLM)




                                                                                                                                                          120
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                               Document            Privilege
              Attach.      Date                               Receipient           CC                                               Ruling
Doc#   Doc#                              Sender                                                Description      Designation
                                     Hawbecker,                                            Draft Interim Final Privileged -  Denied
                                     Karen (Ass't                                          Rule.               Attorney-     conditionally
                                     Solicitor, Div.                                                           Client.       unless DOI shows
                                     of Mineral                                                                              that author is a
                                     Resources);                                                                             client and
                                     Hudson, Ted                                                                             transmitted the
                                     (Acting Chief,                                                                          draft to a lawyer
                                     Regulatory                                                                              for review or
                                     Affairs, BLM);                                                                          comment.
                                     Haight, Scott
FMV    FMV
                         3/4/2008    (Assoc. Field
2046   2060
                                     Manager,
                                     Lewistown
                                     Field Office,
                                     Montana,
                                     BLM); Nitta,
                                     Kendra
                                     (Attorney, Div.
                                     of Mineral
                                     Resources)

                                     Hudson, Ted       Hawbecker, Karen                    Draft Interim Final Privileged -   Denied
                                     (Acting Chief,    (Ass't Solicitor, Div. of           Rule.               Attorney-      conditionally
                                     Regulatory        Mineral Resources);                                     Client         unless DOI shows
                                     Affairs, BLM)     Haight, Scott (Assoc.                                                  that author is a
FMV    FMV                                             Field Manager,                                                         client and
                         Undated
2062   2076                                            Lewistown Field Office,                                                transmitted the
                                                       Montana, BLM)                                                          draft to a lawyer
                                                                                                                              for review or
                                                                                                                              comment.




                                                                                                                                                  121
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                                 Document          Privilege
              Attach.      Date                              Receipient            CC                                              Ruling
Doc#   Doc#                              Sender                                                  Description    Designation
                                     Haight, Scott     Hudson, Ted (Acting   Hawbecker, Email regarding        Privileged -  Sustained.
                                     (Assoc. Field     Chief, Regulatory     Karen (Ass't discussion of        Attorney-
                                     Manager,          Affairs, BLM)         Solicitor, Div. mining purposes   Client.
                                     Lewistown                               of Mineral      language in FMV
                                     Field Office,                           Resources); rule.
FMV    FMV FMV0020                   Montana,                                Nitta, Kendra
                        3/14/2008
2077   2080  81                      BLM)                                    (Attorney,
                                                                             Div. of
                                                                             Mineral
                                                                             Resources)


                                     Hawbecker,                                            Draft Interim Final Privileged -   Denied
                                     Karen (Ass't                                          Rule.               Attorney-      conditionally
                                     Solicitor, Div.                                                           Client.        unless DOI shows
                                     of Mineral                                                                               that author is a
                                     Resources);                                                                              client and
                                     Nitta, Kendra                                                                            transmitted the
                                     (Attorney, Div.                                                                          draft to a lawyer
                                     of Mineral                                                                               for review or
                                     Resources);                                                                              comment.
                                     Hudson, Ted
FMV    FMV
                         3/4/2008    (Acting Chief,
2081   2095
                                     Regulatory
                                     Affairs, BLM);
                                     Haight, Scott
                                     (Assoc. Field
                                     Manager,
                                     Lewistown
                                     Field Office,
                                     Montana,
                                     BLM)


                                                                                                                                                  122
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                                   Document          Privilege
              Attach.      Date                              Receipient             CC                                               Ruling
Doc#   Doc#                              Sender                                                    Description    Designation
                                     Hudson, Ted       Haight, Scott (Assoc.   Hawbecker, Email regarding        Privileged -  Sustained.
                                     (Acting Chief,    Field Manager,          Karen (Ass't discussion of        Attorney-
                                     Regulatory        Lewistown Field Office, Solicitor, Div. mining purposes   Client.
                                     Affairs, BLM)     Montana, BLM)           of Mineral      language in FMV
                                                                               Resources); rule.
FMV    FMV     FMV                                                             Nitta, Kendra
                        3/14/2008
2096   2098    2099                                                            (Attorney,
                                                                               Div. of
                                                                               Mineral
                                                                               Resources)


                                     Hawbecker,                                              Draft Interim Final Privileged -   Denied
                                     Karen (Ass't                                            Rule.               Attorney-      conditionally
                                     Solicitor, Div.                                                             Client.        unless DOI shows
                                     of Mineral                                                                                 that author is a
                                     Resources);                                                                                client and
                                     Hudson, Ted                                                                                transmitted the
                                     (Acting Chief,                                                                             draft to a lawyer
                                     Regulatory                                                                                 for review or
                                     Affairs, BLM);                                                                             comment.
                                     Haight, Scott
FMV    FMV
                         3/4/2008    (Assoc. Field
2099   2113
                                     Manager,
                                     Lewistown
                                     Field Office,
                                     Montana,
                                     BLM); Nitta,
                                     Kendra
                                     (Attorney, Div.
                                     of Mineral
                                     Resources)


                                                                                                                                                    123
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                                   Document            Privilege
              Attach.      Date                           Receipient                 CC                                                 Ruling
Doc#   Doc#                              Sender                                                   Description         Designation
                                     Hudson, Ted Lawyer, Mark                   Little,       Chart regarding       Information   Sustained.
                                     (Acting Chief, (Regulatory Affairs,        Chandra       Department of         about other   Irrelevant.
                                     Regulatory     BLM)                        (Regulatory Interior                rulemakings
FMV    FMV
                         Undated     Affairs, BLM)                              Affairs, BLM) Regulations Ready     redacted.
2115   2117
                                                                                              for Review from
                                                                                              April through June
                                                                                              2008.
                                     Hudson, Ted Hawbecker, Karen               Haight, Scott Draft Interim Final   Privileged -   Denied
                                     (Acting Chief, (Ass't Solicitor, Div. of   (Assoc. Field Rule.                 Attorney-      conditionally
                                     Regulatory     Mineral Resources)          Manager,                            Client.        unless DOI shows
                                     Affairs, BLM)                              Lewistown                                          that author is a
                                                                                Field Office,                                      client and
FMV    FMV                                                                      Montana,                                           transmitted the
                         Undated
2119   2142                                                                     BLM)                                               draft to a lawyer
                                                                                                                                   for review or
                                                                                                                                   comment.



                                     Hudson, Ted Hawbecker, Karen               Haight, Scott Draft Interim Final Privileged -     Denied
                                     (Acting Chief, (Ass't Solicitor, Div. of   (Assoc. Field Rule.               Attorney-        conditionally
                                     Regulatory     Mineral Resources)          Manager,                          Client.          unless DOI shows
                                     Affairs, BLM)                              Lewistown                                          that author is a
FMV    FMV                                                                      Field Office,                                      client and
                         Undated
2144   2167                                                                     Montana,                                           transmitted the
                                                                                BLM)                                               draft to a lawyer
                                                                                                                                   for review or
                                                                                                                                   comment.




                                                                                                                                                       124
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                                Document           Privilege
              Attach.      Date                        Receipient                  CC                                               Ruling
Doc#   Doc#                              Sender                                                Description        Designation
                                     Hudson, Ted Nygren, Andrea (BLM)                      Chart regarding      Information   Sustained.
                                     (Acting Chief,                                        Department of the    about other   Irrelevant.
                                     Regulatory                                            Interior             rulemakings
FMV    FMV
                         Undated     Affairs, BLM)                                         Regulations Ready    redacted.
2171   2173
                                                                                           for Review from
                                                                                           April through June
                                                                                           2008.
                                     Hawbecker,        McKeown, Matthew                    Email regarding      Privileged -    Denied. Does not
                                     Karen (Ass't      (Deputy Assoc. Solicitor,           proposed revisions   Attorney-       disclose
                                     Solicitor, Div.   Div. of Mineral                     to FMV rule.         Client;         communication
                                     of Mineral        Resources); Harris,                                      Attorney Work   from client
                                     Resources)        James (Assoc. Solicitor,                                 Product         intended to be
                                                       Div. of Mineral                                                          confidential nor
                                                       Resources)                                                               the mental
FMV    FMV                                                                                                                      impressions,
                         4/7/2008
2174   2174                                                                                                                     conclusions,
                                                                                                                                opinions, or legal
                                                                                                                                theories of a
                                                                                                                                lawyer, except for
                                                                                                                                a trivial
                                                                                                                                comment.


                                     Hudson, Ted                                           Chart regarding      Information     Sustained.
                                     (Acting Chief,                                        BLM regulations      about other     Irrellevant.
FMV    FMV
                         Undated     Regulatory                                            ready for review     rulemakings
2190   2192
                                     Affairs, BLM)                                         under 43 C.F.R.      redacted.
                                                                                           3800.




                                                                                                                                                     125
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                                Document              Privilege
              Attach.      Date                              Receipient            CC                                                 Ruling
Doc#   Doc#                              Sender                                                Description         Designation
                                     Hawbecker,        McKeown, Matthew                    Email regarding        Privileged -  Sustained.
              FMV                    Karen (Ass't      (Deputy Assoc. Solicitor,           Solicitor's Office's   Attorney-
              2495;                  Solicitor, Div.   Div. of Mineral                     advice regarding       Client;
FMV    FMV    FMV                    of Mineral        Resources)                          Northwest Mining       Attorney Work
                        7/14/2008
2492   2494   2534;                  Resources)                                            Association            Product.
              FMV                                                                          proposed revisions
              2575                                                                         to FMV rule.

                                     McKeown,        Hawbecker, Karen                      Email regarding        Privileged -    Numbering is
              FMV                    Matthew         (Ass't Solicitor, Div. of             Solicitor's Office's   Attorney-       wrong; document
              2581;                  (Deputy         Mineral Resources)                    advice regarding       Client          begins on 2578;
FMV    FMV    FMV                    Assoc.                                                Northwest Mining       Privileged      sustained.
                        7/14/2008
2578   2580   2620;                  Solicitor, Div.                                       Association            Attorney Work
              FMV                    of Mineral                                            proposed revisions     Product.
              2661                   Resources)                                            to FMV rule.

                                     Hawbecker,        McKeown, Matthew                    Email regarding        Privileged -     Sustained.
              FMV                    Karen (Ass't      (Deputy Assoc. Solicitor,           Solicitor's Office's   Attorney-
              2695;                  Solicitor, Div.   Div. of Mineral                     advice regarding       Client privilege
FMV    FMV    FMV                    of Mineral        Resources)                          Northwest Mining       Attorney Work
                        7/14/2008
2690   2694   2734;                  Resources)                                            Association            Product.
              FMV                                                                          proposed revisions
              2775                                                                         to FMV rule.

                                     McKeown,        Hawbecker, Karen                      Email regarding        Privileged -  Sustained as to
              FMV                    Matthew         (Ass't Solicitor, Div. of             Solicitor's Office's   Attorney-     work product.
              2782;                  (Deputy         Mineral Resources)                    advice regarding       Client;
FMV    FMV    FMV                    Assoc.                                                Northwest Mining       Attorney Work
                        7/14/2008
2778   2781   2821;                  Solicitor, Div.                                       Association            Product.
              FMV                    of Mineral                                            proposed revisions
              2862                   Resources)                                            to FMV rule.



                                                                                                                                                    126
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                                    Document          Privilege
              Attach.      Date                              Receipient              CC                                               Ruling
Doc#   Doc#                              Sender                                                    Description     Designation
                                     Hawbecker,        Nedd, Mike (Asst.       McKeown, Email regarding           Privileged -  Denied. Does not
                                     Karen (Ass't      Director, BLM);         Matthew         the fair market    Attorney-     disclose
                                     Solicitor, Div.   Anderson, Bob M.        (Deputy         value policy and   Client.       communication
                                     of Mineral        (Deputy Ass't Director, Assoc.          the use of                       from client
                                     Resources)        BLM); Leverette,        Solicitor, Div. unclaimed lands                  intended to be
                                                       Mitchell (Deputy        of Mineral      for mining                       confidential.
FMV    FMV     FMV                                     Division Chief, Solids, Resources); operations.
                        7/14/2008
2865   2865    2866                                    BLM)                    Nitta, Kendra
                                                                               (Attorney,
                                                                               Div. of
                                                                               Mineral
                                                                               Resources)


                                     Haight, Scott                                            Draft interim final Privileged -   Denied
                                     (Assoc. Field                                            rule under 43       Attorney-      conditionally
                                     Manager,                                                 C.F.R. 3800.        Client.        unless DOI shows
                                     Lewistown                                                                                   that author is a
                                     Field Office,                                                                               client and
                                     Montana,                                                                                    transmitted the
                                     BLM); Hudson,                                                                               draft to a lawyer
FMV    FMV     FMV                   Ted (Acting                                                                                 for review or
                        8/11/2008
3042   3067    3041                  Chief,                                                                                      comment
                                     Regulatory
                                     Affairs, BLM);
                                     Nitta, Kendra
                                     (Attorney, Div.
                                     of Mineral
                                     Resources)




                                                                                                                                                     127
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                                Document             Privilege
              Attach.      Date                           Receipient               CC                                                Ruling
Doc#   Doc#                              Sender                                                Description        Designation
                                     Caswell,      Allred, C. Stephen                      Memorandum            Privileged -  Denied; does not
                                     James L.      (Assistant Secretary of                 regarding interim     Attorney-     disclose a
                                     (Director,    the Interior)                           final rule on         Client.       communication
                                     BLM); Hudson,                                         mining claims                       from a client
                                     Ted (Acting                                           under the general                   intended to be
FMV    FMV
                        8/11/2008    Chief,                                                mining laws                         confidential.
3068   3068
                                     Regulatory                                            concerning use of
                                     Affairs, BLM)                                         unclaimed lands
                                                                                           for mining
                                                                                           purposes under 43
                                                                                           C.F.R. 3800.
                                     Haight, Scott                                         Draft Interim Final   Privileged -   Denied
                                     (Assoc. Field                                         Rule.                 Attorney-      conditionally
                                     Manager,                                                                    Client.        unless DOI shows
                                     Lewistown                                                                                  that author is a
                                     Field Office,                                                                              client and
                                     Montana,                                                                                   transmitted the
                                     BLM); Hudson,                                                                              draft to a lawyer
FMV    FMV                           Ted (Acting                                                                                for review or
                        8/12/2008
3070   3095                          Chief,                                                                                     comment.
                                     Regulatory
                                     Affairs, BLM);
                                     Nitta, Kendra
                                     (Attorney, Div.
                                     of Mineral
                                     Resources)




                                                                                                                                                    128
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                                   Document          Privilege
              Attach.      Date                             Receipient             CC                                                Ruling
Doc#   Doc#                              Sender                                                   Description     Designation
                                     Hawbecker, Hudson, Ted (Acting          Leverette,       Email regarding    Privileged -  Sustained as to
                                     Karen (Ass't Chief, Regulatory          Mitchell         proposed revisions Attorney-     the highlighted
                                     Solicitor, Div. Affairs, BLM)           (Deputy          to the fair market Client.       section.
                                     of Mineral                              Division         value rule.
                                     Resources)                              Chief, Solids,
              FMV
                                                                             BLM);
FMV    FMV    3098;
                        8/18/2008                                            Haight, Scott
3096   3097   FMV
                                                                             (Assoc. Field
              3124
                                                                             Manager,
                                                                             Lewistown
                                                                             Field Office,
                                                                             Montana,
                                                                             BLM)
                                     Haight, Scott                                            Draft Interim Final Privileged -   Denied
                                     (Assoc. Field                                            Rule.               Attorney-      conditionally
                                     Manager,                                                                     Client.        unless DOI shows
                                     Lewistown                                                                                   that author is a
                                     Field Office,                                                                               client and
                                     Montana,                                                                                    transmitted the
                                     BLM); Hudson,                                                                               draft to a lawyer
FMV    FMV                           Ted (Acting                                                                                 for review or
                        8/11/2008
3098   3123                          Chief,                                                                                      comment.
                                     Regulatory
                                     Affairs, BLM);
                                     Nitta, Kendra
                                     (Attorney, Div.
                                     of Mineral
                                     Resources)




                                                                                                                                                     129
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                                Document            Privilege
              Attach.      Date                           Receipient               CC                                               Ruling
Doc#   Doc#                              Sender                                                Description       Designation
                                     Caswell,      Allred, C. Stephen                      Memorandum           Privileged -  Denied; does not
                                     James L.      (Assistant Secretary of                 regarding interim    Attorney-     disclose a
                                     (Director,    the Interior)                           final rule on        Client.       communication
                                     BLM); Hudson,                                         mining claims                      from a client
                                     Ted (Acting                                           under the general                  intended to be
FMV    FMV
                        8/11/2008    Chief,                                                mining laws                        confidential.
3124   3124
                                     Regulatory                                            concerning use of
                                     Affairs, BLM)                                         unclaimed lands
                                                                                           for mining
                                                                                           purposes under 43
                                                                                           C.F.R. 3800.
                                     Hudson, Ted Hawbecker, Karen                          Email regarding      Privileged -   Sustained as to
                                     (Acting Chief, (Ass't Solicitor, Div. of              the Solicitor        Attorney-      the highlighted
FMV    FMV
                        8/19/2008    Regulatory     Mineral Resources)                     review of multiple   Client.        section.
3125   3126
                                     Affairs, BLM)                                         rule surname
                                                                                           packages.
                                     Hudson, Ted      Hawbecker, Karen                     Email regarding      Privileged -   Sustained.
                                     (Acting Chief,   (Ass't Solicitor, Div. of            the Solicitor        Attorney-
FMV    FMV
                        8/19/2008    Regulatory       Mineral Resources);                  review of multiple   Client.
3127   3128
                                     Affairs, BLM)    Sosin, Amy                           rule surname
                                                                                           packages.




                                                                                                                                                 130
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                               Document            Privilege
              Attach.      Date                            Receipient              CC                                               Ruling
Doc#   Doc#                              Sender                                                Description      Designation
                                     Haight, Scott                                         Draft Interim Final Privileged -  Denied
                                     (Assoc. Field                                         Rule.               Attorney-     conditionally
                                     Manager,                                                                  Client.       unless DOI shows
                                     Lewistown                                                                               that author is a
                                     Field Office,                                                                           client and
                                     Montana,                                                                                transmitted the
                                     BLM); Hudson,                                                                           draft to a lawyer
                                     Ted (Acting                                                                             for review or
                                     Chief,                                                                                  comment.
FMV    FMV                           Regulatory
                        8/11/2008
3131   3156                          Affairs, BLM);
                                     Nitta, Kendra
                                     (Attorney, Div.
                                     of Mineral
                                     Resources)




                                     Caswell,      Allred, C. Stephen                      Memorandum        Privileged -     Denied. Does not
                                     James L.      (Assistant Secretary of                 regarding interim Attorney-        disclose a
                                     (Director,    the Interior)                           final rule on     Client.          communication
                                     BLM); Hudson,                                         mining claims                      from a client to a
                                     Ted (Acting                                           under the general                  lawyer.
FMV    FMV
                        8/11/2008    Chief,                                                mining laws
3157   3157
                                     Regulatory                                            concerning use of
                                     Affairs, BLM)                                         unclaimed lands
                                                                                           for mining
                                                                                           purposes under 43
                                                                                           C.F.R. 3800.



                                                                                                                                                   131
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                               Document            Privilege
              Attach.      Date                            Receipient              CC                                               Ruling
Doc#   Doc#                              Sender                                                Description      Designation
                                     Haight, Scott                                         Draft Interim Final Privileged -  Denied
                                     (Assoc. Field                                         Rule.               Attorney-     conditionally
                                     Manager,                                                                  Client.       unless DOI shows
                                     Lewistown                                                                               that author is a
                                     Field Office,                                                                           client and
                                     Montana,                                                                                transmitted the
                                     BLM); Hudson,                                                                           draft to a lawyer
FMV    FMV                           Ted (Acting                                                                             for review or
                        8/11/2008
3161   3186                          Chief,                                                                                  comment.
                                     Regulatory
                                     Affairs, BLM);
                                     Nitta, Kendra
                                     (Attorney, Div.
                                     of Mineral
                                     Resources)

                                     Caswell,      Allred, C. Stephen                      Memorandum          Privileged -   Denied.
                                     James L.      (Assistant Secretary of                 regarding interim   Attorney-      Transmittal of
                                     (Director,    the Interior)                           final rule on       Client.        draft; does not
                                     BLM); Hudson,                                         mining claims                      disclose a
                                     Ted (Acting                                           under the general                  communication
FMV    FMV
                        8/11/2008    Chief,                                                mining laws                        from a client
3187   3187
                                     Regulatory                                            concerning use of                  intended to be
                                     Affairs, BLM)                                         unclaimed lands                    confidential.
                                                                                           for mining
                                                                                           purposes under 43
                                                                                           C.F.R. 3800.
                                     Hudson, Ted                                           Draft chart         Information    Sustained;
                                     (Acting Chief,                                        regarding           about other    irrelevant.
FMV    FMV                           Regulatory                                            regulations ready   rulemakings
                        9/11/2008
3190   3192                          Affairs, BLM)                                         for review from     redacted.
                                                                                           October through
                                                                                           December 2008.

                                                                                                                                                 132
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                               Document            Privilege
              Attach.      Date                            Receipient              CC                                               Ruling
Doc#   Doc#                              Sender                                               Description       Designation
                                     Haight, Scott                                         Draft Interim Final Privileged -  Denied
                                     (Assoc. Field                                         Rule.               Attorney-     conditionally
                                     Manager,                                                                  Client.       unless DOI shows
                                     Lewistown                                                                               that author is a
                                     Field Office,                                                                           client and
                                     Montana,                                                                                transmitted the
                                     BLM); Hudson,                                                                           draft to a lawyer
                                     Ted (Acting                                                                             for review or
                                     Chief,                                                                                  comment.
                                     Regulatory
                                     Affairs, BLM);
                                     Hawbecker,
                                     Karen (Ass't
FMV    FMV                           Solicitor, Div.
                        9/17/2008
3195   3218                          of Mineral
                                     Resources);
                                     Nitta, Kendra
                                     (Attorney, Div.
                                     of Mineral
                                     Resources)




                                                                                                                                                 133
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                               Author /                                              Document            Privilege
              Attach.      Date                             Receipient             CC                                               Ruling
Doc#   Doc#                               Sender                                               Description      Designation
                                      Haight, Scott                                        Draft Interim Final Privileged -  Denied
                                      (Assoc. Field                                        Rule                Attorney-     conditionally
                                      Manager,                                                                 Client.       unless DOI shows
                                      Lewistown                                                                              that author is a
                                      Field Office,                                                                          client and
                                      Montana,                                                                               transmitted the
                                      BLM); Hudson,                                                                          draft to a lawyer
FMV    FMV                            Ted (Acting                                                                            for review or
                        9/17/2008
3220   3243                           Chief,                                                                                 comment.
                                      Regulatory
                                      Affairs, BLM);
                                      Nitta, Kendra
                                      (Attorney, Div.
                                      of Mineral
                                      Resources)

                                                                                           Draft chart         Information    Sustained;
                                                                                           regarding           about other    irrelevant.
FMV    FMV                                                                                 regulations ready   rulemakings
                        9/11/2008
3261   3263                                                                                for review from     redacted.
                                                                                           October through
                                                                                           December 2008.
                                   Hudson, Ted Hawbecker, Karen                            Email regarding     Information    Sustained;
FMV    FMV                         (Acting Chief, (Ass't Solicitor, Div. of                the status of the   about other    irrelevant.
                        10/21/2008
3266   3267                        Regulatory     Mineral Resources)                       FMV rule and the    rulemakings
                                   Affairs, BLM)                                           EPAct coal rule.    redacted.




                                                                                                                                                 134
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                               Document            Privilege
              Attach.      Date                            Receipient              CC                                                  Ruling
Doc#   Doc#                              Sender                                                Description      Designation
                                     Haight, Scott                                         Draft Interim Final Privileged -     Denied
                                     (Assoc. Field                                         Rule.               Attorney-        conditionally
                                     Manager,                                                                  Client privilege unless DOI shows
                                     Lewistown                                                                                  that author is a
                                     Field Office,                                                                              client and
                                     Montana,                                                                                   transmitted the
                                     BLM); Hudson,                                                                              draft to a lawyer
FMV    FMV                           Ted (Acting                                                                                for review or
                        9/18/2008
3274   3297                          Chief,                                                                                     comment.
                                     Regulatory
                                     Affairs, BLM);
                                     Nitta, Kendra
                                     (Attorney, Div.
                                     of Mineral
                                     Resources)

                                     Haight, Scott                                         Draft ANPR under Privileged -       Denied
                                     (Assoc. Field                                         43 C.F.R. 3809.  Attorney-          conditionally
                                     Manager,                                                               Client.            unless DOI shows
                                     Lewistown                                                                                 that author is a
                                     Field Office,                                                                             client and
                                     Montana,                                                                                  transmitted the
                                     BLM); Hudson,                                                                             draft to a lawyer
FMV    FMV                           Ted (Acting                                                                               for review or
                         Undated
3657   3673                          Chief,                                                                                    comment.
                                     Regulatory
                                     Affairs, BLM);
                                     Hawbecker,
                                     Karen (Ass't
                                     Solicitor, Div.
                                     of Mineral
                                     Resources)


                                                                                                                                                    135
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                               Document         Privilege
              Attach.      Date                            Receipient              CC                                            Ruling
Doc#   Doc#                              Sender                                                Description   Designation
                                     Haight, Scott                                         Draft ANPR under Privileged -  Denied
                                     (Assoc. Field                                         43 C.F.R. 3809.  Attorney-     conditionally
                                     Manager,                                                               Client.       unless DOI shows
                                     Lewistown                                                                            that author is a
                                     Field Office,                                                                        client and
                                     Montana,                                                                             transmitted the
                                     BLM); Hudson,                                                                        draft to a lawyer
FMV    FMV                           Ted (Acting                                                                          for review or
                         Undated
3674   3690                          Chief,                                                                               comment.
                                     Regulatory
                                     Affairs, BLM);
                                     Hawbecker,
                                     Karen (Ass't
                                     Solicitor, Div.
                                     of Mineral
                                     Resources)
                                     Haight, Scott                                         Draft ANPR under Privileged -      Denied
                                     (Assoc. Field                                         43 C.F.R. 3809.  Attorney-         conditionally
                                     Manager,                                                               Client.           unless DOI shows
                                     Lewistown                                                                                that author is a
                                     Field Office,                                                                            client and
FMV    FMV
                         Undated     Montana,                                                                                 transmitted the
3691   3707
                                     BLM); Hudson,                                                                            draft to a lawyer
                                     Ted (Acting                                                                              for review or
                                     Chief,                                                                                   comment.
                                     Regulatory
                                     Affairs, BLM)




                                                                                                                                                  136
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                               Document         Privilege
              Attach.      Date                            Receipient              CC                                            Ruling
Doc#   Doc#                              Sender                                                Description   Designation
                                     Haight, Scott                                         Draft ANPR under Privileged -  Denied
                                     (Assoc. Field                                         43 C.F.R. 3809.  Attorney-     conditionally
                                     Manager,                                                               Client.       unless DOI shows
                                     Lewistown                                                                            that author is a
                                     Field Office,                                                                        client and
FMV    FMV
                         Undated     Montana,                                                                             transmitted the
3708   3724
                                     BLM); Hudson,                                                                        draft to a lawyer
                                     Ted (Acting                                                                          for review or
                                     Chief,                                                                               comment.
                                     Regulatory
                                     Affairs, BLM)
                                     Anderson, Bob Yudson, Joel (Attorney,                 Draft Interim Final Privileged -   Denied
                                     (Ass't         Div. of Mineral                        Rule.               Attorney-      conditionally
                                     Director, BLM) Resources)                                                 Client.        unless DOI shows
                                                                                                                              that author is a
FMV    FMV                                                                                                                    client and
                         Undated
3734   3739                                                                                                                   transmitted the
                                                                                                                              draft to a lawyer
                                                                                                                              for review or
                                                                                                                              comment.




                                                                                                                                                  137
                                    Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
                 Documents withheld from production related to BLM's Interim Final Rule adding 43 C.F.R. § 3800.6 (Dec. 4, 2008)
Beg    End                              Author /                                               Document            Privilege
              Attach.      Date                            Receipient              CC                                               Ruling
Doc#   Doc#                              Sender                                                Description      Designation
                                     Haight, Scott                                         Draft Interim Final Privileged -  Denied
                                     (Assoc. Field                                         Rule.               Attorney-     conditionally
                                     Manager,                                                                  Client.       unless DOI shows
                                     Lewistown                                                                               that author is a
                                     Field Office,                                                                           client and
                                     Montana,                                                                                transmitted the
FMV    FMV                           BLM); Hudson,                                                                           draft to a lawyer
                         Undated
3792   3798                          Ted (Acting                                                                             for review or
                                     Chief,                                                                                  comment.
                                     Regulatory
                                     Affairs, BLM)




                                                                                           Draft Interim Final Privileged -   Denied
                                                                                           Rule.               Attorney-      conditionally
                                                                                                               Client.        unless DOI shows
                                                                                                                              that author is a
FMV    FMV                                                                                                                    client and
                         Undated
3799   3807                                                                                                                   transmitted the
                                                                                                                              draft to a lawyer
                                                                                                                              for review or
                                                                                                                              comment.




                                                                                                                                                  138
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
      Documents withheld from production related to BLM's Final Rule on Locating, Recording, and Maintaining Mining Claims or Sites (Oct. 24, 2003)

 Beg End                            Author /                                                                Document     Privilege
           Attch.       Date                                     Receipient                        CC                                         Ruling
Doc # Doc#                           Sender                                                                 Description Designation

                                  Haskins,                                                                  Draft        Privileged -   Denied
                                  Roger                                                                     Proposed     Attorney-      conditionally
                                  (Senior                                                                   Rule on      Client.        unless DOI shows
                                  Specialist,                                                               Location,                   that author is a
                                  Mining Law                                                                Recording,                  client and
                                  Adjudication                                                              and                         transmitted the
                                  , BLM)                                                                    Maintenance                 draft to a lawyer
                                                                                                            of Mining                   for review or
MIL   MIL                                                                                                   Claims or                   comment.
                     2/25/1999                                                                              Sites, 43
43    107
                                                                                                            C.F.R. 3710,
                                                                                                            3730, 3820,
                                                                                                            3830, 3840,
                                                                                                            and 3850.




                                                                                                                                                            1
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
      Documents withheld from production related to BLM's Final Rule on Locating, Recording, and Maintaining Mining Claims or Sites (Oct. 24, 2003)

 Beg End                            Author /                                                                Document     Privilege
           Attch.       Date                                     Receipient                        CC                                          Ruling
Doc # Doc#                           Sender                                                                 Description Designation

                                  Hudson, Ted Hawbecker, Karen (Attorney, Div. of Mineral                   Email          Privileged -   Sustained as to
                                  (Regulatory Resources)                                                    regarding      Attorney-      Attorney-Client
                                  Analyst,                                                                  proposed       Client;        Privilege.
                                  Regulatory                                                                revisions to   Attorney
                                  Affairs, BLM)                                                             millsite       Work
                                                                                                            regulations    Product.
                                                                                                            preamble.
MIL   MIL    MIL
                     3/5/1999
108   108    109




                                  Hudson, Ted                                                               Draft          Privileged -   Denied
                                  (Regulatory                                                               Proposed       Attorney-      conditionally
                                  Analyst,                                                                  Rule on        Client;        unless DOI shows
                                  Regulatory                                                                Location,      Attorney       that author is a
                                  Affairs, BLM)                                                             Recording,     Work           client and
                                                                                                            and            Product.       transmitted the
MIL   MIL                                                                                                   Maintenance                   draft to a lawyer
                     3/2/1999                                                                               of Mining                     for review or
109   231
                                                                                                            Claims or                     comment.
                                                                                                            Sites, 43
                                                                                                            C.F.R. 3710,
                                                                                                            3730, 3820,
                                                                                                            3830, 3840,
                                                                                                            and 3850.




                                                                                                                                                              2
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
      Documents withheld from production related to BLM's Final Rule on Locating, Recording, and Maintaining Mining Claims or Sites (Oct. 24, 2003)

 Beg End                            Author /                                                                Document     Privilege
           Attch.       Date                                     Receipient                        CC                                         Ruling
Doc # Doc#                           Sender                                                                 Description Designation

                                                                                                            SOL mark up Privileged -    Denied
                                                                                                            of proposed Attorney-       conditionally
                                                                                                            rule on     Client.         unless DOI shows
                                                                                                            Location,                   that author is a
                                                                                                            Recording,                  client and
MIL   MIL                                                                                                   and                         transmitted the
                     3/26/1999
369   547                                                                                                   Maintenance                 draft to a lawyer
                                                                                                            of Mining                   for review or
                                                                                                            Claims or                   comment.
                                                                                                            Sites.




                                                                                                                                                            3
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
      Documents withheld from production related to BLM's Final Rule on Locating, Recording, and Maintaining Mining Claims or Sites (Oct. 24, 2003)

 Beg End                            Author /                                                                Document     Privilege
           Attch.       Date                                      Receipient                         CC                                        Ruling
Doc # Doc#                           Sender                                                                 Description Designation

                                  Hawbecker,   Loveless, Scott; Abeita, Ethel; Adams, Lauri;                Email          Privileged -   Sustained as Work
                                  Karen        Aldrich, Rich; Anderson, Terri; Arguedas,                    regarding      Attorney       Product as to the
                                  (Attorney,   Arthur; Babst, Charles; Baca Green, Tonianne;                request for    Work           highlighted
                                  Div. of      Berger, Temi; Blackwell,Sharon; Bockmon,                     comment        Product        section only.
                                  Mineral      Chris; Butler, Alexandra; Chaffin, John;                     and review
                                  Resources)   Dunnigan, Karan; Eaton, Robert; Etheridge,                   from
                                               Dave; Freels, Catherine; Frost, Gavin; Gelfuso,              minerals
                                               Andrea; Goodyear, Barbara; Grayson, David;                   attorneys to
                                               Greenfield, Richard; Grenham, Brad; Guy, Gina;               proposed
                                               Harrington, John; Hemmer, Lisa (Attorney,                    revisions to
                                               Solicitor's Office); Hill, Bruce; Hockberger, Jack;          mining law
                                               Hopewell, Dennis; Jordan, Derril; Kelley,                    regulations.
                                               Colleen; King, Marianne; Kunz, John; Madsen,
MIL   MIL    MIL
                     4/16/1999                 Lowell; Mihan, Ralph; Moore, Gerald;
548   548    549
                                               Mothershead, James; OHare, Thomas; Ohline,
                                               Beverly; Payne, John R.; Rice, Jean; Rigg,
                                               Jennifer; Rising, Lyle; Roth, Barry; Schoessler,
                                               Michael; Sebby, Kenneth; Shea, Courtney;
                                               Spaulding, Janet; Steiger, John; Thornton,
                                               Gerald; Toussaint, Lisa; Vaughn, Grant;
                                               Vollmann, Tim; Watts, Dave; Wood, Brock;
                                               Woodcock, Alan; Fugate, Barbara; Nitta,
                                               Kendra; Schaumberg, Peter; Leslie, Phyllis;
                                               Yudson, Joel (All attorneys, Solicitor's Office)




                                                                                                                                                          4
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
      Documents withheld from production related to BLM's Final Rule on Locating, Recording, and Maintaining Mining Claims or Sites (Oct. 24, 2003)

 Beg End                            Author /                                                                Document     Privilege
           Attch.       Date                                      Receipient                         CC                                        Ruling
Doc # Doc#                           Sender                                                                 Description Designation

                                  Hawbecker,   Loveless, Scott; Abeita, Ethel; Adams, Lauri;                Questions     Privileged -   Sustained as to
                                  Karen        Aldrich, Rich; Anderson, Terri; Arguedas,                    and answers   Attorney       Work Product.
                                  (Attorney,   Arthur; Babst, Charles; Baca Green, Tonianne;                regarding     Work
                                  Div. of      Berger, Temi; Blackwell,Sharon; Bockmon,                     Sections      Product
                                  Mineral      Chris; Butler, Alexandra; Chaffin, John;                     3832.32 and
                                  Resources)   Dunnigan, Karan; Eaton, Robert; Etheridge,                   3832.22 of
                                               Dave; Freels, Catherine; Frost, Gavin; Gelfuso,              mining law.
                                               Andrea; Goodyear, Barbara; Grayson, David;
                                               Greenfield, Richard; Grenham, Brad; Guy, Gina;
                                               Harrington, John; Hemmer, Lisa (Attorney,
                                               Solicitor's Office); Hill, Bruce; Hockberger, Jack;
                                               Hopewell, Dennis; Jordan, Derril; Kelley,
                                               Colleen; King, Marianne; Kunz, John; Madsen,
MIL   MIL
                     4/16/1999                 Lowell; Mihan, Ralph; Moore, Gerald;
549   549
                                               Mothershead, James; OHare, Thomas; Ohline,
                                               Beverly; Payne, John R.; Rice, Jean; Rigg,
                                               Jennifer; Rising, Lyle; Roth, Barry; Schoessler,
                                               Michael; Sebby, Kenneth; Shea, Courtney;
                                               Spaulding, Janet; Steiger, John; Thornton,
                                               Gerald; Toussaint, Lisa; Vaughn, Grant;
                                               Vollmann, Tim; Watts, Dave; Wood, Brock;
                                               Woodcock, Alan; Fugate, Barbara; Nitta,
                                               Kendra; Schaumberg, Peter; Leslie, Phyllis;
                                               Yudson, Joel (All attorneys, Solicitor's Office)




                                                                                                                                                           5
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
      Documents withheld from production related to BLM's Final Rule on Locating, Recording, and Maintaining Mining Claims or Sites (Oct. 24, 2003)

 Beg End                            Author /                                                                 Document     Privilege
           Attch.       Date                                     Receipient                        CC                                            Ruling
Doc # Doc#                           Sender                                                                  Description Designation

                                  Hawbecker,                                                   Yudson,       Email           Privileged -   Sustained as Work
                                  Karen                                                        Joel          regarding       Attorney       Product as to the
                                  (Attorney,                                                   (Attorney,    review          Work           highlighted
                                  Div. of                                                      Div. of       questions for   Product.       section only.
                                  Mineral                                                      Mineral       minerals
                                  Resources)                                                   Resources);   attorneys.
                                                                                               Schaumber
MIL   MIL                                                                                      g, Peter
                     4/20/1999
550   551                                                                                      (Deputy
                                                                                               Assoc.
                                                                                               Solicitor,
                                                                                               Div. of
                                                                                               Mineral
                                                                                               Resources)


                                  Hemmer,      Hawbecker, Karen (Attorney, Div. of Mineral     Schaumber     Email           Privileged -   Sustained as Work
                                  Lisa         Resources)                                      g, Peter      regarding       Attorney-      Product as to the
                                  (Attorney,                                                   (Deputy       review          Client;        highlighted
                                  Div. of                                                      Assoc.        questions for   Attorney       section only.
                                  Mineral                                                      Solicitor,    mineral         Work
                                  Resources)                                                   Div. of       attorneys       Product.
                                                                                               Mineral       concerning
MIL   MIL                                                                                      Resources);   mining law
                     4/20/1999
552   552                                                                                      Yudson,       regulatoins.
                                                                                               Joel
                                                                                               (Attorney,
                                                                                               Div. of
                                                                                               Mineral
                                                                                               Resources)




                                                                                                                                                            6
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
      Documents withheld from production related to BLM's Final Rule on Locating, Recording, and Maintaining Mining Claims or Sites (Oct. 24, 2003)

 Beg End                            Author /                                                                  Document     Privilege
           Attch.       Date                                           Receipient                        CC                                    Ruling
Doc # Doc#                           Sender                                                                   Description Designation

                                  Schaumberg,                                                                 SOL mark up Privileged -    Denied; does not
                                  Peter                                                                       of proposed Attorney-       disclose a
                                  (Deputy                                                                     rule on     Client.         communication
                                  Assoc.                                                                      Location,                   from a client
                                  Solicitor, Div.                                                             Recording,                  intended to be
 MIL MIL                          of Mineral                                                                  Maintenance                 confidential.
                     5/1/1999
1060 1111                         Resources)                                                                  of Mining
                                                                                                              Claims or
                                                                                                              Sites.



                                  Hawbecker,                                                                  SOL mark up Privileged -    Denied; does not
                                  Karen                                                                       of proposed Attorney-       disclose a
                                  (Attorney,                                                                  rule on     Client.         communication
                                  Div. of                                                                     Location,                   from a client
                                  Mineral                                                                     Recording,                  intended to be
 MIL MIL                          Resources)                                                                  and                         confidential.
                     5/14/1999                                                                                Maintenance
1112 1168
                                                                                                              of Mining
                                                                                                              Claims or
                                                                                                              Sites.



                               Tryon,               Hawbecker, Karen (Attorney, Div. of Mineral               Email        Privileged -   Denied; does not
                               Stephen              Resources); Schaumberg, Peter (Deputy Assoc.              regarding    Attorney-      disclose a
                               (Oklahoma            Solicitor, Div. of Mineral Resources); Birnbaum,          briefing on Client          communication
 MIL MIL MIL                   Field                Liz (Assoc. Solicitor, Div. of Mineral Resources);        mining claim                from a client
                     5/26/1999 Manager,             Yudson, Joel (Attorney, Div. of Mineral                   fee and                     intended to be
1177 1177 1178
                               BLM)                 Resources)                                                recordation.                confidential.



                                                                                                                                                             7
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
      Documents withheld from production related to BLM's Final Rule on Locating, Recording, and Maintaining Mining Claims or Sites (Oct. 24, 2003)

 Beg End                            Author /                                                                Document     Privilege
           Attch.       Date                                     Receipient                        CC                                         Ruling
Doc # Doc#                           Sender                                                                 Description Designation

                               Schwartz,     Hawbecker, Karen (Attorney, Div. of Mineral                    Email         Privileged -   Sustained.
                               Michael       Resources)                                                     regarding     Attorney-
                               (Group                                                                       revised       Client.
 MIL MIL MIL                                                                                                briefing plan
                     5/27/1999 Manager,
1340 1341 1342                 Regulatory                                                                   on mill site
                               Affairs, BLM)                                                                provision.


                                  Schwartz,     Hawbecker, Karen (Attorney, Div. of Mineral                 Draft         Privileged -   Denied
                                  Michael       Resources)                                                  memorandu Attorney-          conditionally
                                  (Group                                                                    m regarding Client.          unless DOI shows
                                  Manager,                                                                  outline for                  that author is a
                                  Regulatory                                                                briefing on                  client and
 MIL MIL                          Affairs, BLM)                                                             interim final                transmitted the
1342 1345                                                                                                   rule on                      document to a
                                                                                                            mining                       lawyer for review
                                                                                                            claims or                    or comment.
                                                                                                            sites.




                                                                                                                                                             8
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
      Documents withheld from production related to BLM's Final Rule on Locating, Recording, and Maintaining Mining Claims or Sites (Oct. 24, 2003)

 Beg End                            Author /                                                                Document     Privilege
           Attch.       Date                                        Receipient                     CC                                         Ruling
Doc # Doc#                           Sender                                                                 Description Designation

                                  Hudson, Ted     Hawbecker, Karen (Attorney, Div. of Mineral               Draft        Privileged -   Denied; does not
                                  (Regulatory     Resources), Haskins, Roger (Senior Specialist,            Questions & Attorney-       disclose a
                                  Analyst,        Mining Law Adjudication, BLM), Schwartz,                  Answers      Client.        communication
                                  Regulatory      Michael (Group Manager, Regulatory Affairs,               document                    from a client
                                  Affairs, BLM)   BLM)                                                      prepared for                intended to be
                                                                                                            Office of                   confidential.
                                                                                                            Management
                                                                                                            and Budget
                                                                                                            briefing
                                                                                                            regarding
                                                                                                            Proposed
                                                                                                            Rule on
                                                                                                            Location,
 MIL MIL
                                                                                                            Recording,
1347 1352
                                                                                                            and
                                                                                                            Maintenance
                                                                                                            of Mining
                                                                                                            Claims or
                                                                                                            Sites, 43
                                                                                                            C.F.R. Parts
                                                                                                            3710, 3730,
                                                                                                            3820, 3830,
                                                                                                            3840, and
                                                                                                            3850.




                                                                                                                                                           9
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
      Documents withheld from production related to BLM's Final Rule on Locating, Recording, and Maintaining Mining Claims or Sites (Oct. 24, 2003)

 Beg End                            Author /                                                                Document     Privilege
           Attch.       Date                                     Receipient                        CC                                            Ruling
Doc # Doc#                           Sender                                                                 Description Designation

                                  Schaumberg, Hawbecker, Karen (Attorney, Div. of Mineral                   Fax attaching Privileged -     Denied; is not a
                                  Peter           Resources)                                                edits to      Attorney-        communication
                                  (Deputy                                                                   proposed      Client.          from a client.
                                  Assoc.                                                                    rule on
                                  Solicitor, Div.                                                           Location,
                                  of Mineral                                                                Recording,
 MIL MIL                          Resources)                                                                and
                     7/7/1999
1385 1407                                                                                                   Maintenance
                                                                                                            of Mining
                                                                                                            Claims or
                                                                                                            Sites.



                               Haskins,     Schwartz, Michael (Group Manager, Regulatory       Hawbecker,   Email           Privileged -   Denied; does not
                               Roger        Affairs, BLM); Hudson, Ted (Regulatory Analyst,    Karen        regarding       Attorney-      disclose a
                               (Senior      Regulatory Affairs, BLM)                           (Attorney,   chronology      Client;        communication
 MIL MIL MIL                   Specialist,                                                     Div. of      of 3830         Attorney       from a client to a
                     9/15/1999
1964 1964 1965                 Mining Law                                                      Mineral      rulemaking.     Work           lawyer.
                               Adjudication                                                    Resources)                   Product.
                               , BLM)
                               Haskins,     Schwartz, Michael (Group Manager, Regulatory       Hawbecker,   Chronology      Privileged -   Denied as to
                               Roger        Affairs, BLM); Hudson, Ted (Regulatory Analyst,    Karen        regarding       Attorney-      attorney-client
                               (Senior      Regulatory Affairs, BLM)                           (Attorney,   Mining Claim    Client;        privilege but
 MIL MIL                       Specialist,                                                     Div. of      proposed        Attorney       sustained as to
                     9/15/1999 Mining Law                                                      Mineral      rule package.   Work           work product.
1965 1965
                               Adjudication                                                    Resources)                   Product.
                               , BLM)




                                                                                                                                                              10
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
      Documents withheld from production related to BLM's Final Rule on Locating, Recording, and Maintaining Mining Claims or Sites (Oct. 24, 2003)

 Beg End                            Author /                                                                 Document     Privilege
           Attch.       Date                                     Receipient                        CC                                           Ruling
Doc # Doc#                           Sender                                                                  Description Designation

                               Nagle, Eric     Hawbecker, Karen (Attorney, Div. of Mineral     King,         Email          Privileged -   Denied; does not
                               (Attorney,      Resources)                                      Marianne      regarding      Attorney-      disclose a
                               Pacific                                                         (Attorney,    proposed       Client;        communication
 MIL MIL MIL                   Northwest                                                       Pacific       revisions to   Attorney       from a client
                    10/13/1999 Regional                                                        Northwest     proposed       Work           intended to be
2072 2072 2073
                               Solicitor's                                                     Regional      rule on        Product.       confidential.
                               Office)                                                         Solicitor's   millsite
                                                                                               Office)       location.
                               Nagle, Eric     Hawbecker, Karen (Attorney, Div. of Mineral     King,         Memorandu      Privileged -   Sustained.
                               (Attorney,      Resources)                                      Marianne      m regarding    Attorney-
                               Pacific                                                         (Attorney,    comments       Client;
 MIL MIL                       Northwest                                                       Pacific       on proposed    Attorney
                    10/13/1999 Regional                                                        Northwest     rule on        Work
2073 2074
                               Solicitor's                                                     Regional      millsites.     Product.
                               Office)                                                         Solicitor's
                                                                                               Office)
                                  Schwartz,     Hawbecker, Karen (Attorney, Div. of Mineral                  Draft EA for Privileged -     Denied
                                  Michael       Resources)                                                   Proposed     Attorney-        conditionally
                                  (Group                                                                     Rule on      Client.          unless DOI shows
                                  Manager,                                                                   Location,                     that author is a
                                  Regulatory                                                                 Recording,                    client and
                                  Affairs, BLM)                                                              and                           transmitted the
 MIL MIL                                                                                                     Maintenance                   draft to a lawyer
4124 4130                                                                                                    of Mining                     for review or
                                                                                                             Claims or                     comment.
                                                                                                             Sites, 43
                                                                                                             C.F.R. 3710,
                                                                                                             3730, 3820,
                                                                                                             3830, 3840,
                                                                                                             and 3850.


                                                                                                                                                           11
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
      Documents withheld from production related to BLM's Final Rule on Locating, Recording, and Maintaining Mining Claims or Sites (Oct. 24, 2003)

 Beg End                            Author /                                                                Document     Privilege
           Attch.       Date                                     Receipient                        CC                                         Ruling
Doc # Doc#                           Sender                                                                 Description Designation

                                  Rieger, Nick Hawbecker, Karen (Attorney, Div. of Mineral                  Email         Privileged -   Sustained.
                                  (Physical    Resources)                                                   regarding     Attorney-
                                  Scientist,                                                                proposed      Client.
                                  Solids, BLM)                                                              revisions and
                                                                                                            required
 MIL MIL MIL                                                                                                signatures on
                     12/4/2002
4484 4484 4485                                                                                              EA of
                                                                                                            regulations
                                                                                                            under 43
                                                                                                            C.F.R. 3830.


                                  Rieger, Nick Hawbecker, Karen (Attorney, Div. of Mineral                  Draft EA for Privileged -    Denied
                                  (Physical    Resources)                                                   Proposed     Attorney-       conditionally
                                  Scientist,                                                                Rule on      Client.         unless DOI shows
                                  Solids, BLM)                                                              Location,                    that author is a
                                                                                                            Recording,                   client and
                                                                                                            and                          transmitted the
                                                                                                            Maintenance                  draft to a lawyer
 MIL MIL                                                                                                    of Mining                    for review or
4485 4491                                                                                                   Claims or                    comment.
                                                                                                            Sites, 43
                                                                                                            C.F.R. Parts
                                                                                                            3710, 3730,
                                                                                                            3820, 3830,
                                                                                                            3840, and
                                                                                                            3850.




                                                                                                                                                         12
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
      Documents withheld from production related to BLM's Final Rule on Locating, Recording, and Maintaining Mining Claims or Sites (Oct. 24, 2003)

 Beg End                            Author /                                                                Document     Privilege
           Attch.       Date                                       Receipient                      CC                                         Ruling
Doc # Doc#                           Sender                                                                 Description Designation

                               Ferguson,       Watson, Rebecca W. (Ass't Sec'y, DOI); Clarke,               Memorandu Privileged -      Denied; does not
                               Fred E.         Kathleen (Director, BLM)                                     m regarding Attorney-       disclose a
                               (Assoc.                                                                      the Mill Site Client.       communication
 MIL MIL                                                                                                    Opinion.                    from a client
                     2/24/2003 Solicitor, Div.
4593 4594                      of Mineral                                                                                               intended to be
                               Resources)                                                                                               confidential.


                                  Ferguson,       Watson, Rebecca W. (Ass't Sec'y, DOI); Clarke,            Memorandu Privileged -      Denied; does not
                                  Fred E.         Kathleen (Director, BLM)                                  m regarding Attorney-       disclose a
                                  (Assoc.                                                                   documents Client.           communication
                                  Solicitor, Div.                                                           for                         from a client
                                  of Mineral                                                                preparation                 intended to be
                                  Resources)                                                                for meeting                 confidential.
 MIL MIL                                                                                                    with
                     2/24/2003                                                                              Secretary
4595 4596
                                                                                                            Norton on
                                                                                                            draft mill site
                                                                                                            opinion by
                                                                                                            Solicitor
                                                                                                            Myers.


                               Ferguson,                                                                    Memorandu Privileged -      Denied; does not
                               Fred E.                                                                      m regarding Attorney-       disclose a
                               (Assoc.                                                                      the Mill Site Client.       communication
 MIL MIL                                                                                                    Opinion.                    from a client
                     2/28/2003 Solicitor, Div.
4597 4635                      of Mineral                                                                                               intended to be
                               Resources)                                                                                               confidential.




                                                                                                                                                       13
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
      Documents withheld from production related to BLM's Final Rule on Locating, Recording, and Maintaining Mining Claims or Sites (Oct. 24, 2003)

 Beg End                            Author /                                                                Document     Privilege
           Attch.       Date                                        Receipient                     CC                                         Ruling
Doc # Doc#                           Sender                                                                 Description Designation

                                  Ferguson,       Lass, Conrad (Special Ass't, BLM)                        Memorandu Privileged -        Denied; does not
                                  Fred E.                                                                  m regarding Attorney-         disclose a
                                  (Assoc.                                                                  mill site   Client.           communication
                                  Solicitor, Div.                                                          opinion                       from a client
 MIL MIL                          of Mineral                                                               issues to                     intended to be
                     3/5/2003
4636 4636                         Resources)                                                               discuss in                    confidential.
                                                                                                           upcoming
                                                                                                           meeting.


                               Culp, Pete    Ferguson, Fred E. (Assoc. Solicitor, Div. of                   Memorandu Privileged -       Sustained.
                               (Ass't        Mineral Resources)                                             m regarding Attorney-
                               Director,                                                                    Mill Site   Client.
                               BLM);                                                                        opinion
                               Abbey, Bob                                                                   issues.
                               (Nevada
                               State
 MIL MIL                       Director,
                     3/11/2003 BLM); Deery,
4637 4675
                               Rick
                               (Geologist,
                               Solids, BLM);
                               Lass, Conrad
                               (Special
                               Ass't, BLM)


                               Deery, Rick Hawbecker, Karen (Attorney, Div. of Mineral                      Fax regarding Privileged -   Sustained.
                               (Geologist, Resources)                                                       Mill Site     Attorney-
 MIL MIL
                     3/13/2003 Solids, BLM)                                                                 Opinion       Client.
4676 4684
                                                                                                            issues.



                                                                                                                                                        14
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
      Documents withheld from production related to BLM's Final Rule on Locating, Recording, and Maintaining Mining Claims or Sites (Oct. 24, 2003)

 Beg End                            Author /                                                                Document     Privilege
           Attch.       Date                                     Receipient                        CC                                         Ruling
Doc # Doc#                           Sender                                                                 Description Designation

                                                                                                            Draft         Privileged -   Sustained.
                                                                                                            document      Attorney-
                                                                                                            regarding     Client.
 MIL MIL                                                                                                    pros and
                     3/13/2003
4685 4688                                                                                                   cons of mill
                                                                                                            site options.


                                                                                                            Draft table Privileged -     Sustained.
                                                                                                            regarding     Attorney-
 MIL MIL                                                                                                    pros and      Client.
                     3/14/2003                                                                              cons of mill
4689 4693
                                                                                                            site options.

                               Hawbecker, Norton, Gale A. (Sec'y of the Interior)                           Memorandu Privileged -       Denied; does not
                               Karen                                                                        m regarding Attorney-        disclose a
                               (Attorney,                                                                   briefing on Client.          communication
                               Div. of                                                                      Mining Law                   from a client
 MIL MIL                                                                                                    use or                       intended to be
                     3/14/2003 Mineral
4694 4696                      Resources)                                                                   occupancy                    confidential.
                                                                                                            mill site
                                                                                                            provision.


                                                                                                            Draft report Privileged -    Sustained.
                                                                                                            regarding    Attorney-
 MIL MIL
                     3/17/2003                                                                              Mill Site    Client.
4697 4698
                                                                                                            Options
                                                                                                            Paper.




                                                                                                                                                        15
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
      Documents withheld from production related to BLM's Final Rule on Locating, Recording, and Maintaining Mining Claims or Sites (Oct. 24, 2003)

 Beg End                            Author /                                                                   Document     Privilege
           Attch.       Date                                       Receipient                       CC                                           Ruling
Doc # Doc#                           Sender                                                                    Description Designation

                                  Myers III.    Norton, Gale A. (Sec'y of the Interior)        Griles, J.      Draft         Privileged -   Sustained
                                  William G.                                                   Steven          memorandu Attorney-
                                  (Solicitor of                                                (Deputy         m regarding Client.
                                  the Interior)                                                Sec'y of the    DOI response
                                                                                               Interior);      to criticism
                                                                                               Watson,         of Leshy mill
                                                                                               Rebecca W.      site opinion.
 MIL MIL                                                                                       (Ass't Sec'y,
                     4/8/2003
4718 4731                                                                                      DOI); Klee,
                                                                                               Ann
                                                                                               (Counselor
                                                                                               to the
                                                                                               Sec'y)



                               Myers III.    Norton, Gale A. (Sec'y of the Interior)                           Memorandu Privileged -       Sustained.
                               William G.                                                                      m regarding Attorney-
 MIL MIL                                                                                                       Mill Site   Client.
                     4/11/2003 (Solicitor of
4732 4746                      the Interior)                                                                   Options
                                                                                                               Paper.




                                                                                                                                                          16
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
      Documents withheld from production related to BLM's Final Rule on Locating, Recording, and Maintaining Mining Claims or Sites (Oct. 24, 2003)

 Beg End                            Author /                                                                   Document     Privilege
           Attch.       Date                                       Receipient                       CC                                           Ruling
Doc # Doc#                           Sender                                                                    Description Designation

                                  Myers III.    Norton, Gale A. (Sec'y of the Interior)        Griles, J.      Draft         Privileged -   Sustained.
                                  William G.                                                   Steven          memorandu Attorney-
                                  (Solicitor of                                                (Deputy         m regarding Client.
                                  the Interior)                                                Sec'y of the    DOI response
                                                                                               Interior);      to criticism
                                                                                               Watson,         of Leshy mill
                                                                                               Rebecca W.      site opinion.
 MIL MIL                                                                                       (Ass't Sec'y,
                     4/11/2003
4747 4761                                                                                      DOI); Klee,
                                                                                               Ann
                                                                                               (Counselor
                                                                                               to the
                                                                                               Sec'y)




                                                                                                               Memorandu Privileged -       Denied
                                                                                                               m regarding Attorney-        conditionally
                                                                                                               questions on Client.         unless DOI
                                                                                                               the mill site                identifies author
                                                                                                               use and                      and recipient and
                                                                                                               occupancy                    establishes
 MIL MIL                                                                                                       requirement                  communication
                     6/16/2003                                                                                 s.                           was by a client,
4764 4769
                                                                                                                                            intended to be
                                                                                                                                            confidential, and
                                                                                                                                            sought legal
                                                                                                                                            advice or
                                                                                                                                            guidance.




                                                                                                                                                            17
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
      Documents withheld from production related to BLM's Final Rule on Locating, Recording, and Maintaining Mining Claims or Sites (Oct. 24, 2003)

 Beg End                            Author /                                                                 Document     Privilege
           Attch.       Date                                       Receipient                      CC                                          Ruling
Doc # Doc#                           Sender                                                                  Description Designation

                                  Watson,       Clark, Jeffrey B. (Deputy Ass't. Attorney      Sansonetti,   Letter        Privileged -   Sustained
                                  Rebecca W. General, DOJ)                                     Thomas L.     regarding     Attorney-
                                  (Ass't Sec'y,                                                (Ass't.       meeting with Client.
                                  DOI)                                                         Attorney      Assistant
                                                                                               General,      Attorney
                                                                                               DOJ)          General
 MIL MIL                                                                                                     Thomas
                     7/2/2003
4770 4776                                                                                                    Sansonetti
                                                                                                             regarding the
                                                                                                             1997 Mill
                                                                                                             Site Opinion.



                                  Hawbecker, Ferguson, Fred E. (Assoc. Solicitor, Div. of      Schaumber     Email         Privileged -   Sustained.
                                  Karen      Mineral Resources)                                g, Peter      regarding     Attorney-
                                  (Attorney,                                                   (Deputy       Mill Site     Client;
 MIL MIL                          Div. of                                                      Assoc.        Opinion and   Attorney
                     7/7/2003     Mineral                                                      Solicitor,    proposed      Work
4777 4777
                                  Resources)                                                   Div. of       rulemaking.   Product.
                                                                                               Mineral
                                                                                               Resources)




                                                                                                                                                        18
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
      Documents withheld from production related to BLM's Final Rule on Locating, Recording, and Maintaining Mining Claims or Sites (Oct. 24, 2003)

 Beg End                            Author /                                                                 Document     Privilege
           Attch.       Date                                     Receipient                        CC                                            Ruling
Doc # Doc#                           Sender                                                                  Description Designation

                                  Hawbecker, Walston, Rod (Deputy Solicitor)                   Ferguson,     Email          Privileged -   Sustained as to
                                  Karen                                                        Fred E.       regarding      Attorney-      Work Product.
                                  (Attorney,                                                   (Assoc.       proposed       Client;
                                  Div. of                                                      Solicitor,    revisions to   Attorney
                                  Mineral                                                      Div. of       Mill Site      Work
                                  Resources)                                                   Mineral       Opinion.       Product.
                                                                                               Resources);
                                                                                               Schaumber
 MIL MIL                                                                                       g, Peter
                     7/17/2003
4778 4778                                                                                      (Deputy
                                                                                               Assoc.
                                                                                               Solicitor,
                                                                                               Div. of
                                                                                               Mineral
                                                                                               Resources)




                                                                                                                                                             19
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
      Documents withheld from production related to BLM's Final Rule on Locating, Recording, and Maintaining Mining Claims or Sites (Oct. 24, 2003)

 Beg End                            Author /                                                                Document     Privilege
           Attch.       Date                                     Receipient                        CC                                         Ruling
Doc # Doc#                           Sender                                                                 Description Designation

                                  Rieger, Nick                                                              Draft         Privileged -   Denied
                                  (Physical                                                                 Environment Attorney-        conditionally
                                  Scientist,                                                                al            Client.        unless DOI shows
                                  Solids, BLM);                                                             Assessment                   that author is a
                                  Haskins,                                                                  for BLM Final                client and
                                  Roger                                                                     Rule to                      transmitted the
                                  (Senior                                                                   amend                        draft to a lawyer
                                  Specialist,                                                               regulations                  for review or
                                  Mining Law                                                                on locating,                 comment.
                                  Adjudication                                                              recording,
 MIL MIL
                     8/8/2003     , BLM);                                                                   and
4911 4923
                                  Hawbecker,                                                                maintaining
                                  Karen                                                                     mining
                                  (Attorney,                                                                claims and
                                  Div. of                                                                   sites under
                                  Mineral                                                                   43 C.F.R.
                                  Resources)                                                                3710, 3730,
                                                                                                            3810, 3820,
                                                                                                            3830, 3840,
                                                                                                            and 3850.

                                                                                                            Memorandu Privileged -       Denied; does not
                                                                                                            m regarding Attorney-        disclose a
                                                                                                            talking points Client.       communication
                                                                                                            for mill site                from a client
 MIL MIL                                                                                                    opinion and                  intended to be
                     8/9/2003
5041 5042                                                                                                   rules.                       confidential.
                                                                                                                                         Neither author
                                                                                                                                         nor recipient
                                                                                                                                         identified.



                                                                                                                                                         20
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
      Documents withheld from production related to BLM's Final Rule on Locating, Recording, and Maintaining Mining Claims or Sites (Oct. 24, 2003)

 Beg End                            Author /                                                                  Document     Privilege
           Attch.       Date                                      Receipient                        CC                                           Ruling
Doc # Doc#                           Sender                                                                   Description Designation

                               Hawbecker, Ferguson, Fred E. (Assoc. Solicitor, Div. of          Schaumber     Email          Privileged -   Sustained as Work
                               Karen      Mineral Resources)                                    g, Peter      regarding      Attorney-      Product.
                               (Attorney,                                                       (Deputy       proposed       Client;
 MIL MIL                       Div. of                                                          Assoc.        revisions to   Attorney
                     8/12/2003 Mineral                                                          Solicitor,    preamble       Work
5063 5063
                               Resources)                                                       Div. of       under 43       Product.
                                                                                                Mineral       C.F.R. 3830.
                                                                                                Resources)
                                  Ferguson,       Hawbecker, Karen (Attorney, Div. of Mineral   Ferguson,     Email          Privileged -   From Fegusson;
                                  Fred E.         Resources)                                    Fred E.       regarding      Attorney-      does not disclose
                                  (Assoc.                                                       (Assoc.       proposed       Client;        a client
                                  Solicitor, Div.                                               Solicitor,    revisions to   Attorney       communication
                                  of Mineral                                                    Div. of       EA and         Work           he intended to be
                                  Resources)                                                    Mineral       preamble       Product.       confidential. Rest
                                                                                                Resources);   under 43                      is same document
                                                                                                Schaumber     C.F.R. 3830.                  as 5063, and is
 MIL MIL                                                                                        g, Peter                                    sustained as Work
                     8/13/2003
5178 5178                                                                                       (Deputy                                     Product as to
                                                                                                Assoc.                                      highlighted
                                                                                                Solicitor,                                  section of
                                                                                                Div. of                                     Fergusson to
                                                                                                Mineral                                     Hawbecker.
                                                                                                Resources)




                                                                                                                                                            21
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
      Documents withheld from production related to BLM's Final Rule on Locating, Recording, and Maintaining Mining Claims or Sites (Oct. 24, 2003)

 Beg End                            Author /                                                                Document     Privilege
           Attch.       Date                                        Receipient                     CC                                            Ruling
Doc # Doc#                           Sender                                                                 Description Designation

                                  Ferguson,       Malmen, Erika (Attorney, Solicitor's Office)              Email           Privileged -   Denied. Does not
                                  Fred E.                                                                   regarding       Attorney-      disclose
                                  (Assoc.                                                                   Citizens Coal   Client;        communication
                                  Solicitor, Div.                                                           Council v.      Attorney       from client
                                  of Mineral                                                                Norton and      Work           intended to be
 MIL MIL                          Resources)                                                                Mill site       Product.       confidential nor
                     8/20/2003                                                                              Opinion and                    the mental
5194 5195
                                                                                                            rule.                          impressions,
                                                                                                                                           conclusions,
                                                                                                                                           opinions, or legal
                                                                                                                                           theories of a
                                                                                                                                           lawyer.

                                  BLM           Hawbecker, Karen (Attorney, Div. of Mineral                 Draft EA of Privileged -       Denied
                                  Regulatory    Resources)                                                  BLM           Attorney-        conditionally
                                  Affairs                                                                   proposed      Client.          unless DOI shows
                                                                                                            final rule to                  that author is a
                                                                                                            revise 43                      client and
                                                                                                            C.F.R. 3710,                   transmitted the
 MIL MIL                                                                                                    3810, 3820,                    draft to a lawyer
                     8/21/2003
5705 5715                                                                                                   3830, 3840,                    for review or
                                                                                                            and 3850,                      comment
                                                                                                            including
                                                                                                            transmittal
                                                                                                            slip to Karen
                                                                                                            Hawbecker.




                                                                                                                                                           22
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
      Documents withheld from production related to BLM's Final Rule on Locating, Recording, and Maintaining Mining Claims or Sites (Oct. 24, 2003)

 Beg End                            Author /                                                                 Document     Privilege
           Attch.       Date                                     Receipient                        CC                                           Ruling
Doc # Doc#                           Sender                                                                  Description Designation

                               Hudson, Ted Haskins, Roger (Senior Specialist, Mining Law       Hudson,       Email          Not           To be released.
                               (Regulatory Adjudication, BLM); Schwartz, Michael (Group        Ted           regarding      privileged -
                               Analyst,      Manager, Regulatory Affairs, BLM)                 (Regulatory   proposed       will be
 MIL MIL MIL                   Regulatory                                                      Analyst,      revisions to   released with
                     8/29/2003 Affairs, BLM)                                                   Regulatory    final rule     home phone
6812 6812 6813
                                                                                               Affairs,      under 43       number
                                                                                               BLM)          C.F.R. 3830.   redacted




                                                                                                                                                            23
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
      Documents withheld from production related to BLM's Final Rule on Locating, Recording, and Maintaining Mining Claims or Sites (Oct. 24, 2003)

 Beg End                            Author /                                                                Document     Privilege
           Attch.       Date                                     Receipient                        CC                                         Ruling
Doc # Doc#                           Sender                                                                 Description Designation

                               Haskins,                                                                     Draft Final  Privileged -   Denied
                               Roger (Sr.                                                                   Rule on      Attorney-      conditionally
                               Spec.,                                                                       Location,    Client.        unless DOI shows
                               Mining Law                                                                   Recording,                  that author is a
                               Adjudication                                                                 and                         client and
                               , BLM);                                                                      Maintenance                 transmitted the
                               Hudson, Ted                                                                  of Mining                   draft to a lawyer
                               (Reg.                                                                        Claims or                   for review or
                               Analyst, Reg.                                                                Sites, 43                   comment.
                               Affairs,                                                                     C.F.R. Parts
                               BLM); Stiles,                                                                3710, 3730,
                               Pamela (Adj.                                                                 3820, 3830,
                               Lead,                                                                        3840, and
 MIL MIL
                    10/21/2002 Wyoming                                                                      3850.
6813 7041
                               State Office,
                               BLM);
                               Schaff,
                               Connie (Adj.
                               Lead,
                               Montana
                               State Office,
                               BLM)




                                                                                                                                                        24
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
      Documents withheld from production related to BLM's Final Rule on Locating, Recording, and Maintaining Mining Claims or Sites (Oct. 24, 2003)

 Beg End                            Author /                                                                Document     Privilege
           Attch.       Date                                        Receipient                     CC                                         Ruling
Doc # Doc#                           Sender                                                                 Description Designation

                                  Hawbecker,                                                                Excerpts     Privileged -   Denied. Does not
                                  Karen                                                                     from opinion Attorney-      disclose
 MIL MIL                          (Attorney,                                                                regarding    Client.        communication
                     9/1/2003     Div. of                                                                   Mill Site                   from client
7042 7058
                                  Mineral                                                                   operation.                  intended to be
                                  Resources)                                                                                            confidential.
                                  Schwartz,       Sledge, Queen (proxy for Joel Yudson                      Email        Privileged -   Denied. Does not
                                  Michael         (Attorney, Div. of Mineral Resources) during              regarding    Attorney-      disclose
           MIL                    (Group          period when the Solicitor's Office could not              proposed     Client.        communication
 MIL MIL 7060                     Manager,        receive emails from outside the Solicitor's               revisions to                from client
                     9/2/2003
7059 7059 MIL                     Regulatory      Office)                                                   mining site                 intended to be
          7294                    Affairs, BLM)                                                             regulations.                confidential.


                                  Schwartz,       Sledge, Queen (proxy for Joel Yudson                      Draft Final  Privileged -   Denied
                                  Michael         (Attorney, Div. of Mineral Resources) during              Rule on      Attorney-      conditionally
                                  (Group          period when the Solicitor's Office could not              Location,    Client.        unless DOI shows
                                  Manager,        receive emails from outside the Solicitor's               Recording,                  that author is a
                                  Regulatory      Office)                                                   and                         client and
                                  Affairs, BLM)                                                             Maintenance                 transmitted the
 MIL MIL
                     9/2/2003                                                                               of Mining                   draft to a lawyer
7060 7293
                                                                                                            Claims or                   for review or
                                                                                                            Sites, 43                   comment.
                                                                                                            C.F.R. 3710,
                                                                                                            3730, 3820,
                                                                                                            3830, 3840,
                                                                                                            and 3850.




                                                                                                                                                        25
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
      Documents withheld from production related to BLM's Final Rule on Locating, Recording, and Maintaining Mining Claims or Sites (Oct. 24, 2003)

 Beg End                            Author /                                                                Document     Privilege
           Attch.       Date                                         Receipient                       CC                                        Ruling
Doc # Doc#                           Sender                                                                 Description Designation

                                  Schwartz,       Sledge, Queen (proxy for Joel Yudson                      Draft Final    Privileged -   Denied
                                  Michael         (Attorney, Div. of Mineral Resources) during              Rule on        Attorney-      conditionally
                                  (Group          period when the Solicitor's Office could not              Location,      Client.        unless DOI shows
                                  Manager,        receive emails from outside the Solicitor's               Recording,                    that author is a
                                  Regulatory      Office)                                                   and                           client and
                                  Affairs, BLM)                                                             Maintenance                   transmitted the
 MIL MIL
                     9/3/2003                                                                               of Mining                     draft to a lawyer
7294 7524
                                                                                                            Claims or                     for review or
                                                                                                            Sites, 43                     comment.
                                                                                                            C.F.R. 3710,
                                                                                                            3730, 3820,
                                                                                                            3830, 3840,
                                                                                                            and 3850.
                                  Hawbecker,      Walston, Rod (Deputy Solicitor); Ferguson, Fred           Email          Privileged -   Denied. Does not
                                  Karen           E. (Assoc. Solicitor, Div. of Mineral Resources);         regarding      Attorney       disclose
                                  (Attorney,      Schaumberg, Peter (Deputy Assoc. Solicitor,               OMB            Work           communication
                                  Div. of         Div. of Mineral Resources)                                comments       Product.       from client
                                  Mineral                                                                   on proposed                   intended to be
 MIL MIL                          Resources)                                                                rule under                    confidential nor
                     9/4/2003
7527 7527                                                                                                   43 C.F.R.                     the mental
                                                                                                            3830.                         impressions,
                                                                                                                                          conclusions,
                                                                                                                                          opinions, or legal
                                                                                                                                          theories of a
                                                                                                                                          lawyer.
                               Hawbecker, Haskins, Roger (Senior Specialist, Mining Law                     Fax regarding Privileged -    Denied; deos not
                               Karen      Adjudication, BLM)                                                proposed      Attorney-       disclose a
 MIL MIL                       (Attorney,                                                                   revisions to Client.          communication
                     10/9/2003
7831 7833                      Div. of                                                                      final rule 43                 from a client
                               Mineral                                                                      C.F.R. 3830.                  intended to be
                               Resources)                                                                                                 confidential.


                                                                                                                                                          26
                                       Privilege Log for Earthworks v. USDOI, No. 1:09-cv-01972-HHK (D.D.C.)
      Documents withheld from production related to BLM's Final Rule on Locating, Recording, and Maintaining Mining Claims or Sites (Oct. 24, 2003)

 Beg End                            Author /                                                                Document     Privilege
           Attch.       Date                                     Receipient                        CC                                         Ruling
Doc # Doc#                           Sender                                                                 Description Designation

                               Rieger, Nick Hawbecker, Karen (Attorney, Div. of Mineral                     Draft EA for Privileged -   Denied; does not
                               (Physical    Resources)                                                      proposed       Attorney-    disclose a
                               Scientist,                                                                   rule to revise Client.      communication
 MIL MIL                                                                                                    43 C.F.R.                   from a client
                     12/4/2003 Solids, BLM)
9009 9016                                                                                                   3830, with                  intended to be
                                                                                                            cover fax                   confidential.
                                                                                                            sheet.




                                                                                                                                                       27